Exhibit 10.1

 

$535,000,000 REVOLVING CREDIT FACILITY

 

CREDIT AGREEMENT

 

by and among

 

TRIUMPH GROUP, INC.,

 

and

 

THE OTHER BORROWERS PARTY HERETO

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

THE BANKS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION

 

as Administrative Agent

 

PNC CAPITAL MARKETS LLC, as Lead Arranger

 

SOVEREIGN BANK, as Documentation Agent

 

CITIZENS BANK OF PENNSYLVANIA AND U.S. BANK NATIONAL ASSOCIATION, as Syndication
Agent

 

JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA,
BRANCH BANKING & TRUST COMPANY, AND
MANUFACTURERS AND TRADERS TRUST COMPANY, as Managing Agents

 

Dated as of May 10, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

CERTAIN DEFINITIONS

 

5

 

1.1

Certain Definitions

 

5

 

1.2

Construction

 

39

 

1.3

Accounting Principles

 

41

 

 

 

 

 

2.

REVOLVING CREDIT FACILITY

 

41

 

2.1

Revolving Credit Commitments

 

41

 

2.2

Nature of Banks’ Obligations with Respect to Revolving Credit Loans

 

42

 

2.3

Commitment Fees

 

42

 

2.4

Revolving Credit Loan Requests

 

43

 

2.5

Making Revolving Credit Loans

 

43

 

2.6

Revolving Credit Notes

 

44

 

2.7

Use of Proceeds

 

44

 

2.8

Letter of Credit Subfacility

 

44

 

2.9

Swing Loans

 

51

 

2.10

Utilization of Commitments in Optional Currencies

 

55

 

2.11

Currency Repayments

 

57

 

2.12

Optional Currency Amounts

 

58

 

2.13

Provisions Relating to Fronting of Optional Currency Loans

 

58

 

2.14

Defaulting Banks

 

63

 

 

 

 

 

3.

INTEREST RATES

 

64

 

3.1

Interest Rate Options

 

64

 

3.2

Interest Periods

 

65

 

3.3

Interest After Default

 

65

 

3.4

Euro-Rate Unascertainable

 

66

 

3.5

Selection of Interest Rate Options

 

67

 

 

 

 

 

4.

PAYMENTS

 

68

 

4.1

Payments

 

68

 

4.2

Pro Rata Treatment of Banks

 

68

 

4.3

Interest Payment Dates

 

69

 

4.4

Voluntary Prepayments and Commitment Reductions

 

69

 

4.5

Additional Compensation in Certain Circumstances

 

72

 

4.6

Mandatory Prepayments

 

73

 

4.7

Interbank Market Presumption

 

74

 

4.8

Taxes

 

74

 

4.9

Judgment Currency

 

76

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

76

 

5.1

Representations and Warranties

 

76

 

i

--------------------------------------------------------------------------------


 

 

5.2

Updates to Schedules

 

87

 

 

 

 

 

6.

CONDITIONS OF LENDING

 

87

 

6.1

First Loans

 

87

 

6.2

Each Additional Loan

 

92

 

 

 

 

 

7.

COVENANTS

 

92

 

7.1

Affirmative Covenants

 

92

 

7.2

Negative Covenants

 

99

 

7.3

Reporting Requirements

 

112

 

 

 

 

 

8.

DEFAULT

 

117

 

8.1

Events of Default

 

117

 

8.2

Consequences of Event of Default

 

121

 

 

 

 

 

9.

THE AGENT

 

123

 

9.1

Appointment

 

123

 

9.2

Delegation of Duties

 

124

 

9.3

Nature of Duties; Independent Credit Investigation

 

124

 

9.4

Actions in Discretion of Administrative Agent; Instructions from the Banks

 

124

 

9.5

Reimbursement and Indemnification of Administrative Agent by the Borrowers

 

125

 

9.6

Exculpatory Provisions

 

126

 

9.7

Reimbursement and Indemnification of Administrative Agent by Banks

 

126

 

9.8

Reliance by Administrative Agent

 

126

 

9.9

Notice of Default

 

127

 

9.10

Notices

 

127

 

9.11

Banks in Their Individual Capacities

 

127

 

9.12

Holders of Notes

 

127

 

9.13

Equalization of Banks

 

128

 

9.14

Successor Administrative Agent

 

128

 

9.15

Administrative Agent’s Fee

 

129

 

9.16

Availability of Funds

 

129

 

9.17

Calculations

 

129

 

9.18

No Reliance on Agent’s Customer Identification Program

 

129

 

9.19

Beneficiaries

 

130

 

9.20

Authorization to Release Collateral and Guarantors

 

130

 

 

 

 

 

10.

MISCELLANEOUS

 

131

 

10.1

Modifications, Amendments or Waivers

 

131

 

10.2

No Implied Waivers; Cumulative Remedies; Writing Required

 

132

 

10.3

Reimbursement and Indemnification of Banks by the Borrowers; Taxes

 

132

 

10.4

Holidays

 

133

 

ii

--------------------------------------------------------------------------------


 

 

10.5

Funding by Branch, Subsidiary or Affiliate

 

134

 

10.6

Notices

 

134

 

10.7

Severability

 

135

 

10.8

Governing Law

 

136

 

10.9

Prior Understanding

 

136

 

10.10

Duration; Survival

 

136

 

10.11

Successors and Assigns

 

136

 

10.12

Confidentiality

 

138

 

10.13

Counterparts

 

138

 

10.14

Administrative Agent’s or Bank’s Consent

 

139

 

10.15

Exceptions

 

139

 

10.16

Consent to Forum; Waiver of Jury Trial

 

139

 

10.17

Certifications From Banks and Participants

 

139

 

10.18

Public Filings

 

141

 

10.19

Agent Titles

 

141

 

10.20

Joinder of Borrowers and Guarantors

 

141

 

10.21

USA Patriot Act

 

143

 

10.22

Intercreditor Agreement

 

143

 

iii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE 1.1(B)

 

-

 

COMMITMENTS OF BANKS

SCHEDULE 1.1(C)

 

-

 

ADJUSTMENTS TO CONSOLIDATED EBITDA FOR ACQUISITION EXPENSES

SCHEDULE 1.1(E)

 

-

 

VOUGHT EXCLUDED LETTERS OF CREDIT

SCHEDULE 1.1(M)

 

-

 

REAL PROPERTY TO BE MORTGAGED

SCHEDULE 1.1(P)

 

-

 

PERMITTED LIENS

SCHEDULE 2.8.1

 

-

 

EXISTING LETTERS OF CREDIT

SCHEDULE 2.13.1

 

-

 

NON-FRONTING BANKS AS OF CLOSING DATE

SCHEDULE 5.1.2

 

-

 

CAPITALIZATION

SCHEDULE 5.1.3

 

-

 

SUBSIDIARIES

SCHEDULE 5.1.7

 

-

 

LITIGATION

SCHEDULE 5.1.8

 

-

 

TITLE TO PROPERTY

SCHEDULE 5.1.20

 

-

 

EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 5.1.21

 

-

 

EMPLOYMENT MATTERS

SCHEDULE 5.1.22

 

-

 

ENVIRONMENTAL MATTERS

SCHEDULE 5.1.25

 

-

 

PERFECTION ACTIONS

SCHEDULE 5.1.26

 

-

 

PARTNERSHIP AGREEMENTS AND LIMITED LIABILITY COMPANY AGREEMENTS

SCHEDULE 7.2.1

 

-

 

EXISTING INDEBTEDNESS

SCHEDULE 7.2.4

 

-

 

EXISTING INVESTMENTS

SCHEDULE 7.2.7

 

-

 

RECEIVABLES SALES

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

EXHIBIT 1.1(A)

 

-

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

 

-

 

BANK JOINDER

EXHIBIT 1.1(G)

 

-

 

GUARANTEE AND COLLATERAL AGREEMENT

EXHIBIT 1.1(I)

 

-

 

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(I)(2)

 

-

 

INTERCREDITOR AGREEMENT

EXHIBIT 1.1(P)

 

-

 

PRICING GRID

EXHIBIT 1.1(R)

 

-

 

REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)(2)

 

-

 

SWING LOAN NOTE

EXHIBIT 2.4

 

-

 

LOAN REQUEST

EXHIBIT 2.9.2

 

-

 

SWING LOAN REQUEST

EXHIBIT 7.3.3

 

-

 

COMPLIANCE CERTIFICATE

EXHIBIT 10.20(A)

 

-

 

FORM OF BORROWER JOINDER

EXHIBIT 10.20(B)

 

-

 

FORM OF GUARANTOR JOINDER

 

iv

--------------------------------------------------------------------------------

 

 


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of May 10, 2010, and is made by and among
TRIUMPH GROUP, INC., a Delaware corporation (“TGI”), the other BORROWERS (as
hereinafter defined), the GUARANTORS (as hereinafter defined), the BANKS (as
hereinafter defined), PNC BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent for the Banks under this Agreement (hereinafter referred to
in such capacity as the “Administrative Agent”), CITIZENS BANK OF PENNSYLVANIA
and U.S. BANK NATIONAL ASSOCIATION, in their capacity as syndication agents for
the Banks under this Agreement (hereinafter referred to in such capacity as the
“Syndication Agent”), SOVEREIGN BANK, in its capacity as documentation agent for
the Banks under this Agreement (herein referred to in such capacity as the
“Documentation Agent”), and JPMORGAN CHASE BANK, N.A., ROYAL BANK OF CANADA,
BRANCH BANKING & TRUST COMPANY, MANUFACTURERS AND TRADERS TRUST COMPANY AND U.S.
BANK NATIONAL ASSOCIATION, in their capacity as managing agents for the Banks
under this Agreement (each hereinafter individually referred to in such capacity
as the “Managing Agent” and collectively referred to in such capacity as the
“Managing Agents”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have requested the Banks to provide a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed
$535,000,000; and

 

WHEREAS, the Banks are willing to provide such facility on the terms and
conditions set forth below;

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.             CERTAIN DEFINITIONS

 

1.1                                 Certain Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Acquisition means, the acquisition of all of the equity ownership interests of
Vought by TGI pursuant to the Acquisition Agreement.

 

Acquisition Agreement means the Agreement and Plan of Merger dated as of
March 23, 2010 by and among Vought Aircraft Industries, Inc., TGI, Spitfire
Merger Corporation and TC Group, L.L.C.

 

5

--------------------------------------------------------------------------------


 

Additional Bank shall have the meaning assigned to that term in Section 10.11
[Successors and Assigns].

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, as Administrative Agent.

 

Administrative Agent’s Fee shall have the meaning assigned to that term in
Section 9.15.

 

Administrative Agent’s Letter shall have the meaning assigned to that term in
Section 9.15.

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  “Control”, as used in
this definition, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
including the power to elect a majority of the directors or trustees of a
corporation or trust, as the case may be.

 

Adjusted Funding Target Attainment Percentage shall mean the adjusted funding
target attainment percentage as defined in Sections 206(g)(9) of ERISA and
436(j)(2) of the Internal Revenue Code.

 

Agreement shall mean this Credit Agreement, as the same may be supplemented or
amended from time to time, including all schedules and exhibits.

 

Ancillary Security Documents shall mean title insurance, existing or otherwise
available surveys, lien searches, flood insurance certifications, phase I
environmental assessments or phase II environmental assessments, as applicable,
opinions of counsel and such other documents and certifications as may be
reasonably requested by the Administrative Agent, all as of a recent date and
reasonably satisfactory to the Administrative Agent.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

Applicable Pro Forma Reporting Period shall mean with respect to any Permitted
Acquisition, the most recent 4-quarter period ending prior to the date of such
Permitted Acquisition for which financial statements have been delivered (or
were due to be delivered) by the Borrowers in accordance with Sections 7.3.1 or
7.3.2.

 

6

--------------------------------------------------------------------------------


 

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, the Transferor Bank and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Banks, substantially in the form of Exhibit 1.1(A).

 

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from TGI, as agent for each Borrower, authorized to
execute notices, reports and other documents on behalf of such Borrower required
hereunder.  Any Borrower may amend such list of individuals from time to time by
having TGI give written notice of such amendment on its behalf to the
Administrative Agent.

 

Availability shall mean the sum of (i) the difference between (a) the lesser of
(1) the Commitments and (2) the maximum amount of Loans that may be borrowed
hereunder while maintaining compliance with each of the Total Leverage Ratio
covenant under Section 7.2.16 and the Senior Leverage Ratio covenant under
Section 7.2.17, and (b) the Revolving Facility Usage, plus (ii) cash and Cash
Equivalents held by TGI or another Domestic Loan Party and maintained or managed
at a Bank or an Affiliate of a Bank.

 

Bank-Provided Hedge shall mean an Interest Rate Hedge or other hedging
transaction which is provided by any Bank and meets the following requirements:
such Interest Rate Hedge or other hedging transaction (i) is documented in a
standard International Swap Dealer Association agreement, (ii) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner, and (iii) is entered into for hedging
(rather than speculative) purposes.  The liabilities of any Borrower or any
Guarantor to the provider of any Bank-Provided Hedge (the “Hedge Liabilities”)
shall be “Obligations” hereunder, guaranteed obligations under the Guarantee and
Collateral Agreement and otherwise treated as Obligations for purposes of each
of the other Loan Documents.  The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents.

 

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

 

Base Rate shall mean the greatest of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (ii) the Federal Funds Open
Rate plus 1/2% per annum, or (iii) the Daily Euro-Rate plus 1% per annum.

 

Base Rate Option shall mean the option of the Borrowers, exercisable by TGI as
their agent, to have Revolving Credit Loans bear interest at the rate under the
terms and conditions set forth in Section 3.1.1(i).

 

7

--------------------------------------------------------------------------------


 

Benefit Arrangement shall mean at any time any material “employee benefit plan,”
within the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

 

Blocked Person shall have the meaning assigned to such term in Section 5.1.24.2.

 

Borrower Joinder shall have the meaning assigned to such term in Section 10.20.

 

Borrowers shall mean collectively TGI and each of TGI’s Subsidiaries which have
executed this Agreement as a Borrower, or which becomes a Borrower pursuant to
Section 10.20 hereof, and, if a Foreign Borrower, has not terminated its status
as a Borrower pursuant to Section 10.21(ii).

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof to the same or a different Interest
Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a Euro-Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by TGI, on behalf
of the Borrowers, and which have the same Interest Period and which are
denominated either in Dollars or in the same Optional Currency shall constitute
one Borrowing Tranche, (ii) all Loans (other than Swing Loans) to which a Base
Rate Option applies shall constitute one Borrowing Tranche, and (iii) all Swing
Loans shall constitute one Borrowing Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the London interbank market, (ii) with
respect to advances or payments of Loans or any other matters relating to Loans
denominated in an Optional Currency, such day also shall be a day on which
dealings in deposits in the relevant Optional Currency are carried on in the
applicable interbank market, and (iii) with respect to advances or payments of
Loans denominated in an Optional Currency, such day shall also be a day on which
all applicable banks into which Loan proceeds may be deposited are open for
business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.

 

B&R Promissory Note shall mean that Promissory Note issued by TGI to B. & R.
Machine & Tool Corp. in an aggregate principal amount not to exceed $9,500,000.

 

Capital Lease Obligations shall mean any obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP; and the amount of Indebtedness represented by such obligations shall be
the capitalized amount of such obligation determined in accordance with GAAP;
and the stated maturity thereof shall be the date of the last

 

8

--------------------------------------------------------------------------------


 

payment of rent or any other amount due under such lease prior to the first date
upon which such lease may be terminated by the lessee without payment of a
penalty.

 

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

Cash Collateralize shall mean, with respect to Letters of Credit Outstanding,
that the Borrowers shall deposit with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
Letters of Credit Outstanding.

 

Cash Equivalents shall mean, at any time, (i) any evidence of Indebtedness with
a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that the full faith and credit of the United
States of America is pledged in support thereof; (ii) certificates of deposit or
bankers’ acceptances with a maturity of (a) ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$500,000,000.00 and (b) twenty-four months or less of any financial institution
that meets the requirements of clause (ii)(a) and is a Bank hereunder;
(iii) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except any Borrower, any
Guarantor or any Affiliate of any of them) organized under the laws of any State
of the United States of America or the District of Columbia and rated at least
A-1 by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.;
(iv) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (i) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $500,000,000.00; (v) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (vi) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (i) through (v) above.

 

Cash Management Agreements shall have the meaning assigned to such term in
Section 2.9.9.

 

Closing Date shall mean the date on which the initial Loans are made hereunder.

 

Collateral shall mean the Pledged Collateral, the UCC Collateral, the
Intellectual Property Collateral and the Real Property Collateral.

 

9

--------------------------------------------------------------------------------


 

Collateral Agent shall have the meaning assigned to such term in
Section 8.2.5.2.

 

Collateral Documents shall mean the Guarantee and Collateral Agreement the
Mortgages and any other documents delivered under this Agreement granting Liens
in favor of the Administrative Agent as collateral security for the Obligations.

 

Commitment shall mean as to any Bank its Revolving Credit Commitment, and as to
the Administrative Agent, also its Swing Loan Commitment.  Commitments shall
mean the aggregate of the Revolving Credit Commitments of all of the Banks and
Swing Loan Commitment of the Administrative Agent. The amount of the Commitment
available for Revolving Credit Loans shall be reduced by the amount of the
outstanding Swing Loan provided in Section 2.9.1.

 

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

 

Computation Date shall have the meaning assigned to that term in Section 2.10.1.

 

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any Loan Party, or a Subsidiary thereof,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any Loan Party or a Subsidiary thereof,
whether in favor of the seller or otherwise and whether fixed or contingent,
(iii) any Guaranty (whether or not constituting Indebtedness) given or incurred
by any Loan Party or a Subsidiary thereof, in connection therewith, and (iv) any
other consideration given or obligation incurred by any Loan Party or a
Subsidiary thereof in connection therewith.

 

Consolidated Adjusted EBITDA shall mean, for any period of determination,
Consolidated EBITDA of TGI and its Subsidiaries subject to the following
adjustments:

 

(1)           For any period in which TGI or one of its Subsidiaries has
completed a Permitted Acquisition, the calculation of Consolidated Adjusted
EBITDA for such period shall reflect, on a pro forma basis, the financial
performance of the acquired entity or assets, as though the acquisition had been
completed at the beginning of the period of determination, provided that any of
the following conditions is met with respect to such acquisition:

 

(i)            Either: (a) the financial statements of the Person acquired for
the fiscal year immediately preceding the date of such Permitted Acquisition
have been audited or (b) the financial statements of the Person acquired for the
Applicable Pro Forma Reporting Period have been supported by a third party due
diligence report, provided that such audit or due diligence report was performed
by a nationally recognized firm (or another firm acceptable to the
Administrative Agent) and is in form and substance reasonably satisfactory to
the Administrative Agent;

 

OR

 

10

--------------------------------------------------------------------------------


 

(ii)           the acquired EBITDA for the Applicable Pro Forma Reporting Period
is less than (15%) of the Consolidated Adjusted EBITDA for such period,
excluding such acquired EBITDA;

 

OR

 

(iii)          the Required Banks shall have approved the inclusion of such
acquired EBITDA in the computation of “Consolidated Adjusted EBITDA” for the
Applicable Pro Forma Reporting Period and subsequent fiscal periods of the
Borrowers.

 

(2)           For any period in which TGI or one of its Subsidiaries has
completed a sale or disposition permitted under Sections 7.2.7(v) or
7.2.7(vii) [Dispositions of Assets or Subsidiaries], the calculation of
Consolidated Adjusted EBITDA for such period shall omit the financial
performance of the entity or assets sold or disposed of, as though the
acquisition or a sale or disposition had been completed at the beginning of the
period of determination.

 

Consolidated Adjusted EBITDA shall be determined at the end of each fiscal
quarter for the previous four quarters.

 

Notwithstanding the definition of Consolidated Adjusted EBITDA, and in order to
give effect to the Acquisition, on a pro forma basis, in determining
Consolidated Adjusted EBITDA for all purposes under this Agreement, (i) the
following amounts: shall be added to Consolidated Adjusted EBITDA for the
following fiscal quarters completed immediately preceding the Closing Date: 
$61,300,000 for the fiscal quarter ended March 31, 2010, $70,900,000 for the
fiscal quarter ended December 31, 2009, $62,400,000 for the fiscal quarter ended
September 30, 2009 and $63,100,000 for the fiscal quarter ended June 30, 2009 
and (ii) up to $40,000,000 of nonrecurring, third party expenses directly
incurred in connection with the Acquisition and the financing thereof,
identified on Schedule 1.1(C) to be delivered prior to the date of required
delivery of the first Compliance Certificate following the Closing Date, shall
be added to Consolidated Adjusted EBITDA for the fiscal quarter in which the
Closing Date occurs, but only to the extent that such expenses were actually
expensed during such fiscal quarter.

 

Consolidated EBITDA shall mean with respect to any Person for any period

 

(i) the sum of, without duplication, the amounts for such period, taken as a
single accounting period (in each case (other than clause (a) below), to the
extent the same was deducted in computing Consolidated Net Income):

 

(a)           Consolidated Net Income;

 

(b)           Consolidated Non-cash Charges;

 

(c)           Consolidated Interest Expense;

 

(d)           Consolidated Income Tax Expense;

 

11

--------------------------------------------------------------------------------


 

(e)           any non-recurring expenses or charges related to any equity
offering, investments permitted under Section 7.2.4(v) (but only if such
investment is made in a Joint Venture), (vi), (viii) and (x), recapitalization
or Indebtedness permitted to be made under this Agreement (whether or not
successful); less

 

(ii)           the amount of extraordinary, non-recurring or unusual gains,
including gains from asset sales outside the ordinary course of business and
pension income recognized under FAS 87 or otherwise, to the extent the same were
included in calculating Consolidated Net Income.

 

Consolidated Income Tax Expense shall mean, with respect to any Person for any
period, the provision for federal, state, local and foreign income taxes of such
Person and its Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP paid or accrued during such period, including any
penalties and interest related to such taxes or arising from any tax
examinations, to the extent the same were deducted in computing Consolidated Net
Income.

 

Consolidated Interest Expense shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(i)            the total interest expense of such Person and its Subsidiaries
for such period as determined on a consolidated basis in accordance with GAAP,
including, without limitation:

 

(a)           any amortization of Indebtedness discount;

 

(b)           the net cost under any Interest Rate Hedge (including any
amortization of discounts);

 

(c)           the interest portion of any deferred payment obligation;

 

(d)           all commissions, discounts and other fees and charges owed with
respect to letters of credit, bankers’ acceptances, financing activities or
similar activities; and

 

(e)           all accrued interest;

 

(ii)           the interest component of Capital Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by such Person and its Subsidiaries
during such period determined on a consolidated basis in accordance with GAAP;
and

 

(iii)          all capitalized interest of such Person and its Subsidiaries for
such period;

 

provided, however, that Consolidated Interest Expense will exclude (I) the
amortization or write-off of debt issuance costs and deferred financing fees,
commissions, fees and expenses, (II) any expensing of interim loan commitment
and other financing fees and (III) any interest on the Convertible Notes to the
extent not paid in cash.

 

12

--------------------------------------------------------------------------------


 

Consolidated Net Income shall mean for any fiscal period the net income of TGI
and its Subsidiaries for such period determined and consolidated in accordance
with GAAP; provided that:

 

(i)            the net income (but not loss) of any Person that is accounted for
by the equity method of accounting shall be included only to the extent of the
amount of dividends or distributions paid in cash to the specified Person or a
Subsidiary thereof;

 

(ii)           the net income of any Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its equity holders;

 

(iii)          the net income of any Person acquired during the specified period
for any period prior to the date of such acquisition shall be excluded, except
to the extent permitted in the definition of Consolidated Adjusted EBITDA;

 

(iv)          gains or losses on asset sales (other than sales of inventory and
other assets in the ordinary course of business) shall be excluded;

 

(v)           the cumulative effect of a change in accounting principles shall
be excluded; and

 

(vi)          notwithstanding clause (i) above, the net income (or loss)
attributable to any discontinued operations shall be excluded;

 

(vii)         settlement or curtailment charges recognized under FAS 88 shall be
excluded.

 

Consolidated Net Worth shall mean as of any date of determination total
stockholders’ equity of TGI and its Subsidiaries as of such date determined and
consolidated in accordance with GAAP.

 

Consolidated Non-cash Charges shall mean, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
goodwill, other intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses) and non-cash charges and non-cash expenses of
such Person and its Subsidiaries, including, without limitation, non-cash
charges and non-cash expenses related to stock-based compensation, goodwill
impairments or fixed asset writedowns and non-cash pension expense, reducing
Consolidated Net Income of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding such
charges constituting an extraordinary item of loss or any charge which requires
an accrual of or a reserve for cash charges for any future period).

 

13

--------------------------------------------------------------------------------

 


 

Consolidated Senior Net Indebtedness shall mean Consolidated Total Net
Indebtedness less Subordinated Indebtedness.

 

Consolidated Total Net Indebtedness shall mean as of any date of determination
the aggregate of all Indebtedness of TGI and its Subsidiaries as of such date
determined and consolidated in accordance with GAAP minus unrestricted cash and
Cash Equivalents in excess of $25,000,000.00 which are held by TGI or other
Domestic Loan Party and maintained or managed by a Bank or an Affiliate of a
Bank or a lender under the Vought Term Loans or any Affiliate thereof. 
Consolidated Total Net Indebtedness shall be measured at the end of each fiscal
quarter.

 

Convertible Debt Documents shall mean the Convertible Note Indenture and the
Convertible Notes, in each case as amended, supplemented or modified from time
to time.

 

Convertible Notes shall mean the $179,050,000 Senior Subordinated Notes due 2026
of the Borrower.

 

Convertible Note Indenture shall mean the indenture pursuant to which the
Convertible Notes are issued.

 

Cumulative Credit shall mean, as of any date of determination, $50,000,000.00
plus 25% of cumulative Consolidated Net Income (excluding nonrecurring, noncash
charges to Consolidated Net Income) from and including the first full fiscal
quarter after the Closing Date through and including the last full fiscal
quarter for which financial statements have been delivered in accordance with
Section 7.3.1 [Quarterly Financial Statements] or Section 7.3.2 [Annual
Financial Statements] as of such date of determination, less (i) any amounts
thereof used to make repurchases or pay dividends pursuant to clause
(ii) Section 7.2.5 [Dividends and Related Distributions], (ii) any amounts
thereof used to make investments pursuant to clause (x) of Section 7.2.4 [Loans
and Investments] and (iii) any amounts thereof used to make payments of
Indebtedness pursuant to clause (z) of the second paragraph of Section 7.2.20
[Repayment of Convertible Notes; Repayment of other Indebtedness], in each case
after the Closing Date and prior to such date of determination.

 

Currency Participation shall have the meaning assigned to such term in
Section 2.13.1.

 

Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (i) the Published Rate by (ii) a number equal
to 1.00 minus the Euro-Rate Reserve Percentage on such day.

 

Debt Rating shall mean the corporate / family credit rating assigned to TGI by
Standard & Poor’s and the Issuer Rating assigned to TGI by Moody’s.

 

Defaulting Bank means any Bank that has (a) failed to fund any portion of the
Revolving Loans, participations with respect to Letters of Credit (as provided
in Section 2.8.3), or participations in Swing Line Loans (as provided in
Section 2.9.5) required to be funded by it

 

14

--------------------------------------------------------------------------------


 

hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured and all interest accruing as a
result of such failure has been fully paid in accordance with the terms hereof,
(b) otherwise failed to pay over to the Administrative Agent or any other Bank
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (c) notified the Borrowers,
the Administrative Agent, or any Issuing Bank in writing or has made any public
statement to the effect that it does not intend to comply with any of its
funding obligations under this Agreement or under any other agreements in which
it commits to extend credit, (d) failed, within one Business Day after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit or Swing Line Loans or
(e) has or has a parent company that has been deemed insolvent or become the
subject of an Insolvency Proceeding.

 

Documentation Agent shall mean Sovereign Bank, and its successors and assigns,
as Documentation Agent.

 

Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

 

Dollar Equivalent Revolving Facility Usage shall mean at any time the sum of the
Dollar Equivalent amount of Revolving Credit Loans then outstanding, the Dollar
Equivalent amount of Swing Loans then outstanding, and the Dollar Equivalent
amount of Letters of Credit Outstanding.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Domestic shall mean with respect to a Loan Party or a Subsidiary, one which is
organized under the laws of the United States of America, any state thereof or
the District of Columbia, other than a Loan Party or Subsidiary described in
clause (ii) of the definition of “Foreign”.

 

Environmental Complaint shall mean any written complaint setting forth a cause
of action for personal or property damage or natural resource damage or
equitable relief, order, notice of violation, citation, request for information
issued pursuant to any Environmental Laws by an Official Body, subpoena or other
written notice asserting or threatening a claim relating to, arising out of, or
issued pursuant to any of the Environmental Laws or any Environmental
Conditions, as the case may be.

 

Environmental Conditions shall mean any conditions of the environment, including
the workplace, the ocean, natural resources (including flora or fauna), soil,
surface water, groundwater, any actual or potential drinking water supply
sources, substrata or the ambient air, relating to or arising out of, or caused
by the use, handling, storage, treatment, recycling, generation, transportation,
release, spilling, leaking, pumping, emptying, discharging, injecting,

 

15

--------------------------------------------------------------------------------


 

escaping, leaching, disposal, dumping, threatened release or other management or
mismanagement of Regulated Substances resulting from the use of, or operations
on, the Property.

 

Environmental Laws shall mean all federal, state, local and foreign Laws and
regulations, including permits, licenses, authorizations, bonds, orders,
judgments, consent decrees issued, or entered into, pursuant thereto, relating
to pollution or protection of human health or the environment or employee safety
in the workplace.

 

Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent or Fronting Bank, as the situation may require (which determination shall
be conclusive absent manifest error), with respect to an amount of any currency
(the “Reference Currency”) which is to be computed as an equivalent amount of
another currency (the “Equivalent Currency”): (i) if the Reference Currency and
the Equivalent Currency are the same, the amount of such Reference Currency, or
(ii) if the Reference Currency and the Equivalent Currency are not the same, the
amount of such Equivalent Currency converted from such Reference Currency at the
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to the Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by the
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

 

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Group shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
such Borrower, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

Euro-Rate shall mean the following:

 

(A)  with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the average of the London interbank offered rates for U.S. Dollars quoted
by the British Bankers’ Association as set forth on the Bloomberg Page BBAM1 (or
on such other substitute Bloomberg page that displays rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market) or
the rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers’

 

16

--------------------------------------------------------------------------------


 

Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (an “Alternate Source”) two (2) Business Days prior to
the first day of such Interest Period for an amount comparable to such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent as such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage.  Such Euro-Rate may
also be expressed by the following formula:

 

 

 

Average of London interbank offered rates quoted by Bloomberg or appropriate
successor as shown on

Euro-Rate =

 

Bloomberg Page BBAM1

 

 

1.00 - Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to TGI, as agent for all of the Borrowers, of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.

 

(B)  with respect to Optional Currency Loans in currency other than Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by the Administrative
Agent by dividing (i) the rate of interest per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the rate of
interest per annum for deposits in the relevant Optional Currency which appears
on the relevant Bloomberg Page (or, if no such quotation is available on such
Bloomberg Page, on the appropriate such other substitute Bloomberg page that
displays rates at which the relevant Optional Currency deposits are offered by
leading banks in the Relevant Interbank Market) or the rate which is quoted by
another source selected by the Administrative Agent which has been approved by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rates at which such Optional Currency deposits are
offered by leading banks in the London interbank deposit market (an “Optional
Currency Alternate Source”), at approximately 9:00 a.m., Pittsburgh time, two
(2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in the relevant Optional
Currency for an amount comparable to the principal amount of such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage.  Such Euro-Rate may
also be expressed by the following formula:

 

17

--------------------------------------------------------------------------------


 

 

 

Relevant Interbank Market offered rate quoted by Bloomberg or appropriate
successor as shown on

 

 

 

 

Euro-Rate =

Bloomberg Page BBAM1

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrowers of the Euro-Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.  The Euro-Rate for any Loans shall be based upon the
Euro-Rate for the currency in which such Loans are requested.

 

(C)           with respect to Optional Currency Loans denominated in Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) TARGET Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage.  Such Euro-Rate may also be expressed by the
following formula:

 

 

 

London interbank offered rate quoted by Bloomberg or appropriate successor as
shown on

 

 

 

 

Euro-Rate =

Bloomberg Page BBAM1

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrowers of the Euro-Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.  The Euro-Rate for any Loans shall be based upon the
Euro-Rate for the currency in which such Loans are requested.

 

Euro-Rate Option shall mean the option of the Borrowers, exercisable by TGI as
their agent, to have Revolving Credit Loans bear interest at the rate and under
the terms and conditions set forth in Section 3.1.1(ii).

 

18

--------------------------------------------------------------------------------


 

Euro-Rate Reserve Percentage shall mean the maximum percentage (expressed as a
decimal rounded upward to the nearest 1/100 of 1%) as determined by the
Administrative Agent which is in effect during any relevant period, (i) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”) of a member bank
in such System; and (ii) to be maintained by a Bank as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

 

Event of Default shall mean any of the Events of Default described in
Section 8.1.

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing,  effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Existing Vought LCs shall mean the letters of credit issued for the account of
Vought and its Subsidiaries and outstanding on the date of the Acquisition,
which shall be identified on Schedule 2.8.1 hereto prior to the Closing Date.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
the date that is four (4) years following the Closing Date.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate shall mean the rate per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the “open” rate
for federal funds transactions as of the opening of business for federal funds
transactions among members of the Federal Reserve System arranged by federal
funds brokers on such day, as quoted by Garvin Guybutler, any successor entity
thereto, or any other broker selected by the Administrative Agent, as set forth
on the applicable Telerate display page; provided, however; that if such day is
not a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding

 

19

--------------------------------------------------------------------------------


 

Business Day, or if no such rate shall be quoted by a Federal funds broker at
such time, such other rate as determined by the Administrative Agent in
accordance with its usual procedures.

 

Flood Insurance Laws shall mean, collectively, (i) the National Flood Insurance
Act of 1968 as now or hereafter in effect or any successor statute thereto,
(ii) the Flood Disaster Protection Act of 1973 as now or hereafter in effect or
any successor statute thereto, (iii) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

Foreign shall mean with respect to a Loan Party or a Subsidiary, (i) one which
is organized under the laws of a jurisdiction other than the United States of
America, any state thereof or the District of Columbia and (ii) any Subsidiary
of a Loan Party or Subsidiary that is described in clause (i) of this definition
that is organized under the laws of the United States of America, any state of,
or the District of Columbia and is not treated as a corporation for United
States federal tax purposes.

 

Fronting Bank shall mean PNC Bank, National Association so long as it remains
the Administrative Agent, and its successors and assigns.

 

GAAP shall mean United States generally accepted accounting principles as are in
effect in the United States from time to time, subject to the provisions of
Section 1.3, and applied on a consistent basis both as to classification of
items and amounts.

 

Governmental Acts shall have the meaning assigned to that term in Section 2.8.8.

 

Guarantee and Collateral Agreement shall mean the Guarantee and Collateral
Agreement dated the Closing Date in substantially the form of Exhibit 1.1(G).

 

Guarantor shall mean a guarantor under the Guarantee and Collateral Agreement
and the other Loan Documents, provided that no Foreign Loan Party nor Foreign
Subsidiary shall be required to guarantee any Obligation of a Domestic Loan
Party.

 

Guarantor Joinder shall have the meaning assigned to such term in Section 10.20.

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing any
liability or obligation of any other Person in any manner, whether directly or
indirectly, including any performance bond or other suretyship arrangement and
any other form of assurance against loss.

 

Historical Statements shall have the meaning assigned to that term in
Section 5.1.9(i).

 

IDB’s shall have the meaning assigned to such term in clause (xi) of the
definition of “Permitted Liens”.

 

20

--------------------------------------------------------------------------------


 

Immaterial Subsidiary shall mean (i) Triumph Group Charitable Foundation,
(ii) while the Receivables Facility remains in place and so long as the SP Sub
owns no assets other than trade accounts receivable, related rights, related
lock-box bank accounts and proceeds thereof and sufficient other assets that,
when added to the foregoing, enables it to satisfy the minimum tangible net
worth test set forth in the Receivables Purchase Agreement and any such
immaterial other assets that are necessary or appropriate for the SP Sub to
maintain an arm’s-length relationship with the Borrowers and Guarantors, the SP
Sub, and (iii) any Subsidiary (a) in which the aggregate Investment (without
duplication) by the Loan Parties is less than $10,000,000.00 and (b) which
represented less than 5% of Consolidated Adjusted EBITDA for the most recently
ended four (4) fiscal quarters; provided, however, that all Immaterial
Subsidiaries described in clause (iii) of this definition shall not represent,
in the aggregate, (x) more than 5% of Consolidated Adjusted EBITDA or (y) more
than 5% of Consolidated total assets of TGI and its Subsidiaries.

 

Incremental Term Loan Parameters shall mean, such term loans which and which
continue to (i) have a maximum aggregate principal amount of $100,000,000;
(ii) rank no higher than pari passu with the Obligations, (iii) do not have the
benefit of security or collateral which is not also granted to the
Administrative Agent for the benefit of the Banks as security or collateral
under the Loan Documents (and any security or collateral for the benefit of the
lenders under the Incremental Term Loans shall be subject to the Intercreditor
Agreement), (iv) are not guaranteed by or in favor a borrower or other obligor
thereunder unless such Person is also a Borrower or a Guarantor of the
Obligations, (v) have a weighted average life to maturity not shorter than the
remaining weighted average life to maturity (based on scheduled amortization and
final maturity) of the Vought Term Loans, (vi) contain a final maturity date not
earlier than one year after the Expiration Date hereunder (as such Expiration
Date exists on the date hereof); and (vii) are not incurred unless, after giving
effect to such incurrence, the Borrowers would be in pro forma compliance with
(x) the Total Leverage Ratio and Senior Leverage Ratio set forth in Sections
7.2.16 and 7.2.17 hereof assuming that the maximum permitted ratio is 0.25 to
1.00 lower than otherwise permitted pursuant to such Section and (y) the
Interest Coverage Ratio set forth in Section 7.2.15.

 

Incremental Term Loans shall mean term loans made after the Closing Date under
the documents evidencing the Vought Term Loans, provided to the Loan Parties
that meet the Incremental Term Loan Parameters.

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of all of the following, without duplication: 
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
under any letter of credit, currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device, (iv) any
other transaction (including forward sale or purchase agreements, capitalized
leases and conditional sales agreements) having the commercial effect of a
borrowing of money entered into by such Person to finance its operations or
capital

 

21

--------------------------------------------------------------------------------


 

requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not more than 90 days overdue and not
including the Payment Discount Arrangements), or (v) any Guaranty of
Indebtedness for borrowed money.  Without limiting the generality of the
foregoing, Indebtedness of TGI and its Subsidiaries, determined on a
consolidated basis, shall include, without duplication and without limitation,
the obligations of TGI and/or its Subsidiaries (including without limitation,
the SP Sub) under the Transaction Documents (as defined in the Receivables
Purchase Agreement); provided however that the provisions of this sentence shall
not apply for purposes of calculation of the Senior Secured First Lien Leverage
Ratio.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, of (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors or any substantial
portion of its creditors; undertaken under any Law.

 

Intellectual Property Collateral shall mean all of the Intellectual Property, as
defined in the Guarantee and Collateral Agreement.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).

 

Intercreditor Agreement shall mean that Intercreditor Agreement among the
Administrative Agent, Royal Bank of Canada and other parties thereto from time
to time in substantially the form attached hereto as Exhibit 1.1(I)(2), as the
same may be amended, modified, supplemented or restated from time to time.

 

Interest Coverage Ratio shall mean, with respect to any Test Period, the ratio
of (i) Consolidated EBITDA for such Test Period to (ii) Consolidated Interest
Expense for such period.

 

Interest Period shall have the meaning assigned to such term in Section 3.2.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or any Guarantor or their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrowers, the Guarantors and/or
their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

 

22

--------------------------------------------------------------------------------


 

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

Investment shall mean, with respect to any Subsidiary of TGI or Joint Venture in
which the Loan Parties or their Subsidiaries hold an interest, (i) all
consideration (whether cash, property, assumption of liabilities or otherwise)
paid or given by the Loan Parties or their Subsidiaries for the ownership
interests or assets of such Subsidiary or Joint Venture, (ii) any cash or other
property contributed by the Loan Parties or their Subsidiaries to the capital of
such Subsidiary of Joint Venture, (iii)  any loans made by the Loan Parties or
their Subsidiaries to such Subsidiary or Joint Venture, (iv) any Guaranty made
by or on behalf of such Loan Party or their Subsidiaries for the benefit of such
Subsidiaries or Joint Venture, or (v) any other consideration paid to or
provided for the benefit of such Subsidiary or Joint Venture by the Loan Parties
or their Subsidiaries in the nature of an equity contribution or loan.

 

Issuing Bank means PNC Bank, in its individual capacity as issuer of Letters of
Credit hereunder other than the Existing Vought LCs, and JPMorgan Chase Bank as
issuer of the Existing Vought LCs hereunder.

 

Joint Venture shall mean any entity in which the Loan Parties or their
Subsidiaries, directly or indirectly, hold an ownership interest and the total
of the ownership interests held by the Loan Parties and their wholly-owned
Subsidiaries is less than 100%.

 

Labor Contracts shall mean all material employment agreements, material
employment contracts, collective bargaining agreements and other material
agreements among TGI or any Subsidiary of TGI and its employees.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Official Body.

 

Letter of Credit shall have the meaning assigned to that term in Section 2.8.1.

 

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.8.3.4.

 

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.8.3.

 

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings (without duplication).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any

 

23

--------------------------------------------------------------------------------


 

assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing).

 

LLC Interests shall have the meaning given to such term in Section 5.1.3.

 

Loan Documents shall mean this Agreement, the Notes, the Guarantee and
Collateral Agreement, the Intercompany Subordination Agreement, the Mortgages
and the Intercreditor Agreement each executed by the Borrowers or the Guarantors
or both, as applicable, and the other parties thereto, and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

 

Loan Party shall mean either any Borrower or any Guarantor and Loan Parties
shall mean collectively the Borrowers and the Guarantors.

 

Loan Request shall mean a request for Revolving Credit Loans made in accordance
with Section 2.4 or a request to select, convert to or renew a Euro-Rate Option
in accordance with Section 3.2.

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

Long-Term Issue Credit Rating shall mean the long-term unenhanced rating
assigned to the senior secured debt of TGI as determined from time to time by
Moody’s and Standard & Poor’s.

 

Managing Agent shall mean individually JPMorgan Chase Bank, N.A., Royal Bank of
Canada, Branch Banking & Trust Company and Manufacturers and Traders Trust
Company and their successors and assigns, as a Managing Agent or Managing Agents
shall mean collectively JPMorgan Chase Bank, N.A., Royal Bank of Canada, Branch
Banking & Trust Company and Manufacturers and Traders Trust Company and their
successors and assigns, as Managing Agents.

 

Material Adverse Change shall mean any set of circumstances or events which
(a) has or is reasonably expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) has or is reasonably expected to have a material and adverse
effect on the business, properties, assets, financial condition or results of
operations of TGI and its Subsidiaries taken as a whole, (c) impairs materially
or is reasonably expected to impair materially the ability of TGI and its
Subsidiaries taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially or is reasonably expected to impair
materially the ability of the Administrative Agent or any of the Banks, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document.

 

24

--------------------------------------------------------------------------------

 


 

Material Subsidiary means any Subsidiary of TGI other than an Immaterial
Subsidiary.

 

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Mortgage shall mean each mortgage in form and substance reasonably satisfactory
to the Administrative Agent (modified as appropriate to conform with the
specific requirements of the jurisdiction in which recorded) with respect to the
Real Property Collateral executed and delivered by the relevant Loan Party to
the Administrative Agent for the benefit of the Banks.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

 

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including TGI or any member of the ERISA Group) at least two of whom
are not under common control, as such a plan is described in Sections 4063 and
4064 of ERISA.

 

Non-Fronting Bank shall mean a Bank party hereto which (i) is incapable of
obtaining an Optional Currency in the ordinary course of its business, (ii) has
requested that the Fronting Bank obtain and front its Ratable Share of Optional
Currency Loans to the applicable Borrower as required by § 2.13.2, and (iii) has
been approved in advance in writing by the Fronting Bank in the Fronting Bank’s
sole and absolute discretion, provided however if at any time a Bank’s Ratable
Share of the sum of Optional Currency Loans and Letters of Credit Outstandings
denominated in Optional Currencies outstanding at any time plus such Loans and
Letters of Credit then being requested exceeds the amount approved for such Bank
by the Fronting Bank in connection with the approval of such Bank as a
Non-Fronting Bank, as indicated in the written approval referenced in clause
(iii), as such amount may be from time to time increased in writing from the
Fronting Bank, in its sole and absolute discretion, such Bank shall be a
Non-Fronting Bank only up to such approved amount.

 

Notes shall mean the Revolving Credit Notes and the Swing Loan Note.

 

Notices shall have the meaning assigned to that term in Section 10.6.

 

Obligation shall mean any obligation or liability of any of the Borrowers or the
Guarantors to the Administrative Agent or any of the Banks, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Administrative Agent’s Letter
or any other Loan Document.  Obligations shall include the

 

25

--------------------------------------------------------------------------------


 

Hedge Liabilities but shall not include the liabilities to other Persons under
any other Interest Rate Hedge.  Obligations shall also include any liabilities
of any Loan Party in respect of any Other Bank Provided Financial Service
Product.

 

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court or tribunal in
each case whether foreign or domestic, with jurisdiction to act with the force
of law with respect to pertinent matters.

 

Optional Currency shall mean any of the following currencies: British Pounds
Sterling, Euros, Canadian Dollars, Mexican Pesos and any other currency approved
by the Administrative Agent and all of the Banks pursuant to Section 2.10.4.

 

Original Currency shall have the meaning assigned to such term in Section 4.9.1.

 

Other Currency shall have the meaning assigned to such term in Section 4.9.1.

 

Other Financial Service Product shall mean agreements or other arrangements
under which any Person provides any of the following products or services to any
of the Loan Parties: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange.

 

Other Bank Provided Financial Service Product shall mean an Other Financial
Service Product under which any Bank or Affiliate of a Bank provides the
applicable service to any of the Loan Parties.

 

Other Term Lender Provided Financial Service Product shall mean an Other
Financial Service Product provided to a Loan Party by a lender (or an Affiliate
of a lender) under the Vought Term Loans or Incremental Term Loans, to the
extent the obligations thereunder are secured jointly with the Vought Term Loan
Obligations.

 

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in the such currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day in the applicable offshore interbank
market.

 

Participation Advance shall mean, with respect to any Bank, such Bank’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.8.3.4.

 

Partnership Interests shall have the meaning given to such term in
Section 5.1.3.

 

Payment Discount Arrangements shall mean the arrangements among the Subsidiaries
of TGI and Citibank, N.A. and TGI and General Electric Capital Corporation -
Trade Payables

 

26

--------------------------------------------------------------------------------


 

Services Division as described on Schedule 7.2.7 [Receivables Sales] or similar
arrangements, provided that in each case the receivables sold under such
arrangements shall be sold without recourse to TGI or any of its Subsidiaries.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisition shall have the meaning assigned to such term in
Section 7.2.6.

 

Permitted Investments shall mean:

 

(i)            direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(ii)           commercial paper maturing in 180 days or less rated not lower
than A-1, by Standard & Poor’s Corporation or P-1 by Moody’s Investors
Service, Inc. on the date of acquisition;

 

(iii)          demand deposits, time deposits, money market account deposits or
certificates of deposit maturing within one year in commercial banks whose
obligations are rated A-1, A or the equivalent or better by Standard & Poor’s
Corporation on the date of acquisition;

 

(iv)          investments in Cash Equivalents;

 

(v)           shares of money market mutual funds that (a) invest substantially
all of their assets in the investments described in clauses (i) through
(iv) above and/or (b) are otherwise rated at least AAA by Standard & Poor’s or
at least Aaa by Moody’s;

 

(vi)          investments made under the Cash Management Agreements;

 

(vii)         Interest Rate Hedges, any Bank-Provided Hedge or Term Lender
Provided Hedge, in each case, otherwise permitted hereunder;

 

(viii)        investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business; and

 

(ix)           debt obligations received as consideration in connection with a
sale of assets which is permitted hereunder.

 

Permitted Liens shall mean:

 

(i)            Liens for taxes, assessments, custom duties or similar charges,
incurred in the ordinary course of business and which are not yet due and
payable;

 

27

--------------------------------------------------------------------------------


 

(ii)           Pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation, or to participate in any fund in
connection with worker’s compensation, unemployment insurance, old-age pensions
or other social security programs;

 

(iii)          Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;

 

(iv)          Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on or with respect to the use of real property, none of which
materially impairs the use of such property for the purposes intended by TGI and
its Subsidiaries, and none of which is violated in any material respect by
existing or proposed structures or land use;

 

(vi)          (a) Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Banks securing the Obligations,
including Hedge Liabilities and any Other Bank Provided Financial Service
Product and (b) Liens under the 2009 Credit Agreement until the Closing Date, at
which time the obligations under the 2009 Credit Agreement shall terminate;

 

(vii)         Liens on property leased by any Borrower or Subsidiary of any
Borrower under operating leases securing obligations of such Borrower or
Subsidiary to the lessor under such leases;

 

(viii)        Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P); provided that the principal amount secured thereby is not
hereafter increased, and no additional assets (other than proceeds and products
of such assets and after acquired assets pursuant to customary after acquired
property provisions) become subject to such Lien;

 

(ix)           Purchase Money Security Interests and Liens on property leased by
any Borrower or Subsidiary of any Borrower under capital leases securing
obligations of such Borrower or Subsidiary to the lessor under such leases,
provided that the aggregate amount of loans and Capital Lease Obligations
secured by such Purchase Money Security Interests and Liens on such leased
property shall not exceed the amount permitted under
Section 7.2.1(i)(g) (excluding for the purpose of this computation any loans or
deferred payments secured by Liens described on Schedule 1.1(P));

 

(x)            The following, (a) if the validity or amount thereof is being
contested in good-faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (b) if a final judgment is entered and such

 

28

--------------------------------------------------------------------------------


 

judgment is discharged within sixty (60) days of entry, and in either case they
do not materially impair the Collateral or, in the aggregate, materially impair
the ability of the Loan Parties to perform their Obligations hereunder or under
the other Loan Documents:

 

(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the appropriate Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; or

 

(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens.

 

(4)           Liens resulting from final judgments or orders for the payment of
money that do not constitute and Event of Default pursuant to Section 8.1.6
[Final Judgments or Orders];

 

(xi)           subject to Section 7.2.1, Liens on fixed assets securing
tax-exempt, fixed-rate industrial development bonds (“IDB’s”) or notes or
similar financing;

 

(xii)          Liens on accounts receivable sold pursuant to Payment Discount
Arrangements;

 

(xiii)         Liens on the Pool Assets granted by the SP Sub and the Liens
granted by the Originators on the Receivables and the Related Rights in
accordance with the Receivables Purchase and Sale Agreement, in each case in
connection with the Receivables Facility;

 

(xiv)        the Triumph Excluded LC Liens;

 

(xv)         the Vought Financing Liens;

 

(xvi)        Permitted Refinancing Liens;

 

(xvii)       Liens on assets to the extent that (a) the Banks do not have a Lien
on such assets pursuant to the Loan Documents (and the Loan Documents do not
purport to grant a Lien on such assets) or in the case of Liens on Collateral,
such Liens are involuntary Liens arising by operation of law that are bonded or
discharged within 45 days after entry thereof and (b) the aggregate amount of
Indebtedness secured by such Liens does not exceed $25,000,000; and

 

(xviii)      Liens securing obligations described under clauses (d), (e) and
(m) of Section 7.2.1(i); provided that such Liens securing obligations described
in such clause (m) shall be solely on assets owned by non-Loan Parties.

 

29

--------------------------------------------------------------------------------


 

Permitted Refinancing Debt shall mean Indebtedness that refunds, refinances,
renews, replaces or extends Indebtedness (such refunded, refinanced, renewed,
replaced or extended Indebtedness referred to in this definition as “Refinanced
Debt”) permitted to be incurred pursuant to the terms of Section 7.2.1
[Indebtedness] whether involving the same or any other lender or creditor or
group of lenders or creditors, but only to the extent that (i) such Indebtedness
is scheduled to mature either (a) no earlier than the Refinanced Debt or (b) at
least 91 days after the Expiration Date, and, in either case, such Indebtedness
has a weighted average life to maturity equal to or greater than the weighted
average life to maturity of the Refinanced Debt; (ii) such Indebtedness is in an
aggregate principal amount that is less than or equal to the amount of the then
currently outstanding Refinanced Debt (plus any unpaid, accrued interest, fees
or premia in connection with such Refinanced Debt and any reasonable costs
associated with such refinancing); (iii) such Indebtedness is not secured by
Liens on any assets other than such assets that secured the Refinanced Debt and
provided that such Liens are permitted by this Agreement; (iv) if the Refinanced
Debt is subordinated to the Obligations, such Indebtedness shall be subordinated
to the Obligations on terms not less favorable to the Banks; and (v) no obligor
shall be liable with respect to such Indebtedness other than an obligor that was
liable in respect of such Refinanced Debt; and (vi) no Event of Default exists
at the time of such refinancing or results after giving effect to such
refinancing.

 

Permitted Refinancing Liens shall mean Liens on assets of TGI or any Subsidiary
of TGI securing Permitted Refinancing Debt; provided that such Liens were
otherwise permitted by this Agreement with respect to the Indebtedness which was
refunded, refinanced or extended and that no other assets (other than proceeds
and products thereof and after acquired assets pursuant to customary after
acquired property provisions) are subject to such Liens.

 

Person shall mean any individual, natural person, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, joint
venture, government or political subdivision or agency thereof, or any other
entity.

 

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

Pledged Collateral shall mean all Pledged Notes and Pledged Stock, in each case
as such terms are defined in the Guarantee and Collateral Agreement.

 

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

 

Pool Assets has the meaning given to such term in the Receivables Purchase
Agreement.

 

30

--------------------------------------------------------------------------------


 

Potential Default shall mean any event or condition which with notice, the
passage of time or both, would constitute an Event of Default.

 

Pricing Grid means the chart attached hereto as Exhibit 1.1(P) which sets forth
the rates at which Commitment Fees, Letter Credit Fees and interest rate margins
are calculated on the basis of the Total Leverage Ratio.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest in the Collateral; provided that (i) the Vought
Term Loan Obligations (and any Permitted Refinancing Debt in respect thereof),
and the obligations under the B&R Promissory Note shall be permitted to be
secured by the Collateral on a pari passu basis with such security interest in
the Collateral securing the Obligations and (ii) Liens which both (a) are
Permitted Liens and (b) have priority over the Liens granted to the
Administrative Agent pursuant to the Loan Documents by operation of Law shall be
permitted on the Collateral.

 

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA which is not
covered by a statutory exemption and for which neither an individual nor a class
exemption has been issued by the United States Department of Labor.

 

Property shall mean all real property, both owned and leased, of any Loan Party.

 

PTC Filings shall mean the short form security agreements for U.S. Intellectual
Property registrations and applications.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Administrative Agent).

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to TGI or any Subsidiary or deferred payments by TGI or
such Subsidiary for the purchase of such tangible personal property.

 

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Ratable Share shall mean the proportion that a Bank’s Revolving Credit
Commitment bears to the Revolving Credit Commitments of all of the Banks;
provided, that in the case of Section 2.14 when a Defaulting Bank shall exist,
“Ratable Share” shall mean the proportion that

 

31

--------------------------------------------------------------------------------


 

a Bank’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Banks, other than the Revolving Credit Commitment of each
Defaulting Bank.

 

Real Property shall mean the real estate owned by the respective Loan Parties
and located in the respective locations identified on Schedule 5.1.8 hereto,
which shall be delivered as of the Closing Date, and any real estate acquired by
any Loan Party after the Closing Date.

 

Real Property Collateral shall mean the Real Property of the Loan Parties
identified on Schedule 1.1(M) in which Liens are to be granted under the
Mortgages and such other Real Property as is required to be mortgaged pursuant
to Section 7.1.16 hereof.

 

Receivables Facility means (a) the receivables financing facility structured by
PNC Capital Markets LLC and administered by PNC Bank dated on or about August 7,
2008, evidenced by the Receivables Purchase Agreement and the other Transaction
Documents (as defined in the Receivables Purchase Agreement) whereby TGI and
certain of its Subsidiaries (collectively, with TGI, the “Originators”) from
time to time shall sell, transfer, convey, assign or contribute the Receivables
(as defined in the Receivables Purchase Agreement) and the Related Rights (as
defined in the Receivable Purchase and Sale Agreement) to the SP Sub, which, in
turn, shall sell undivided variable percentage interests in the Purchased
Interests (as defined in the Receivables Purchase Agreement) to the Purchasers
(as defined in the Receivables Purchase Agreement); provided that the
receivables of Vought and its Subsidiaries other than Contour Aerospace
Corporation shall be excluded from such receivables financing facility unless
the Required Banks agree in writing to include such receivables in such
receivables financing facility and (b) to the extent the existing Receivables
Facility is terminated, any other similar replacement facility entered into on
market terms (as determined in the reasonable good faith judgment of the
Administrative Agent), subject to the proviso in clause (a) above, and so long
as such terms are not materially adverse to the Banks compared with the terms of
the facility described in clause (a) above (as determined in the reasonable good
faith judgment of the Administrative Agent).

 

Receivables Performance Guaranty means (a) the Performance Guaranty executed by
TGI on or about August 7, 2008, as a performance guarantor, in favor of PNC
Bank, as the Administrator under the Receivables Facility, as the same may be
amended, supplemented, restated or otherwise modified from time to time and
(b) to the extent the existing Receivables Facility is terminated, any other
similar guaranty relationship entered into on market terms (as determined in the
reasonable good faith judgment of the Administrative Agent), so long as such
terms are not materially adverse to the Banks compared with the terms of the
agreement described in clause (a) above (as determined in the reasonable good
faith judgment of the Administrative Agent).

 

Receivables Purchase Agreement means (a) that certain Receivables Purchase
Agreement, dated on or about August 7, 2008, among the SP Sub, the Borrower, as
the Servicer thereunder, PNC Bank, as the Administrator thereunder, and the
Purchasers, as the same may be amended, supplemented, restated or otherwise
modified from time to time and (b) to the extent the existing Receivables
Facility is terminated, any other similar agreement entered into on

 

32

--------------------------------------------------------------------------------


 

market terms (as determined in the reasonable good faith judgment of the
Administrative Agent), so long as such terms are not materially adverse to the
Banks compared with the terms of the agreement described in clause (a) above (as
determined in the reasonable good faith judgment of the Administrative Agent).

 

Receivables Purchase and Sale Agreement means (a) that certain Purchase and Sale
Agreement, dated on or about August 7, 2008, amount the SP Sub, the Originators
and the Borrower, as the initial Servicer thereunder, as the same may be
amended, supplemented, restated or otherwise modified from time to time and
(b) to the extent the existing Receivables Facility is terminated, any other
similar agreement entered into on market terms (as determined in the reasonable
good faith judgment of the Administrative Agent), so long as such terms are not
materially adverse to the Banks compared with the terms of the agreement
described in clause (a) above.

 

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

 

Refinanced Debt shall have the meaning assigned to such term in the definition
of Permitted Refinancing Debt.

 

Regulated Substances shall mean any substance, including any solid, liquid,
semisolid, gaseous, thermal, thoriated or radioactive material, refuse, garbage,
wastes, chemicals, petroleum products, by-products, coproducts, impurities,
dust, scrap, heavy metals, any substance defined as a “hazardous substance,”
“pollutant,” “pollution,” “contaminant,” “hazardous or toxic substance,”
“extremely hazardous substance,” “toxic chemical,” “toxic waste,” “hazardous
waste,” “industrial waste,” “residual waste,” “solid waste,” “municipal waste,”
“mixed waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“regulated substance” or any related materials, substances or wastes as now or
hereafter defined pursuant to any Environmental Laws, ordinances, rules,
regulations or other directives of any Official Body, the generation,
manufacture, extraction, processing, distribution, treatment, storage, disposal,
transport, recycling, reclamation, use, reuse, spilling, leaking, dumping,
injection, pumping, leaching, emptying, discharge, escape, release or other
management or mismanagement of which is regulated by the Environmental Laws.

 

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.8.3.1.

 

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market and, in relation to any other currency, the London Interbank Market.

 

Reportable Event means a reportable event described in Section 4043 of ERISA and
regulations thereunder with respect to a Plan or Multiemployer Plan.

 

33

--------------------------------------------------------------------------------


 

Required Banks shall mean (i) if there are no Revolving Credit Loans,
Reimbursement Obligations or Letter of Credit Borrowings outstanding, Banks
other than Defaulting Banks whose Revolving Credit Commitments aggregate at
least 51% of the Revolving Credit Commitments of all of the Banks (other than
Defaulting Banks), or (ii) if there are Revolving Credit Loans, Reimbursement
Obligations, or Letter of Credit Borrowings outstanding, any Bank or group of
Banks other than Defaulting Banks if the sum of the Revolving Credit Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Banks then
outstanding aggregates at least 51% of the total amount of the Revolving Credit
Loans, Reimbursement Obligations and Letter of Credit Borrowings then
outstanding (other than those held by Defaulting Banks).  Reimbursement
Obligations and Letter of Credit Borrowings shall be deemed, for purposes of
this definition, to be in favor of the Administrative Agent and not a
participating Bank if such Bank has not made its Participation Advance in
respect thereof and shall be deemed to be in favor of such Bank to the extent of
its Participation Advance if it has made its Participation Advance in respect
thereof.

 

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent applicable Assignment and Assumption Agreement, and Revolving
Credit Commitments shall mean the aggregate Revolving Credit Commitments of all
of the Banks.  The aggregate amount of the Revolving Credit Commitments is
subject to the provisions of Section 2.1.2.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrowers pursuant to Section 2.1 or
2.8.4(i) hereof.

 

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrowers in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans and Swing Loans outstanding and the Letters of Credit Outstanding.

 

Senior Leverage Ratio shall mean, with respect to any Test Period, the ratio of
Consolidated Senior Net Indebtedness as of the last day of such Test Period to
Consolidated Adjusted EBITDA for such Test Period.

 

Senior Secured First Lien Leverage Ratio shall mean, with respect to any Test
Period, the ratio of Consolidated Senior Net Indebtedness (other than
Indebtedness in respect of the Receivables Facility) minus Indebtedness not
secured by a first priority Lien on any assets of TGI or any of its
Subsidiaries, all as of the last day of the Test Period, to Consolidated
Adjusted EBITDA for such Test Period.

 

Settlement shall have the meaning assigned to such term in Section 2.13.2.

 

34

--------------------------------------------------------------------------------


 

Shares shall have the meaning assigned to that term in Section 5.1.2.

 

SP Sub means Triumph Receivables, LLC, a wholly owned, bankruptcy remote
Subsidiary of the Borrower.

 

Standard Securitization Undertakings shall mean representations, warranties,
covenants and indemnities entered into by TGI or any Subsidiary which are
reasonable and customary in an accounts receivable securitization transaction as
determined in good faith by TGI, including Guaranties by TGI or any Subsidiary
of any of the foregoing obligations of TGI or a Subsidiary.

 

Subordinated Indebtedness shall mean (i) Indebtedness of TGI under the
Convertible Debt Documents (provided that such Indebtedness shall at all times
be subordinated pursuant to the subordination provisions contained therein),
(ii) subordinated Indebtedness incurred under Section 7.2.1(ii)(b) and (iii) any
other subordinated Indebtedness of the Loan Parties provided that such
Indebtedness is subordinated to the Indebtedness under the Loan Documents on
typical market terms for similar subordinated Indebtedness (including maturity
dates which extend beyond 365 days after the Expiration Date, and other
appropriate provisions), reasonably acceptable to, and approved in writing by,
the Administrative Agent.

 

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or (ii) any partnership of which such Person is a general partner
or of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a managing member or
of which 50% or more of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled or capable of being controlled by
such Person or one or more of such Person’s Subsidiaries.

 

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3.

 

Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing Loans to
the Borrowers in an aggregate Dollar Equivalent principal amount of up to
$50,000,000.

 

Swing Loan Conversion Date shall have the meaning assigned to such term in
Section 2.9.4.

 

Swing Loan Note shall have the meaning assigned to such term in Section 2.9.3.

 

Swing Loan Repayment Date shall have the meaning assigned to such term in
Section 2.9.2.

 

35

--------------------------------------------------------------------------------


 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.9.2.

 

Swing Loans shall have the meaning assigned to such term in Section 2.9.1.

 

Syndication Agent shall mean individually Citizens Bank of Pennsylvania and U.S.
Bank National Association, and their successors and assigns, as a Syndication
Agent or Syndication Agents shall mean collectively Citizens Bank of
Pennsylvania and U.S. Bank National Association and their successors and
assigns, as Syndication Agents.

 

TARGET2 shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.

 

TARGET Day shall mean any day on which TARGET2 is open for the settlement of
payment in Euro.

 

Term Lender Provided Hedge shall mean an Interest Rate Hedge or other hedging
transaction which is provided by any lender under the Vought Term Loans or
Incremental Term Loans to the extent that the obligations of the Loan Parties
thereunder are secured jointly with the Vought Term Loans or Incremental Term
Loans, respectively and provided, that each such Interest Rate Hedge or other
hedging transaction meets the following requirements: such Interest Rate Hedge
or other hedging transaction (i) is documented in a standard International Swap
Dealer Association agreement, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.

 

Test Period in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of TGI ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or are required to be delivered pursuant to
Section 7.3.1 or 7.3.2; provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 7.3.1
or 7.3.2, the Test Period in effect shall be the period of four consecutive
fiscal quarters ended March 31, 2010.  A Test Period may be designated by
reference to the last day thereof (i.e., the “March 31, 2010 Test Period” refers
to the period of four consecutive fiscal quarters of TGI ended March 31, 2010),
and a Test Period shall be deemed to end on the last day thereof.

 

TGI shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

Total Leverage Ratio shall mean, for any date of determination, the ratio of
Consolidated Total Net Indebtedness as of such date to Consolidated Adjusted
EBITDA for the four fiscal quarters then ended.

 

36

--------------------------------------------------------------------------------


 

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

 

Triumph Excluded LCs shall mean the letters of credit identified on Schedule
1.1(E) issued for the account of Triumph and its Subsidiaries and outstanding on
the Closing Date hereof which will not be Letters of Credit deemed issued under
this Agreement.

 

Triumph Excluded LC Liens shall mean cash collateral in an amount not exceeding
105% of the aggregate face amount of the Triumph Excluded LCs deposited with the
issuer of such Triumph Excluded LCs solely to secure repayment of the
reimbursement obligations under the Triumph Excluded LCs.

 

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Guarantee and Collateral Agreement.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S.-Owned DRE shall mean any entity that (A) is organized under the laws of the
United States, any State thereof or the District of Columbia; (B) is disregarded
as an entity separate from its owner for U.S. federal tax purposes; (C) is
directly owned by a Domestic Loan Party; and (D) owns stock or interests in a
Foreign Subsidiary.

 

Vought shall mean Vought Aircraft Industries, Inc., a Delaware corporation.

 

Vought Acquisition Debt shall mean the 2010 Bonds, the Vought Bridge Loans or
any of them; provided the aggregate principal amount thereof does not exceed
$400,000,000, plus or minus, as the case may be, the amount by which the
aggregate initial principal amount of the Vought Term Loans is less than or
greater than, respectively, $300,000,000; provided, further, that each of the
2010 Bonds and the Vought Bridge Loans shall, in any case, meet the Vought
Financing Parameters.

 

Vought Bridge Loans shall mean bridge loans to be used by TGI to finance a
portion of the Acquisition and any other Indebtedness which the Vought Bridge
Loans are, by their terms, exchanged for or converted into.

 

Vought Excluded LCs shall mean the letters of credit identified on Schedule
1.1(E) issued for the account of Vought and its Subsidiaries and outstanding on
the date of the Acquisition which are not issued by an Issuing Bank and will not
be Letters of Credit deemed issued under this Agreement.

 

Vought Financing shall mean, the (i) the Vought Term Loans which shall meet each
of the conditions set forth in the definition of Vought Financing Parameters
with respect to the Vought Term Loans, and (ii) the Vought Acquisition Debt,
which shall meet each of the

 

37

--------------------------------------------------------------------------------


 

conditions set forth in the definition of Vought Financing Parameters with
respect to the Vought Acquisition Debt.

 

Vought Financing Liens shall mean (a) a security interest in the Collateral in
favor of the collateral agent or the administrative agent, as applicable under
the Vought Term Loans, provided that such security interest is subject to the
Intercreditor Agreement and secures solely the payment and performance of the
Vought Term Loan Obligations and the B&R Promissory Note and (b) cash collateral
in an amount not exceeding 105% of the aggregate face amount of the Vought
Excluded LCs deposited with the issuer of such Vought Excluded LCs solely to
secure repayment of the reimbursement obligations under the Vought Excluded LCs;
and (c) Liens securing the Vought Acquisition Debt that are junior in priority
to those securing the Obligations pursuant to intercreditor arrangements
reasonably satisfactory to the Administrative Agent.

 

Vought Financing Parameters shall mean the following terms and conditions,
except to the extent that any such term or condition is expressly waived or
amended in writing by the Required Banks and notwithstanding anything to the
contrary contained herein, the aggregate principal amount of the Vought Term
Loans and the Vought Acquisition Debt taken together shall not exceed
$700,000,000:

 

(A) with respect to the Vought Term Loans, such loans shall and shall continue
to (i) have a maximum aggregate principal amount of $300,000,000; provided
however that up to an additional $200,000,000 may be allocated from the Vought
Acquisition Debt to the Vought Term Loans,  (ii) rank no higher than pari passu
with the Obligations, (iii) not be secured by Liens on any asset which (a) does
not constitute Collateral for the Obligations under the Loan Documents and
(b) is not subject to the Intercreditor Agreement, (iv) not be guaranteed by or
be in favor of a borrower or other obligor thereunder unless such Person is also
a Borrower, Guarantor or obligor of the Obligations, (v) contain scheduled
amortization consistent with current market terms prevailing on the date that
the definitive documentation governing the Vought Term Loans is entered into,
(vi) contain a final maturity date not earlier than one year after the
Expiration Date hereunder (as such Expiration Date exists on the date hereof).

 

(B) with respect to the Vought Acquisition Debt, such Indebtedness shall and
shall continue to (i) have a maximum aggregate principal amount of $400,000,000;
provided that any such amount may be increased or decreased by the amount by
which the Vought Term Loan is decreased or increased below or in excess of, as
the case may be, of $300,000,000, (ii) be unsecured or secured by Liens junior
in priority to those securing the Obligations pursuant to intercreditor
arrangements reasonably satisfactory to the Administrative Agent, (iii) not be
guaranteed by or be in favor of a borrower or other obligor thereunder unless
such Person is also a Borrower, Guarantor or obligor of the Obligations, and
(iv) either (a) have a maturity date not earlier than one year after the
Expiration Date hereunder (as such Expiration Date exists on the date hereof) or
(b) upon its maturity date, be, by its terms, convertible into or exchangeable
for Indebtedness that has such a maturity date.

 

38

--------------------------------------------------------------------------------

 


 

Vought Purchase Parameters shall mean that the aggregate of (a) all indebtedness
for borrowed money assumed by the Loan Parties in connection with the
Acquisition, (b) all indebtedness of Vought and its subsidiaries satisfied in
connection with the Acquisition and (c) all cash consideration paid by TGI to
the shareholders of Vought in connection with the Acquisition, shall not exceed
$1,150,000,000.

 

Vought Term Loan Obligations shall mean the obligations of the Loan Parties in
respect of (a) the Vought Term Loans and Incremental Term Loans and any
liability of a Loan Party in respect thereof, including without limitation
principal, interest and agency fees thereunder, (b) Term Lender Provided Hedges,
and (c) Other Term Lender Provided Financial Service Products.

 

Vought Term Loans shall mean the senior, secured term loans in a principal
amount not to exceed $300,000,000 provided to TGI by a syndicate of lenders
initially agented by Royal Bank of Canada to be used by TGI to finance a portion
of the Acquisition; provided however that up to an additional $200,000,000 may
be allocated from the Vought Acquisition Debt to the Vought Term Loans on or
prior to the date which is 45 days following the Closing Date.

 

Withdrawal Liability shall have the meaning assigned to such term under Part I
of Subtitle E of Title IV of ERISA.

 

2009 Bonds shall mean TGI’s 8% Senior Subordinated Notes due 2017.

 

2009 Credit Agreement shall mean that Amended and Restated Credit Agreement
dated as of August 14, 2009, as amended among certain of the Banks as defined
therein, the Loan Parties and PNC Bank, National Association as administrative
agent.

 

2010 Bonds shall mean notes issued by TGI to finance a portion of the
Acquisition or to refinance the Vought Bridge Loans.

 

1.2                                 Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1                        Number; Inclusion.

 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

1.2.2                        Determination.

 

references to “determination” of or by the Administrative Agent or the Banks
shall be deemed to include good-faith estimates by the Administrative Agent or
the Banks (in the case of quantitative determinations) and good-faith beliefs by
the Administrative Agent or the Banks

 

39

--------------------------------------------------------------------------------


 

(in the case of qualitative determinations) and such determination shall be
conclusive absent manifest error;

 

1.2.3                        Administrative Agent’s Discretion and Consent.

 

whenever the Administrative Agent or the Banks are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good-faith;

 

1.2.4                        Documents Taken as a Whole.

 

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

1.2.5                        Headings.

 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6                        Implied References to this Agreement.

 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

1.2.7                        Persons.

 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

1.2.8                        Modifications to Documents.

 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9                        From, To and Through.

 

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 

40

--------------------------------------------------------------------------------


 

1.2.10                  Shall; Will.

 

references to “shall” and “will” are intended to have the same meaning.

 

1.3                                 Accounting Principles.

 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, this
shall be done in accordance with GAAP as in effect on the Closing Date, to the
extent applicable, except as otherwise expressly provided in this Agreement. If
there are any changes in GAAP after the Closing Date that would affect the
computation of the Total Leverage Ratio, Senior Leverage Ratio, Senior Secured
First Lien Leverage Ratio or Interest Coverage Ratio, such changes shall only be
followed, with respect to such financial covenants, from and after the date this
Agreement shall have been amended to take into account any such changes.

 

2.             REVOLVING CREDIT FACILITY

 

2.1                                 Revolving Credit Commitments.

 

2.1.1                        General.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans in either Dollars or one or more Optional Currencies to the
Borrowers at any time or from time to time on or after the date hereof to the
Expiration Date provided that (i) after giving effect to each such Loan the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Bank
shall not exceed such Bank’s Revolving Credit Commitment minus such Bank’s
Ratable Share of the Dollar Equivalent amount of the then outstanding Swing
Loans and the Dollar Equivalent amount of Letters of Credit Outstanding,
(ii) the aggregate Dollar Equivalent amount of Loans in Optional Currencies
outstanding shall not exceed $200,000,000, and (iii) no Loan to which the Base
Rate Option applies shall be made in an Optional Currency.  Within such limits
of time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.

 

2.1.2                        Right to Increase Commitments.

 

Provided that there is not continuing any Event of Default or Potential Default,
if the Borrowers wish to increase the Revolving Credit Commitments, TGI, as
agent for the Borrowers, shall notify the Administrative Agent thereof, provided
that any such increase shall be a one time increase and shall be in a minimum of
$10,000,000 and a maximum of $15,000,000.  Each Bank shall have the right at any
time within thirty (30) days following such notice to increase its respective
Revolving Credit Commitment so as to provide such added commitment pro rata in
accordance with such Bank’s Ratable Share, and any portion of such requested
increase which is not provided by any Bank shall be available to the other
Banks, and

 

41

--------------------------------------------------------------------------------


 

thereafter, to the extent not provided by the Banks, to any additional bank
proposed by TGI, which is approved by the Administrative Agent (which approval
shall not be unreasonably withheld) and which becomes a party to this Agreement
pursuant to Section 10.11.  In the event of any such increase in the aggregate
Revolving Credit Commitments effected pursuant to the terms of this subsection
2.1.2, new Notes shall, to the extent necessary, be executed and delivered by
the Borrowers in exchange for the surrender of the existing Notes.

 

2.2                                 Nature of Banks’ Obligations with Respect to
Revolving Credit Loans.

 

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 in accordance with its Ratable Share.  The
aggregate Dollar Equivalent amount of each Bank’s Revolving Credit Loans
outstanding hereunder to the Borrowers at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Dollar Equivalent
amount of Letter of Credit Outstandings, subject to Section 4.6.1.  The
obligations of each Bank hereunder are several.  The failure of any Bank to
perform its obligations hereunder shall not affect the Obligations of the
Borrowers to any other party nor the several obligations of the other Banks to
the Borrowers; nor shall any other party be liable for the failure of such Bank
to perform its obligations hereunder.  Without in any way limiting the
immediately preceding sentence, on condition that a Non-Fronting Bank first
advances to the Fronting Bank the Dollar Equivalent of such Non-Fronting Bank’s
Ratable Share of a Revolving Credit Loan denominated in an Optional Currency and
is otherwise in compliance with the provisions of this Agreement relating to
Non-Fronting Banks, the Fronting Bank shall fund the Ratable Share of such
Revolving Credit Loan denominated in an Optional Currency on behalf of
Non-Fronting Bank.  The Banks shall have no obligation to make Revolving Credit
Loans hereunder on or after the Expiration Date.

 

2.3                                 Commitment Fees.

 

Accruing from the Closing Date until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent in Dollars for the account of each Bank, as
consideration for such Bank’s Revolving Credit Commitment hereunder, a
nonrefundable commitment fee (the “Commitment Fee”), calculated on a per annum
(365 or 366 days, as appropriate, and actual days elapsed) basis under the
Pricing Grid, on the average daily difference between the amount of (i) such
Bank’s Revolving Credit Commitment as the same may be constituted from time to
time and (ii) the principal amount of such Bank’s Ratable Share of Revolving
Facility Usage, in each case, as determined for the immediately preceding fiscal
quarter (or shorter period commencing with the Closing Date or ending with the
Expiration Date); provided, however, that any Commitment Fee accrued with
respect to the Revolving Credit Commitment of a Defaulting Bank during the
period prior to the time such Bank became a Defaulting Bank and unpaid at such
time shall not be payable by the Borrowers so long as such Bank is a Defaulting
Bank except to the extent that such Commitment Fee shall otherwise have been due
and payable by the Borrowers prior to such time; and provided further that no
Commitment Fee shall accrue on the Revolving Credit Commitment of a Defaulting
Bank so long as such Bank is a Defaulting Bank.  All Commitment Fees shall be
payable quarterly in arrears on the first Business Day of each

 

42

--------------------------------------------------------------------------------


 

October, January, April and July for the immediately preceding quarter and on
the Expiration Date or upon acceleration of the Notes.  For purposes of this
computation, PNC Bank’s outstanding Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment.

 

2.4                                 Revolving Credit Loan Requests.

 

Except as otherwise provided herein, TGI, on behalf of the Borrowers may from
time to time prior to the Expiration Date request the Banks to make Revolving
Credit Loans, or renew or convert the Interest Rate Option applicable to
existing Revolving Credit Loans pursuant to Section 3.2, by delivering to the
Administrative Agent, not later than (i) 2:00 p.m., Pittsburgh time, three
(3) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans in Dollars to which the Euro-Rate Option
applies or the date of conversion to or the renewal of the Euro-Rate Option for
any such Loans and four (4) Business Days prior to the proposed Borrowing Date
with respect to the making of Revolving Credit Loans in an Optional Currency or
the date of conversion to or renewal of the Euro-Rate Option for Revolving
Credit Loans in an Optional Currency; and (ii) 10:30 a.m., Pittsburgh time on
either the proposed Borrowing Date with respect to the making of a Revolving
Credit Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Revolving Credit Loan to which the Euro-Rate Option applies, of a duly
completed request therefor substantially in the form of Exhibit 2.4 or a request
by telephone immediately confirmed in writing by letter, or facsimile in such
form (each, a “Loan Request”), it being understood that the Administrative Agent
may rely on the authority of any individual making such a telephonic request
without the necessity of receipt of such written confirmation.  Each Revolving
Credit Loan Request shall be irrevocable and shall specify (i) the proposed
Borrowing Date; (ii) the aggregate amount of the proposed Revolving Credit Loans
(expressed in the currency in which such Loans shall be funded) comprising each
Borrowing Tranche, the Dollar Equivalent amount of which shall be in integral
multiples of $500,000 and not less than $2,000,000 for each Borrowing Tranche to
which the Euro-Rate Option applies and not less than the lesser of $200,000 or
the maximum amount available for Borrowing Tranches to which the Base Rate
Option applies; (iii) whether the Euro-Rate Option or Base Rate Option shall
apply to the proposed Revolving Credit Loans comprising the Borrowing Tranche;
and (iv) the currency in which such Loans shall be funded if the Borrowers are
electing the Euro-Rate Option; and (v) in the case of a Borrowing Tranche to
which the Euro-Rate Option applies, an appropriate Interest Period for the
proposed Revolving Credit Loans comprising such Borrowing Tranche.  If TGI
(i) fails to specify an interest rate option to be applicable to a Borrowing
Tranche of Loans, the Borrowers shall be deemed to have requested the Base Rate
Option with respect to such Borrowing Tranche, or (ii) elects the Euro-Rate
option but fails to specify an Interest Period to apply to the applicable
Revolving Credit Loans, such Interest Period shall be 1 month.

 

2.5                                 Making Revolving Credit Loans.

 

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.4, notify the Banks of its receipt of such Loan Request
specifying: (i) the

 

43

--------------------------------------------------------------------------------


 

proposed Borrowing Date and the time and method of disbursement of such
Revolving Credit Loans; (ii) the currencies in which such Revolving Credit Loans
are to be made, the amount(s) and type(s) of each and the applicable Interest
Period(s) (if any); and (iii) the apportionment among the Banks of the Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2.  Each Bank shall remit the principal amount of each Revolving
Credit Loan to the Administrative Agent in the appropriate currencies such that
the Administrative Agent shall, to the extent the Banks have made funds
available to it for such purposes, fund such Revolving Credit Loans to the
Borrowers in U.S. Dollars and/or Optional Currencies, as applicable, and in
immediately available funds at the Principal Office prior to 2:00 p.m.,
Pittsburgh time, on the Borrowing Date, provided that if any Bank fails to remit
such funds to the Administrative Agent in a timely manner, the Administrative
Agent may elect in its sole discretion to fund with its own funds the Revolving
Credit Loans of such Bank on the Borrowing Date and such Bank shall be subject
to the repayment obligation in Section 9.16.

 

2.6                                 Revolving Credit Notes.

 

The Obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made by each Bank, together with interest thereon,
shall be evidenced by a Revolving Credit Note dated the Closing Date payable to
the order of such Bank in a face amount equal to the Revolving Credit Commitment
of such Bank.

 

2.7                                 Use of Proceeds.

 

The proceeds of the Revolving Credit Loans shall be used for the purpose of
refinancing existing indebtedness, including the obligations under the 2009
Credit Agreement, to finance the Acquisition and for general corporate purposes,
including future acquisitions permitted hereunder.

 

2.8                                 Letter of Credit Subfacility.

 

2.8.1                        Issuance of Letters of Credit.

 

TGI, as agent for the Borrowers, may request the issuance of a letter of credit
(each a “Letter of Credit”) which may be denominated in either Dollars or an
Optional Currency for itself or on behalf of another Loan Party or a non-Loan
Party Subsidiary by delivering or having such other Loan Party deliver to the
Issuing Bank (with a copy to the Administrative Agent) a completed application
and agreement for letters of credit in such form as the Issuing Bank may specify
from time to time by no later than 10:00 a.m., Pittsburgh time, at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Bank, in advance of the proposed date of issuance.  Promptly after receipt of
any letter of credit application, the Issuing Bank shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Bank will provide Administrative Agent with a copy thereof.  All letters
of credit which are identified on Schedule 2.8.1 hereto (to be delivered five
(5) Business Days prior to the Closing Date), which shall consist of Existing
Vought LCs and all letters of credit issued under

 

44

--------------------------------------------------------------------------------


 

the 2009 Credit Agreement which are outstanding on the Closing Date, shall be
deemed to have been issued under this Agreement. Subject to the terms and
conditions hereof and in reliance on the agreements of the other Banks set forth
in this Section 2.8, the Administrative Agent will issue a Letter of Credit
provided that each Letter of Credit shall (A) have a maximum maturity of
twenty-four (24) months from the date of issuance, and (B) in no event expire
later than one Business Day prior to the Expiration Date and provided that in no
event shall (i) the Dollar Equivalent amount of Letters of Credit Outstanding
exceed, at any one time, $100,000,000 or (ii) the Dollar Equivalent Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitments.

 

Notwithstanding any other provision hereof, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, if any Bank is at
such time a Defaulting Bank hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrowers or such Bank to eliminate the
Issuing Bank’s risk with respect to such Bank (it being understood that the
Issuing Bank would consider the Borrowers providing cash collateral to the
Administrative Agent, for the benefit of the Issuing Bank, to secure the
Defaulting Bank’s Ratable Share of the Letter of Credit a satisfactory
arrangement).

 

2.8.2                        Letter of Credit Fees.

 

The Borrowers shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Banks a fee (the “Letter of Credit Fee”) at the rate per
annum set forth in the Pricing Grid (based on a year of 360 days, and actual
days elapsed), and (ii) to the Issuing Bank for its own account a fronting fee
equal to 1/8% per annum, which fees shall be computed on the daily average
Dollar Equivalent amount of Letters of Credit Outstanding for the immediately
preceding fiscal quarter (or shorter period commencing with the Closing Date and
or ending on the Expiration Date) and shall be payable quarterly in arrears
commencing with the first Business Day of October, January, April and
July following issuance of each Letter of Credit and on the Expiration Date. 
The Borrowers shall also pay to the Issuing Bank in Dollars for the Issuing
Bank’s sole account the Issuing Bank’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Administrative Agent may generally charge or incur from time to time in
connection with the issuance, maintenance, modification (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

 

2.8.3                        Disbursements, Reimbursement.

 

2.8.3.1     Immediately upon the issuance of each Letter of Credit, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such Bank’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

 

2.8.3.2     In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the Issuing Bank will promptly notify
TGI, as agent for the Borrowers and the Administrative Agent.  Provided that it
shall have received such notice,

 

45

--------------------------------------------------------------------------------


 

the Borrowers shall reimburse (such obligation to reimburse the Issuing Bank
shall sometimes be referred to as a “Reimbursement Obligation”) the Issuing Bank
in Dollars prior to 12:00 noon, Pittsburgh time on each date that an amount is
paid by the Issuing Bank under any Letter of Credit (each such date, an “Drawing
Date”) in an amount equal to the Dollar Equivalent amount so paid by the Issuing
Bank.  In the event the Borrowers fail to reimburse the Issuing Bank (through
the Administrative Agent) for the full Dollar Equivalent amount of any drawing
under any Letter of Credit by 12:00 noon, Pittsburgh time, on the Drawing Date,
the Administrative Agent will promptly notify each Bank thereof, and the
Borrowers shall be deemed to have requested that Revolving Credit Loans be made
by the Banks in Dollars under the Base Rate Option to be disbursed on the
Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 6.2 [Each Additional Loan] other than any notice
requirements.  Any notice given by the Administrative Agent or the Issuing Bank
pursuant to this Section 2.8.3.2 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

2.8.3.3     Each Bank shall upon any notice pursuant to Section 2.8.3.2 make
available to the Administrative Agent for the benefit of the Issuing Bank an
amount in Dollars in immediately available funds equal to its Ratable Share (as
determined in accordance with Section 2.14, if applicable) of the Dollar
Equivalent amount of the drawing, whereupon the participating Banks shall
(subject to Section 2.8.3.4) each be deemed to have made a Revolving Credit Loan
in Dollars to the Borrowers under the Base Rate Option in that amount.  If any
Bank so notified fails to make available in Dollars to the Administrative Agent
for the account of the Issuing Bank the amount of such Bank’s Ratable Share of
such Dollar Equivalent amount by no later than 2:00 p.m., Pittsburgh time on the
Drawing Date, then interest shall accrue on such Bank’s obligation to make such
payment, from the Drawing Date to the date on which such Bank makes such payment
(i) at a rate per annum equal to the Federal Funds Effective Rate during the
first three days following the Drawing Date and (ii) at a rate per annum equal
to the rate applicable to Loans under the Base Rate Option on and after the
fourth day following the Drawing Date.  The Administrative Agent and the issuing
Bank will promptly give notice of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Bank to give any such notice
on the Drawing Date or in sufficient time to enable any Bank to effect such
payment on such date shall not relieve such Bank from its obligation under this
Section 2.8.3.3.

 

2.8.3.4     With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans to the Borrowers under the Base Rate Option in whole or
in part as contemplated by Section 2.8.3.2, because of the Borrowers’ failure to
satisfy the conditions set forth in Section 6.2 [Each Additional Loan] other
than any notice requirements or for any other reason, the Borrowers shall be
deemed to have incurred from the Issuing Bank a borrowing (each a “Letter of
Credit Borrowing”) in Dollars equal to the Dollar Equivalent amount of such
drawing.  Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Bank’s payment to the Administrative Agent for the account of the Issuing Bank
pursuant to Section 2.8.3.3 shall be deemed to be a payment in respect of its

 

46

--------------------------------------------------------------------------------


 

participation in such Letter of Credit Borrowing and shall constitute a
“Participation Advance” from such Bank in satisfaction of its participation
obligation under this Section 2.8.3.

 

2.8.4                        Repayment of Participation Advances.

 

2.8.4.1     Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Bank of immediately available funds from the Borrowers
(i) in reimbursement of any payment made by the Issuing Bank under the Letter of
Credit with respect to which any Bank has made a Participation Advance to the
Issuing Bank, or (ii) in payment of interest on such a payment made by the
Issuing Bank under such a Letter of Credit, the Administrative Agent on behalf
of the Issuing Bank will pay to each Bank, in the same funds as those received
by the Administrative Agent, the amount of such Bank’s Ratable Share of such
funds, except the Administrative Agent shall retain for the account of the
Issuing Bank the amount of the Ratable Share of such funds of any Bank that did
not make a Participation Advance in respect of such payment by the Issuing Bank.

 

2.8.4.2     If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of the payments made by any Loan Party to
the Administrative Agent for the account of the Issuing Bank pursuant to
Section 2.8.4.1 in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Bank shall, on demand of the Administrative Agent,
forthwith return to the Administrative Agent for the account of the Issuing Bank
the amount of its Ratable Share of any amounts so returned by the Administrative
Agent plus interest thereon from the date such demand is made to the date such
amounts are returned by such Bank to the Administrative Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

 

2.8.5                        Documentation.

 

Each Loan Party agrees to be bound by the terms of the Issuing Bank’s
application and agreement for letters of credit and the Issuing Bank’s written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own.  In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Bank shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

 

2.8.6                        Determinations to Honor Drawing Requests.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit

 

47

--------------------------------------------------------------------------------


 

have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

2.8.7                        Nature of Participation and Reimbursement
Obligations.

 

Each Bank’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrowers to reimburse the Issuing Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

 

(i)            any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Issuing Bank or any of its Affiliates, any
Borrower or any other Person for any reason whatsoever;

 

(ii)           the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests], 2.6 [Making Revolving Credit Loans] or 6.2 [Each Additional Loan] or
as otherwise set forth in this Agreement for the making of a Revolving Credit
Loan, it being acknowledged that such conditions are not required for the making
of a Letter of Credit Borrowing and the obligation of the Banks to make
Participation Advances under Section 2.8.3;

 

(iii)          any lack of validity or enforceability of any Letter of Credit;

 

(iv)          any claim of breach of warranty that might be made by any Loan
Party or any Bank against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which any Loan Party or any Bank may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Bank or its Affiliates or any Bank or any other Person
or, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for
which any Letter of Credit was procured);

 

(v)           the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Issuing Bank or any of the Issuing Bank’s Affiliates has been notified thereof;

 

48

--------------------------------------------------------------------------------

 


 

(vi)          payment by the Issuing Bank or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

 

(vii)         the solvency of, or any acts of omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)        any failure by the Issuing Bank or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Bank has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Bank shall have furnished such Loan Party
a copy of such Letter of Credit and such error is material and no drawing has
been made thereon prior to receipt of such notice;

 

(ix)           any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x)            any breach of this Agreement or any other Loan Document by any
party thereto;

 

(xi)           the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

 

(xii)          the fact that an Event of Default or a Potential Default shall
have occurred and be continuing;

 

(xiii)         the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and

 

(xiv)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.8.8                        Indemnity.

 

In addition to amounts payable as provided in Section 9.5 [Reimbursement of
Administrative Agent by Borrowers, Etc.], the Borrowers hereby agree to protect,
indemnify, pay and save harmless the Issuing Bank and any of its Affiliates that
has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Bank or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Issuing Bank as determined
by a final judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Bank or any of its Affiliates

 

49

--------------------------------------------------------------------------------


 

of a proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions herein called “Governmental Acts”).

 

2.8.9                        Liability for Acts and Omissions.

 

As between any Loan Party and the Issuing Bank, or the Issuing Bank’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Bank shall not be responsible for any of the following including any losses or
damages to any Loan Party or other Person or property relating therefrom: 
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged
(even if the Issuing Bank or the its Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank or its Affiliates, as
applicable, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the Issuing Bank’s or its
Affiliates rights or powers hereunder.  Nothing in the preceding sentence shall
relieve the Issuing Bank from liability for the Issuing Bank’s gross negligence
or willful misconduct in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence.  In no event shall the Issuing Bank
or its Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuing Bank and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Bank or such Affiliate to have been authorized or given by
or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter

 

50

--------------------------------------------------------------------------------


 

of Credit; (iii) may honor a previously dishonored presentation under a Letter
of Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by the Issuing Bank or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Issuing Bank or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject to such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Bank or its Affiliates under any resulting
liability to the Borrowers or any Bank.

 

2.9                                 Swing Loans.

 

2.9.1                        Making Swing Loans.

 

Subject to the terms and conditions hereof, PNC Bank may in its discretion make
swing line loans in Dollars (the “Swing Loans”) to the Borrowers from time to
time prior to the Expiration Date in an aggregate outstanding principal amount
up to the amount of the Swing Loan Commitment for periods requested by TGI, as
agent for the Borrowers, and agreed to by PNC Bank; provided, that, no Swing
Loan shall be made if, after giving effect to the making of such Swing Loan and
the simultaneous application of the proceeds thereof, (x) the aggregate Dollar
Equivalent Revolving Facility Usage would exceed the aggregate amount of the
Revolving Credit Commitments of all of the Banks or (y) the aggregate amount of
all outstanding Revolving Credit Loans of a Bank plus such Bank’s Ratable Share
of the amount of outstanding Swing Loans and Letter of Credit Outstandings would
exceed its Revolving Credit Commitment.  Within the foregoing limits, the
Borrowers may, prior to the Expiration Date borrow, repay and reborrow under the
Swing Loan Commitment, subject to and in accordance with the terms and
limitations hereof.  The interest rate for a Swing Loan shall be the rate that
is mutually agreed by TGI, on behalf of the Borrowers, and PNC Bank at the time
such Swing Loan is made or, absent such an agreement, at the Base Rate.

 

51

--------------------------------------------------------------------------------


 

2.9.2                        Swing Loan Request.

 

TGI, as agent for the Borrowers, may request a Swing Loan to be made on any
Business Day.  Each request for a Swing Loan shall be in the form of a Swing
Loan Request (or a request by telephone immediately confirmed in writing, it
being understood that PNC Bank may rely on the authority of any individual
making such telephonic request without the necessity of receipt of such written
confirmation) and received by the Administrative Agent not later than 1:00 p.m.
(Pittsburgh time) on the Business Day such Swing Loan is to be made for Swing
Loans specifying (i)  the amount to be borrowed, (ii) the requested Borrowing
Date, and (iii) the date such Swing Loan is to be repaid, if applicable (the
“Swing Loan Repayment Date”).  The request for such Swing Loan shall be
irrevocable.  Provided that all applicable conditions precedent contained herein
have been satisfied, PNC Bank shall, not later than 4:00 p.m., Pittsburgh time,
on the date specified in TGI’s request for such Swing Loan, make such Swing Loan
by crediting any Borrower’s deposit account with PNC Bank.

 

2.9.3                        Swing Loan Note.

 

The obligation of the Borrowers to repay the Swing Loans shall be evidenced by a
promissory note of the Borrowers dated the date hereof, payable to the order of
PNC Bank in the principal amount of the Swing Loan Commitment and substantially
in the form of Exhibit 1.1(S)(2) (as amended, supplemented or otherwise modified
from time to time, the “Swing Loan Note”).

 

2.9.4                        Repayment.

 

Swing Loans shall be repaid on the earlier of (i) the Expiration Date or
(ii) the Swing Loan Repayment Date for such Swing Loan, or in the case of any
Swing Loan at any time upon demand by the Administrative Agent (any such date
being the “Swing Loan Conversion Date”).  Unless TGI, on behalf of the
Borrowers, shall have notified the Administrative Agent prior to 11:00 a.m.,
Pittsburgh time, on such Swing Loan Conversion Date that the Borrowers intend to
repay such Swing Loan with funds other than the proceeds of a Revolving Credit
Loan, the Borrowers shall be deemed to have given notice to the Administrative
Agent requesting the Banks to make Revolving Credit Loans in U.S. Dollars in an
amount determined by PNC Bank in its sole discretion as the U.S. Dollar
Equivalent at the prevailing market rate of such Swing Loans, which Revolving
Credit Loans shall earn interest at the Base Rate in effect on the Swing Loan
Conversion Date in an aggregate amount equal to the amount of such Swing Loan
plus interest thereon, and the Banks shall, on the Swing Loan Conversion Date,
make Revolving Credit Loans (without the requirement that they comply with the
conditions for Revolving Credit Loans in Section 2.4 [Revolving Credit Loan
Requests]), which shall earn interest at the Base Rate, in an aggregate amount
equal to the amount of such Swing Loan plus interest thereon, the proceeds of
which shall be applied directly by the Administrative Agent to repay PNC Bank
for such Swing Loan then due plus accrued interest thereon; and provided,
further, that if for any reason the proceeds of such Revolving Credit Loans are
not received by PNC Bank on the Swing Loan Conversion Date in an aggregate
amount equal to the amount of such Swing Loan then due plus accrued interest,
the Borrowers shall reimburse PNC Bank on the day immediately

 

52

--------------------------------------------------------------------------------


 

following the Swing Loan Conversion Date, in same day funds, in an amount equal
to the excess of the amount of such Swing Loan then due over the aggregate
amount of such Revolving Credit Loans, if any, received plus accrued interest
thereon.

 

2.9.5                        Participations.

 

In the event that the Borrowers shall fail to repay PNC Bank as provided in
Section 2.9.4, the Administrative Agent shall promptly notify each Bank of the
unpaid amount of such Swing Loan and of such Bank’s respective participation
therein in an amount equal to such Bank’s Ratable Share of such Swing Loan. 
Each Bank shall make available to the Administrative Agent for payment to PNC
Bank an amount equal to its respective participation therein (including without
limitation its Ratable Share of accrued but unpaid interest thereon, provided
that the interest rate payable by the participating Banks shall not exceed the
Base Rate), in Dollars and in same day funds at the office of the Administrative
Agent specified in such notice.  If such notice is delivered by the
Administrative Agent by 11:00 a.m., Pittsburgh time, each Bank shall make funds
available to the Administrative Agent on that Business Day.  If such notice is
delivered after 11:00 a.m., Pittsburgh time, each Bank shall make funds
available to the Administrative Agent on the next Business Day.  In the event
that any Bank fails to make available to the Administrative Agent the amount of
such Bank’s participation in such unpaid amount as provided herein, PNC Bank
shall be entitled to recover such amount on demand from such Bank together with
interest thereon at a rate per annum equal to the Federal Funds Effective Rate
for each day during the period between the date such participation amount is
required to be paid and the date on which such Bank makes available its
participation in such unpaid amount. The failure of any Bank to make available
to the Administrative Agent its Ratable Share of any such unpaid amount shall
not relieve any other Bank of its obligations hereunder to make available to the
Administrative Agent its Ratable Share of such unpaid amount on the Swing Loan
Conversion Date. The Administrative Agent shall distribute to each Bank which
has paid all amounts payable by it under this Section 2.9.5 with respect to the
unpaid amount of any Swing Loan, such Bank’s Ratable Share (based on its
participation in such Swing Loan and interest thereon) of all payments received
by the Administrative Agent from any of the Borrowers in repayment of such Swing
Loan when such payments are received. Notwithstanding anything to the contrary
herein, each Bank which has paid all amounts payable by it under this
Section 2.9.5 shall have a direct right to repayment of such amounts from the
Borrowers subject to the procedures for repaying Banks set forth in this
Section 2.9.5 and the provisions of Section 4.

 

2.9.6                        Termination.

 

In the event the Revolving Credit Commitments are terminated in accordance with
the terms hereof, the Swing Loan Commitment shall also be terminated
automatically.  In the event the Borrowers reduce the Revolving Credit
Commitments to less than the Swing Loan Commitment, the Swing Loan Commitment
shall immediately be reduced to an amount equal to the Revolving Credit
Commitment.  In the event the Borrowers reduce the Revolving Credit Commitments
to less than the outstanding principal amount of the Swing Loans, the Borrowers
shall immediately repay the amount by which the outstanding Swing Loans exceeds
the Swing Loan Commitment as so reduced plus accrued interest thereon.

 

53

--------------------------------------------------------------------------------


 

2.9.7                        Minimum Amounts.

 

At no time shall there be more than one (1) outstanding Swing Loan, except as to
Swing Loans made pursuant to Section 2.9.9.  Each Swing Loan shall be in an
original principal amount of $25,000, except as to Swing Loans made pursuant to
Section 2.9.9, as to which there shall be no minimum.

 

2.9.8                        Prepayment.

 

The Borrowers shall have the right at any time and from time to time to prepay
the Swing Loans, in whole or in part, without premium or penalty (but in any
event subject to Section 4.5.2), upon prior written, facsimile or telephonic
notice to PNC Bank given by TGI on the Borrowers’ behalf no later than
11:00 a.m., Pittsburgh time, on the date of any proposed prepayment.  Each
notice of prepayment shall specify the Swing Loan to be prepaid and the amount
to be prepaid, shall be irrevocable and shall commit the Borrowers to prepay
such amount on such date, with accrued interest thereon and any other amounts
owed hereunder.

 

2.9.9                        Swing Loans Under Cash Management Agreements.

 

In addition to making Swing Loans pursuant to the foregoing provisions of this
Section 2.9.9, without the requirement for a specific request from the Borrowers
pursuant to Section 2.9.2, PNC Bank may make Swing Loans to the Borrowers in
accordance with the provisions of the agreements between TGI and PNC Bank
relating to TGI’s deposit, sweep and other accounts at PNC Bank and related
arrangements and agreements regarding the management and investment of TGI’s
cash assets as in effect from time to time (the “Cash Management Agreements”) to
the extent of the daily aggregate net negative balance in TGI’s accounts which
are subject to the provisions of the Cash Management Agreements.  Swing Loans
made pursuant to this Section 2.9.9 in accordance with the provisions of the
Cash Management Agreements shall (i) be subject to the limitations as to
aggregate amount set forth in Section 2.9.1, (ii) not be subject to the
limitations as to number or individual amount set forth in Sections 2.9.7 or the
repayment provisions of Section 2.9.4, (iii) be payable by the Borrowers, both
as to principal and interest, at the times set forth in the Cash Management
Agreements (but in no event later than the Expiration Date), (iv) not be made at
any time after PNC Bank has received written notice of the occurrence of a
Potential Default or Event of Default, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Bank’s obligation to purchase participating interests therein pursuant to
Section 2.9.5, and (vi) except as provided in the foregoing subsections
(i) through (v), be subject to all of the terms and conditions of this
Section 2.9. The Borrowers acknowledge and agree that each Borrower materially
benefits from the arrangements made pursuant to this Section 2.9.9 and the Cash
Management Agreements, and each Borrower shall be jointly and severally liable,
subject to Section 10.20, for all Obligations, including without limitation,
those arising from the operation of this Section 2.9.9.

 

54

--------------------------------------------------------------------------------

 


 

2.9.10                  Nature of Obligations.

 

Each Bank’s obligation to purchase participating interests pursuant to
Section 2.9.5 in the event that the Borrowers shall fail to repay PNC Bank as
provided in Section 2.9.4 in the amount required under such Section shall be
absolute and unconditional and shall not be affected by any circumstance
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against any other Bank or any
Borrower, or any Borrower may have against any Bank or any other Person, as the
case may be, for any reason whatsoever; (ii) the occurrence or continuance of a
Potential Default or Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of any of the Borrowers; (iv) any breach of his
Agreement by any party hereto; (v) the failure to satisfy any condition to the
making of any Loan hereunder; or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

2.9.11                  Indemnity.

 

Each Bank shall ratably in accordance with its Ratable Share, indemnify PNC
Bank, its affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Borrowers) against any cost,
expense (including reasonable counsel fees and expenses), claim, demand, action,
loss or liability (except any of the foregoing that results from the
indemnitees’ gross negligence or willful misconduct) that such indemnities may
suffer or incur in connection with this Section 2.9 or any action taken or
omitted by such indemnities hereunder.

 

2.10                           Utilization of Commitments in Optional
Currencies.

 

2.10.1                  Periodic Computations of Dollar Equivalent Amounts of
Loans and Letters of Credit Outstanding.

 

The Administrative Agent will determine the Dollar Equivalent amount of
(i) proposed Revolving Credit Loans or Letters of Credit to be denominated in an
Optional Currency as of the requested Borrowing Date or date of issuance, as the
case may be, (ii)  Letters of Credit Outstanding denominated in an Optional
Currency as of the last Business Day of each month, and (iii) outstanding
Revolving Credit Loans denominated in an Optional Currency as of the end of each
Interest Period or on any other Business Day selected by the Administrative
Agent and as frequently as the Administrative Agent desires, in the case of
Revolving Credit Loans, in consultation with the Fronting Bank (each such date
under clauses (i) through (iii), a “Computation Date”).

 

2.10.2                  Notices From Banks That Optional Currencies Are
Unavailable to Fund New Loans.

 

The Banks shall be under no obligation to make the Revolving Credit Loans
requested by the Borrowers which are denominated in an Optional Currency if any
Bank (other than a Non-Fronting Bank) notifies the Administrative Agent by
5:00 p.m. (Pittsburgh time) four

 

55

--------------------------------------------------------------------------------


 

(4) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that such Bank cannot provide its share of such Revolving Credit Loans in such
Optional Currency because (i) the making, maintenance or funding of such
Optional Currency Loan has been made impracticable or unlawful by compliance by
such Bank in good-faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law) or (ii) after making all
reasonable efforts, deposits of the relevant amount in the relevant Optional
Currency for the relevant Interest Period are not available to such Bank with
respect to such Loan in the London interbank market.  In the event the
Administrative Agent receives a timely notice from a Bank pursuant to the
preceding sentence, the Administrative Agent will notify TGI, as agent for the
Borrowers, no later than 12:00 noon (Pittsburgh time) three (3) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that the Optional
Currency is not then available for such Revolving Credit Loans, and the
Administrative Agent shall promptly thereafter notify the Banks of the same.  If
TGI receives a notice described in the preceding sentence, the Borrowers may, by
notice from TGI to the Administrative Agent not later than 5:00 p.m. (Pittsburgh
time) three (3) Business Days prior to the Borrowing Date for such Revolving
Credit Loans, either (a) withdraw the Loan Request for such Revolving Credit
Loans, in which event the Administrative Agent will promptly notify each Bank of
the same and the Banks shall not make such Revolving Credit Loans, or
(b) request that the Revolving Credit Loans referred to in its Loan Request be
made in Dollars or in a different Optional Currency in an amount equal to the
Dollar Equivalent or other Optional Currency Equivalent Amount of such Revolving
Credit Loans and shall (A) in the case of Revolving Credit Loans denominated in
Dollars, bear interest under the Base Rate Option or the Euro-Rate Option, as
elected by the Borrowers, or (B) in the case of Revolving Credit Loans
denominated in an Optional Currency, bear interest under the Euro-Rate Option,
in which event the Administrative Agent shall promptly deliver a notice to each
Bank stating: (X) that such Revolving Credit Loans shall be made in the
applicable currency and shall bear interest under the Base Rate Option or the
Euro-Rate Option, as applicable, (Y) the aggregate amount of such Revolving
Credit Loans, and (Z) such Bank’s Ratable Share of such Revolving Credit Loans. 
If the Borrowers do not withdraw such Loan Request before such time as provided
in clause (a) or request before such time that the requested Revolving Credit
Loans referred to in its Loan Request be made in Dollars or a different Optional
Currency as provided in clause (b), then (i) the Borrowers shall be deemed to
have withdrawn such Loan Request and (ii) the Administrative Agent shall
promptly deliver a notice to each Bank thereof and the Banks shall not make such
Revolving Credit Loans.

 

2.10.3                  Notices From Banks That Optional Currencies Are
Unavailable to Fund Renewals of the Euro-Rate Option.

 

If TGI, as agent for the Borrowers, delivers a Loan Request requesting that the
Banks renew the Euro-Rate Option with respect to an outstanding Borrowing
Tranche of Revolving Credit Loans denominated in an Optional Currency, the Banks
shall be under no obligation to renew such Euro-Rate Option if any Bank (other
than a Non-Fronting Bank) delivers to the Administrative Agent a notice by
5:00 p.m. (Pittsburgh time) four (4) Business Days prior to effective date of
such renewal that such Bank cannot continue to provide Revolving

 

56

--------------------------------------------------------------------------------


 

Credit Loans in such Optional Currency because (i) the making, maintenance or
funding of such Optional Currency Loan has been made impracticable or unlawful
by compliance by such Bank in good-faith with any Law or any interpretation or
application thereof by any Official Body or with any request or directive of any
such Official Body (whether or not having the force of Law) or (ii) after making
all reasonable efforts, deposits of the relevant amount in the relevant Optional
Currency for the relevant Interest Period are not available to such Bank with
respect to such Loan in the London interbank market.  In the event the
Administrative Agent receives a timely notice from a Bank pursuant to the
preceding sentence, the Administrative Agent will notify TGI, as agent for the
Borrowers, no later than 12:00 noon (Pittsburgh time) three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Banks of the same.  If the Administrative Agent
shall have so notified TGI that any such renewal of Optional Currency Loans is
not then available, any notice of renewal with respect thereto shall be deemed
withdrawn, and such Optional Currency Loans shall be redenominated into Base
Rate Loans in Dollars with effect from the last day of the Interest Period with
respect to any such Optional Currency Loans.  The Administrative Agent will
promptly notify TGI, as agent for the Borrowers, and the Banks of any such
redenomination, and in such notice, the Administrative Agent will state the
aggregate Dollar Equivalent amount of the redenominated Optional Currency Loans
as of the Computation Date with respect thereto and such Bank’s Ratable Share
thereof.

 

2.10.4                  Requests for Additional Optional Currencies.

 

TGI, on behalf of the Borrowers, may deliver to the Administrative Agent and the
Fronting Bank a written request that Revolving Credit Loans hereunder also be
permitted to be made in any other lawful currency (other than Dollars), in
addition to the currencies specified in the definition of “Optional Currency”
herein provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Banks (other than the Non-Fronting Banks) in the
applicable interbank market.  The Administrative Agent will promptly notify the
Fronting Bank and the Banks of any such request promptly after the
Administrative Agent receives such request.  The Administrative Agent, the
Fronting Bank and each Bank (other than the Non-Fronting Banks) may grant or
accept such request in their sole discretion.  The Administrative Agent will
promptly notify TGI of the acceptance or rejection by the Administrative Agent,
the Fronting Bank and each of the Banks of the Borrowers’ request.  The
requested currency shall be approved as an Optional Currency hereunder only if
the Administrative Agent, the Fronting Bank and all of the Banks (other than the
Non-Fronting Banks) approve of the Borrowers’ request.

 

2.11                           Currency Repayments

 

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Loan made in an Optional Currency shall be
repaid in the same Optional Currency in which such Loan was made, provided,
however, that if it is impossible or illegal for the Borrowers to effect payment
of a Loan in the Optional Currency in which such Loan was made, or if the
Borrowers default in their obligations to do so, the Required Banks may at their
option permit such payment to be made (i) at and to a different location,
subsidiary, affiliate or

 

57

--------------------------------------------------------------------------------


 

correspondent of the Administrative Agent, or (ii) in the Dollar Equivalent, or
(iii) in an Equivalent Amount of such other currency (freely convertible into
Dollars) as the Required Banks may solely at their option designate.  Upon any
events described in (i) through (iii) of the preceding sentence, the Borrowers
shall make such payment. In all events, whether described in such clauses
(i) through (iii), whether the Borrowers make such required payments, or
otherwise, and (a) the Borrowers, jointly and severally, agree to hold each Bank
(including, without limitation, the Fronting Bank) harmless from and against any
loss incurred by any Bank arising from the cost to such Bank of any premium, any
costs of exchange, the cost of hedging and covering the Optional Currency in
which such Loan was originally made, and from any change in the value of
Dollars, or such other currency, in relation to the Optional Currency that was
due and owing and (b) each Non-Fronting Bank agrees to hold the Fronting Bank
harmless from and against any loss incurred by the Fronting Bank arising from
the cost to the Fronting Bank of any premium, any costs of exchange, the cost of
hedging and covering the Optional Currency in which such Loan was originally
made, for such Non-Fronting Bank, and from any change in the value of Dollars or
such other currency in relation to the Optional Currency that was due and owing.
Such loss shall be calculated for the period commencing with the first day of
the Interest Period for such Loan and continuing through the date of payment
thereof.  Without prejudice to the survival of any other agreement of the
Borrowers or Non-Fronting Banks hereunder, the Borrowers’ and Non-Fronting
Banks’ respective obligations under this Section 2.11 shall survive termination
of this Agreement.

 

2.12                           Optional Currency Amounts

 

Notwithstanding anything contained herein to the contrary, the Administrative
Agent may, with respect to notices by TGI on behalf of the Borrowers for Loans
in an Optional Currency or voluntary prepayments of less than the full amount of
an Optional Currency Borrowing Tranche, engage in reasonable rounding of the
Optional Currency amounts requested to be loaned or repaid; and, in such event,
the Administrative Agent shall promptly notify TGI and the Banks of such rounded
amounts and Borrowers’ request or notice shall thereby be deemed to reflect such
rounded amounts.

 

2.13                           Provisions Relating to Fronting of Optional
Currency Loans.

 

2.13.1                  Optional Currency Loan Fronting.

 

(i)            Any Bank that is incapable of obtaining an Optional Currency in
the ordinary course of business shall request in writing to the Fronting Bank
that the Fronting Bank accept such Bank as a Non-Fronting Bank. Any such
acceptance or rejection by the Fronting Bank of such request shall be at the
Fronting Bank’s sole and absolute discretion. If the Fronting Bank elects to
accept such requesting Bank as a Non-Fronting Bank, the Fronting Bank shall
indicate the maximum Dollar Equivalent of aggregate Optional Currencies for
which the Fronting Bank will act as Fronting Bank for such Non-Fronting Bank,
which amount may be increased only upon written consent of the Fronting Bank,
which consent may be given or withheld at the Fronting Bank’s sole and absolute
discretion. The Fronting Bank’s agreement to act as Fronting Bank for a
Non-Fronting Bank may be subject to any condition, including

 

58

--------------------------------------------------------------------------------


 

without limitation, the payment of fees and/or the granting of security, all of
which shall be as described in a separate agreement between the Fronting Bank
and the Non-Fronting Bank, which separate agreement, if any, together with this
Agreement shall govern the relationship between the Fronting Bank and such
Non-Fronting Bank, provided however that any such separate agreement shall not
affect the Borrowers’ right and duties hereunder. Upon written request from TGI,
on behalf of the Borrowers, the Fronting Bank will provide to TGI a list of all
Non-Fronting Banks as of such date, together with the maximum Dollar Equivalent
which the Fronting Bank has agreed to front for each.  As of the Closing Date,
the Non-Fronting Banks shall be those Banks set forth on Schedule 2.13.1 hereto
and the maximum Dollar Equivalent which the Fronting Bank has agreed to fund for
such Non-Fronting Bank shall be the amount set forth on such schedule opposite
the applicable Non-Fronting Bank’s name.  Notwithstanding anything else in this
Agreement or in any separate agreement with any Non-Fronting Bank to the
contrary, the Fronting Bank shall have no obligation to act as Fronting Bank for
any request for a Loan denominated in an Optional Currency made after the
Fronting Bank ceases to be the Administrative Agent hereunder.

 

(ii)           Upon receipt of notice from the Administrative Agent to the Banks
pursuant to Section 2.5 [Making Revolving Credit Loans], with respect to the
request for each Optional Currency Loan, the Fronting Bank will determine the
Dollar Equivalent amount of each such Non-Fronting Bank’s Ratable Share of such
Optional Currency Loan and will notify the Administrative Agent and each
Non-Fronting Bank (by 2:00 p.m. two (2) Business Day prior to the date such Loan
is to be borrowed) thereof. Each Non-Fronting Bank shall make available to the
Fronting Bank its Ratable Share of the Optional Currency Loan in same day funds,
on or before 11:00 a.m., Pittsburgh time, on the proposed Borrowing Date, except
that such Non-Fronting Bank shall remit its Ratable Share of such Loan in the
Dollar Equivalent of such Optional Currency Loan amount at prevailing market
rates as determined by the Fronting Bank and identified in the notice to such
Non-Fronting Bank provided above in this Section 2.13.1 (such required payment,
referred to herein as a “Currency Participation”). The Fronting Bank shall have
no obligation to make any advance of Optional Currencies on behalf of a
Non-Fronting Bank with respect to a Loan Request unless and until the Fronting
Bank has received the corresponding payment in immediately available funds from
the Non-Fronting Bank as described in the preceding sentence. Unless the
Fronting Bank shall have been notified by a Non-Fronting Bank (by no later than
5:00 p.m. on the day that is two (2) Business Days prior to the date such
Optional Currency Loan is to be borrowed, that such Non-Fronting Bank will not
make available to the Fronting Bank the amount which would constitute the Dollar
Equivalent amount of such Non-Fronting Bank’s Ratable Share of the requested
Loan, the Fronting Bank may (but shall have no obligation to) assume that such
Non-Fronting Bank will make such amount available to the Fronting Bank on the
date the Fronting Bank makes such amount available to the Borrowers and, in
reliance upon such assumption, the Fronting Bank may make available to the
Administrative Agent a corresponding amount. The giving of any notification
referred to in the immediately preceding sentence by a Non-Fronting Bank shall
not relieve such Non-Fronting Bank of its obligation to make the Dollar
Equivalent amount of its Ratable Share of each Optional Currency Loan hereunder.
In the event that any Non-Fronting Bank fails to make available to the Fronting
Bank such Non-Fronting Bank’s Currency Participation as provided

 

59

--------------------------------------------------------------------------------


 

herein, the Fronting Bank shall be entitled to recover such Currency
Participation on demand from such Non-Fronting Bank together with interest
thereon at a rate per annum equal to (a) for the first three (3) Business Days
after such demand, the Federal Funds Effective Rate, and (b) thereafter, the
rate then applicable to such Revolving Credit Loan for each day during the
period between the date such Currency Participation is required to be paid and
the date on which such Non-Fronting Bank makes such Currency Participation.  If
any Non-Fronting Bank fails to timely pay to the Fronting Bank its Currency
Participation, such Non-Fronting Bank shall be deemed to have assigned to the
Fronting Bank any and all payments of principal and interest owing by the
Borrowers to such Non-Fronting Bank with respect to Loans made by such
Non-Fronting Bank and any other amount owing by the Borrowers to such
Non-Fronting Bank under this Agreement, in an amount equal to the Dollar
Equivalent amount of the relevant Currency Participation plus accrued interest
thereon as provided in the immediately preceding sentence.  The failure of any
Non-Fronting Bank to make a Currency Participation shall not relieve any other
Non-Fronting Bank of its obligations hereunder to make a Currency Participation
on the Borrowing Date or any Computation Date.

 

(iii)          The Administrative Agent shall distribute to the Fronting Bank
all payments attributable to each Non-Fronting Bank’s Ratable Share of each
Optional Currency Loan fronted by the Fronting Bank which were received by the
Administrative Agent from the Borrowers as interest on or repayment of such
Optional Currency Loan when such payments are received, and thereupon, the
Fronting Bank shall promptly remit payment to each Non-Fronting Bank which has
paid all amounts payable by it under this Section 2.13.1 and Section 2.13.2 with
respect to the Currency Participation, the Dollar Equivalent of the portion of
such payments so received from the Administrative Agent in an amount which such
Non-Fronting Bank would have received if it had funded its Ratable Share of such
Optional Currency Loan directly (subject to any arrangements for compensation of
the Fronting Bank by the Non-Fronting Bank pursuant to a separate agreement
among them).

 

(iv)          Notwithstanding anything to the contrary herein, each Non-Fronting
Bank which has paid all amounts payable by it under this Section 2.13.1 shall
have a direct right to repayment from the Borrowers of such Non-Fronting Bank’s
Ratable Share of the Optional Currency Loans made on behalf of such Non-Fronting
Bank by the Fronting Bank under this Section 2.13, subject to the procedures for
repaying Non-Fronting Banks set forth in this Section 2.13 and the provisions of
Section 4.  Nothing contained in this Section 2.13.1 shall alter the Revolving
Credit Commitments of the Non-Fronting Banks hereunder or that such Commitments
are the several obligations of the Non-Fronting Banks which had made them, and
the Fronting Bank shall in no manner be obligated to or be responsible for any
Non-Fronting Bank’s Commitment.

 

2.13.2                  Settlement.

 

On each Computation Date with respect to Optional Currency Loans, the Fronting
Bank shall notify each Non-Fronting Bank of the Dollar Equivalent of its Ratable
Share of the total of the Optional Currency Loans (each a “Required Share”).
Prior to 11:00 a.m., Pittsburgh

 

60

--------------------------------------------------------------------------------


 

time, on such Computation Date, each Non-Fronting Bank shall pay to the Fronting
Bank the amount, if any, by which its Required Share exceeded its then funded
Currency Participations, and the Fronting Bank shall pay to each Non-Fronting
Bank the amount, if any, by which such Non-Fronting Bank’s then funded Currency
Participation exceeded its Required Share (such payment herein called
“Settlement”). The Fronting Bank shall also effect Settlement in accordance with
the foregoing sentence on the proposed Borrowing Dates for Revolving Credit
Loans denominated in an Optional Currency and on Computation Dates and may at
its option effect Settlement on any other Business Day. These Settlement
procedures are established solely as a matter of administrative convenience, and
nothing contained in this Section 2.13.2 shall relieve the Non-Fronting Banks of
their obligations to fund Revolving Credit Loans or Currency Participations on
dates other than a Borrowing Date or Computation Date pursuant to Section 2.10.1
or 2.13.1, as applicable.

 

2.13.3                  Non-Fronting Banks’ Obligations Absolute.

 

Each Non-Fronting Bank’s obligation in accordance with this Agreement to
participate in Optional Currency Loans made by the Fronting Bank on behalf of
such Non-Fronting Bank, as contemplated by Section 2.13.1, and the Obligations
of the Non-Fronting Bank to indemnify the Fronting Bank for currency and other
risks associated with such Optional Currency Loans, as contemplated by Sections
2.11 and 2.13.4, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.13 under all
circumstances, including the following circumstances:

 

(i) any set-off, counterclaim, recoupment, defense or other right which such
Non-Fronting Bank may have against the Fronting Bank or any of its Affiliates,
any Borrower or any other Person for any reason whatsoever;

 

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Revolving Credit Loan, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests], 2.5
[Making Revolving Credit Loans] or 6.2 [Each Additional Loan] or as otherwise
set forth in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the obligation of the
Non-Fronting Banks to participate in Optional Currency Loans under
Section 2.13.1;

 

(iii) any claim of breach of warranty that might be made by any Loan Party or
any Bank against any Loan Party, or the existence of any claim, set-off,
recoupment, counterclaim, cross-claim, defense or other right which any Bank may
have at any time against any Loan Party, the Administrative Agent or its
Affiliates, the Fronting Bank or any other Bank or any other Person or, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction;

 

(iv) the lack of power or authority of any Person making a Loan Request (or any
defect in or forgery of any signature on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness thereof, or any fraud or
alleged fraud in

 

61

--------------------------------------------------------------------------------


 

connection with any Optional Currency Loan, in each case even if the
Administrative Agent, the Fronting Bank or any of their respective Affiliates
has been notified thereof;

 

(v) the solvency of, or any acts of omissions by, any Loan Party, Fronting Bank
or any other Person;

 

(vi) any failure by the Administrative Agent, Fronting Bank or any of their
respective Affiliates to issue or provide any notice required hereunder;

 

(vii) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(viii) any breach of this Agreement or any other Loan Document by any party
thereto;

 

(ix) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

 

(x) the fact that an Event of Default or a Potential Default shall have occurred
and be continuing;

 

(xi) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

 

(xii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

2.13.4                  Indemnity of Fronting Bank by Non-Fronting Bank and the
Borrowers.

 

In addition to amounts payable as provided in Sections 9.5 [Reimbursement of
Administrative Agent by Borrowers, Etc.], 9.7 [Reimbursement and Indemnification
of Administrative Agent by Banks], and 2.11 [Currency Repayments], as
applicable, each Borrower and each Non-Fronting Bank hereby agrees to protect,
indemnify, pay and save harmless the Administrative Agent, the Fronting Bank and
any of their respective Affiliates in connection with the fronting of an
Optional Currency Loan for a Non-Fronting Bank from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) and including,
without limitation, costs, expenses, losses and liabilities resulting from
currency hedging in connection with the provision of Loans in Optional
Currencies and the early termination of any contracts relating thereto (except
in the case of such early termination, where the repayment of the Loans in
Optional Currencies are made on the last day of the applicable Interest Period),
which the Administrative Agent, the Fronting Bank or any of Administrative
Agent’s Affiliates may incur or be subject to as a consequence, direct or

 

62

--------------------------------------------------------------------------------


 

indirect, of fronting such Loan (except to the extent any of the foregoing
results from the indemnitees’ gross negligence or willful misconduct as
determined in a final order by a court of competent jurisdiction).

 

2.14                           Defaulting Banks.

 

Notwithstanding anything contained in Sections 2.8, 2.9 or any other provision
of this Agreement to the contrary, if any Bank becomes a Defaulting Bank then:
all Letters of Credit Outstanding and Swing Line Loan outstanding at such time,
and all Letters of Credit issued or Swing Line Loans made while there exists a
Defaulting Bank shall be reallocated among the non-Defaulting Banks in
accordance with their respective Ratable Shares (such Ratable Shares shall be
determined without reference to each Defaulting Lender’s Ratable Share) but only
to the extent (a) the sum of all non-Defaulting Banks’ Ratable Share of all
Loans outstanding, Swing Loans outstanding and Letters of Credit outstanding
does not exceed the total of all non-Defaulting Banks’ Commitments and (b) the
aggregate obligation of each non-Defaulting Bank to acquire, refinance or fund
any participations in Letters of Credit and Swing Line Loans shall not exceed
the positive difference (i) the Commitment of such Bank minus (ii) such Bank’s
Ratable Share of the Dollar Equivalent of all outstanding Revolving Credit Loans
Swing Line Loans and Letters of Credit outstanding.  If the reallocation
described in the preceding sentence cannot, or can only partially, be effected,
the Borrowers shall within one Business Day following notice by the
Administrative Agent, (1) first, prepay outstanding Swing Loans and (2) second,
cash collateralize such Defaulting Bank’s portion of Letters of Credit
outstanding (after giving effect to any partial reallocation pursuant the
immediately preceding sentence).  To the extent such Letters of Credit
Outstanding and Swing Line Loans are reallocated pursuant to this Section 2.14,
then the fees payable to the Banks pursuant to Section 2.8.2 (but not
Section 2.3) shall be adjusted in accordance with such non-Defaulting Banks’
Ratable Shares.  To the extent such Letters of Credit Outstanding are not
reallocated pursuant to this Section 2.14, or the Defaulting Bank’s Ratable
Share of Letters of Credit Outstanding have not been cash collateralized, then,
without prejudice to any rights or remedies of the Issuing Bank or any Bank
hereunder, all Commitment Fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such Letters of Credit Outstanding) and Letter
of Credit Fees with respect to such Defaulting Bank’s Ratable Share of the
Letters of Credit Outstanding shall be payable to the Issuing Bank.  Nothing
contained in this Section or elsewhere in this Agreement and no reallocation of
any Defaulting Bank’s Ratable Share of any obligation hereunder shall relieve
such Defaulting Bank of its obligation to fund any portion of any amount owed by
such Defaulting Bank hereunder.

 

In the event that the Administrative Agent, the Borrower, and the Issuing Banks
each agree that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the Letters of Credit Outstanding
and the Swing Loans outstanding shall be readjusted to reflect the inclusion of
such Bank’s Commitment and on such date, such Bank shall purchase at par such of
the Loans of the other Banks as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its
Ratable Share.

 

63

--------------------------------------------------------------------------------


 

3.             INTEREST RATES

 

3.1                                 Interest Rate Options.

 

The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by them from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrowers may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans.  If at any time the designated rate applicable to any
Loan made by any Bank exceeds such Bank’s highest lawful rate, the rate of
interest on such Bank’s Loan shall be limited to such Bank’s highest lawful
rate.  The interest rate applicable to the Swing Loans shall be governed by
Section 2.9.  Interest on the principal amount of each Loan made in an Optional
Currency shall be paid by the Borrowers in such Optional Currency.

 

3.1.1                        Revolving Credit Interest Rate Options.

 

The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans, except that no Loan to which
the Base Rate Option shall apply may be made in an Optional Currency:

 

(i)            Base Rate Option:  A fluctuating rate per annum (computed on the
basis of a year of 365/366 days, as the case may be, or, if the Base Rate is
measured by reference to the Daily Euro Rate, 360 days, and in each case and
actual days elapsed) equal to the Base Rate plus the applicable number of basis
points calculated under the Pricing Grid, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

 

(ii)           Euro-Rate Option:  A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed, provided that, for Loans made in an
Optional Currency for which a 365-day basis is the only market practice
available to the Administrative Agent, such rate shall be calculated on the
basis of a year of 365 for the actual days elapsed) equal to the Euro-Rate plus
the applicable number of basis points calculated under the Pricing Grid.

 

3.1.2                        Rate Quotations.

 

TGI, on behalf of the Borrowers, may call the Administrative Agent on or before
the date on which a Loan Request is to be delivered to receive an indication of
the interest rates and the applicable currency exchange rates then in effect,
but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Banks nor affect the rate of interest or the
calculation of Equivalent Amounts which thereafter are actually in effect when
the election is made.

 

64

--------------------------------------------------------------------------------


 

3.2                                 Interest Periods.

 

At any time when the Borrowers shall select, convert to or renew a Euro-Rate
Option, TGI, on behalf of the Borrowers, shall notify the Administrative Agent
thereof by delivering a Loan Request at least four (4) Business Days prior to
the effective date of such Interest Rate Option, with respect to an Optional
Currency Loan, and three (3) Business Days prior to the effective date of such
Euro-Rate Option, with respect to a Dollar Loan.  The notice shall specify an
interest period (the “Interest Period”) during which such Interest Rate Option
shall apply, such Interest Period to be one, two, three or six Months, provided
that, the sole Interest Periods applicable to Optional Currency Loans shall be
one or two Months, and provided further, that:

 

3.2.1                        Ending Date and Business Day.

 

Any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

3.2.2                        Amount of Borrowing Tranche.

 

The Dollar Equivalent amount of each Borrowing Tranche of Euro-Rate Loans shall
be in integral multiples of $500,000 and not less than $2,000,000;

 

3.2.3                        Termination Before Expiration Date.

 

The Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date; and

 

3.2.4                        Renewals.

 

In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

3.3                                 Interest After Default.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived and to the
extent the Administrative Agent at the request of the Required Banks (or PNC
Bank alone with respect to Swing Loans which are not converted to Revolving
Credit Loans) elect (which election may be made without prior notice to the
Borrowers):

 

65

--------------------------------------------------------------------------------


 

3.3.1                        Letter of Credit Fees, Interest Rate.

 

The Letter of Credit Fees and the rate of interest borne by each Loan shall
equal the sum of (i) the interest rate per annum applicable under the Base Rate
Option plus (ii) 2.0% per annum; and

 

3.3.2                        Other Obligations.

 

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

 

3.3.3                        Acknowledgment.

 

Each Borrower acknowledges that such increased rates reflect, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Banks are entitled to
additional compensation for such risk; and, all such interest shall be payable
by the Borrowers upon demand by Administrative Agent.

 

3.4                                 Euro-Rate Unascertainable.

 

3.4.1                        Unascertainable.

 

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

 

(i)            adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or

 

(ii)           a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the Euro-Rate, then the
Administrative Agent shall have the rights specified in Section 3.4.3.

 

3.4.2                        Illegality; Increased Costs; Deposits Not
Available.

 

If at any time any Bank shall have determined that:

 

(i)            the making, maintenance or funding of any Loan to which a
Euro-Rate Option applies has been made impracticable or unlawful by compliance
by such Bank in good-faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or

 

(ii)           such Euro-Rate Option will not adequately and fairly reflect the
cost to such Bank of the establishment or maintenance of any such Loan, or

 

66

--------------------------------------------------------------------------------


 

(iii)          after making all reasonable efforts, deposits of the relevant
amount in Dollars or in the Optional Currency (as applicable) for the relevant
Interest Period for a Loan to which a Euro-Rate Option applies are not available
to such Bank with respect to such Loan in the London interbank market, then the
Administrative Agent shall have the rights specified in Section 3.4.3.

 

3.4.3                        Administrative Agent’s and Banks’ Rights.

 

In the case of any event specified in subsection 3.4.1 above, the Administrative
Agent shall promptly so notify the Banks and TGI, on behalf of the Borrowers,
thereof, and in the case of an event specified in subsection 3.4.2 above, such
Bank shall promptly so notify the Administrative Agent and endorse a certificate
to such notice as to the specific circumstances of such notice, and the
Administrative Agent shall promptly send copies of such notice and certificate
to the other Banks and TGI on behalf of the Borrowers.  Upon such date as shall
be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Banks, in the case of such notice
given by the Administrative Agent, or (B) such Bank, in the case of such notice
given by such Bank, to allow the Borrowers to select, convert to or renew a
Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified TGI, on
behalf of the Borrowers, or such Bank shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Bank’s, as the case
may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Administrative Agent makes a
determination under subsection 3.4.1 of this Section 3.4 and TGI, on behalf of
the Borrowers, has previously notified the Administrative Agent of their
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans.  If any Bank notifies the
Administrative Agent of a determination under subsection 3.4.2 of this
Section 3.4, the Borrowers shall, subject to the Borrowers’ indemnification
Obligations under Section 4.5.2, as to any Loan of the Bank to which a Euro-Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or select a different Optional Currency or Dollars, or (ii) prepay
such Loan in accordance with Section 4.4.  Absent due notice from TGI, on behalf
of the Borrowers, of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date.

 

3.5                                 Selection of Interest Rate Options.

 

If the Borrowers fail to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Euro-Rate Loans at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 3.1, the Borrowers shall be deemed to have (a) with
respect to Dollar Loans, converted such Borrowing Tranche to the Base Rate
Option, commencing upon the last day of the existing Interest Period and
(b) with respect to any such Optional Currency Loan Borrowing Tranche, continued
the same Optional

 

67

--------------------------------------------------------------------------------


 

Currency therefor, but selected a one Month Interest Period therefor, commencing
upon the last day of the existing Interest Period.

 

4.             PAYMENTS

 

4.1                                 Payments.

 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrowers hereunder shall be payable prior to 1:00 p.m.,
Pittsburgh time, on the date when due without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrowers,
and without set-off, counterclaim or other deduction of any nature, and an
action therefor shall immediately accrue.  Such payments shall be made to the
Administrative Agent at the Principal Office for the ratable accounts of the
Banks with respect to the Loans in U.S. Dollars except that payments of
principal or interest shall be made in the currency in which such Loan was made,
and in immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Banks in immediately available funds, provided
that in the event payments are received by 1:00 p.m., Pittsburgh time, by the
Administrative Agent with respect to the Loans and such payments are not
distributed to the Banks on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Banks the Federal Funds Effective Rate in
the case of Loans or other amounts due in Dollars, or the Overnight Rate in the
case of Loans or other amounts due in an Optional Currency with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Banks.  The Administrative Agent’s and each Bank’s statement
of account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement (including the
Equivalent Amounts of the applicable currencies where such computations are
required) and shall be deemed an “account stated.”

 

4.2                                 Pro Rata Treatment of Banks.

 

Subject to Section 2.14, each borrowing shall be allocated to each Bank
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrowers with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent’s Fee and the Issuing Banks’ fronting
fee) or amounts due from the Borrowers hereunder to the Banks with respect to
the Loans, shall (except as provided in Section 3.4.2 [Illegality; Increased
Costs; Deposits not Available] in the case of an event specified in
Section 3.4.1 [Euro-Rate Unascertainable], 4.4 [Voluntary Prepayments and
Commitment Reductions] or 4.5 [Additional Compensation in Certain
Circumstances]) be made in proportion to the applicable Loans outstanding from
each Bank and, if no such Loans are then outstanding, in proportion to the
Ratable Share of each Bank.  Subject to Section 2.14, notwithstanding any of the
foregoing, each borrowing or payment, repayment or prepayment by the Borrowers
of principal, interest, fees or other amounts from the Borrowers with respect to
Swing Loans shall be made by or to PNC Bank according to Section 2.9.

 

68

--------------------------------------------------------------------------------


 

4.3                                 Interest Payment Dates.

 

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each October, January, April and
July and on the date such Loans are repaid in full.  Interest on Loans to which
the Euro-Rate Option applies shall be due and payable in the currency in which
such Loan was made on the last day of each Interest Period for those Loans and,
if such Interest Period is longer than three (3) months, also on each day that
interest would have been payable had successive Interest Periods of three
months’ duration been applicable to such Loans.  Interest on mandatory
prepayments of principal under Section 4.5 shall be made in the currency in
which such Loan was made and shall be due on the date such mandatory prepayment
is due.  Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable in the currency in which such Loan was made
on demand after such principal amount or such other monetary Obligation becomes
due and payable (whether on the stated maturity date, upon acceleration or
otherwise).

 

4.4                                 Voluntary Prepayments and Commitment
Reductions.

 

4.4.1                        Right to Prepay.

 

The Borrowers shall have the right at their option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
subsection 4.4.2 below or in Section 4.5) in the currency in which such Loan was
made:

 

(i)            at any time with respect to any Loan to which the Base Rate
Option applies,

 

(ii)           on the last day of the applicable Interest Period with respect to
Loans to which a Euro-Rate Option applies, provided however the Borrowers may
otherwise prepay such Loans upon payment of all amounts owing under
Section 4.5.2 resulting from such prepayment,

 

(iii)          on the date specified in a notice by any Bank pursuant to
Section 3.4.3 [Administrative Agent’s and Banks’ Rights] with respect to any
Loan to which a Euro-Rate Option applies.

 

Whenever the Borrowers desire to prepay any part of the Loans, TGI shall provide
a prepayment notice to the Administrative Agent on behalf of the Borrowers on or
before (and in the case of Optional Currency Loans, four (4) days before) the
date of prepayment of Loans setting forth the following information:

 

(a)           the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(b)           a statement indicating the application of the prepayment; and

 

(c)           the total principal amount and currency of such prepayment, the
Dollar Equivalent amount of which shall not be less than $200,000 for the
Revolving Credit Loans.

 

69

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing to the contrary, whenever the Borrowers desire to
prepay any part of the Swing Loans TGI shall provide notice thereof on behalf of
the Borrowers no later than 12:00 noon, Pittsburgh time, on the date of
prepayment of Swing Loans setting forth the following information:

 

(x)            the date, which shall be a Business Day, on which the proposed
prepayment is to be made; and

 

(y)           a statement indicating the application of the prepayment between
the Swing Loans.

 

The amount of the payment shall not be less than $25,000 for any Swing Loan
except for Swing Loans made pursuant to Section 2.9.9, as to which there shall
be no minimum.

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made in the currency in
which such Loan was made.  Except as provided in Section 3.3.3, if the Borrowers
prepay a Loan but fails to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Dollar Loans to which the Euro-Rate Option
applies, and then to Optional Currency Loans.  Any prepayment hereunder shall be
subject to the Borrowers’ obligation to indemnify the Banks under Section 4.5.2.

 

4.4.2                        Replacement of a Bank.

 

In the event any Bank (i) gives notice under Section 3.4.2 or Section 4.5.1, or
fails to make its Currency Participation and shall be deemed to have assigned
its interest in the Optional Currency Loan to the Fronting Bank, in either case,
as set forth in Section 2.13, (ii) becomes a Defaulting Bank or otherwise does
not fund Revolving Credit Loans in breach of its obligations under Section 2.5
or because the making of such Loans would contravene any Law applicable to such
Bank, (iii) does not approve any action as to which its consent is required
(other than the consent of the Administrative Agent under Section 10.1.1) and
the consent of the Required Banks is obtained hereunder, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) which is not a Non-Fronting Bank, gives notice under Section 2.10.2 or
Section 2.10.3, or fails to fund an Optional Currency Loan, then the Borrowers
shall have the right at their option, with the consent of the Administrative
Agent, which shall not be unreasonably withheld, to prepay the Loans of such
Bank in whole, together with all interest accrued thereon, and terminate such
Bank’s Commitment within ninety (90) days after (v) receipt of such Bank’s
notice under Section 3.4.2 or 4.5.1, (w) the date such Bank has become a
Defaulting Bank or otherwise has failed to fund Revolving Credit Loans in breach
of its obligations under Section 2.5 or because the making of such Loans would
contravene Law applicable to such Bank, (x) the date of obtaining the consent
which such Bank has not approved, (y) the date such Bank became subject to the
control of an Official Body, (z) receipt of such Bank’s notice under Sections
2.10.2 or 2.10.3, as applicable; provided that the Borrowers shall

 

70

--------------------------------------------------------------------------------


 

also pay to such Bank at the time of such prepayment any amounts required under
Section 4.5 and any accrued interest due on such amount and any related fees;
provided, however, that the Commitment of such Bank shall be provided by one or
more of the remaining Banks or a replacement bank reasonably acceptable to the
Administrative Agent; provided, further, the remaining Banks shall have no
obligation hereunder to increase their Commitments; provided further, in the
event none of the Banks or any replacement bank acquire the Commitments of the
Defaulting Bank the Borrower may terminate such Defaulting Bank’s Commitment and
reduce the aggregate Commitments of all of the Banks by the amount of such
Defaulting Bank’s terminated Commitment subject to the provisions (other than
the pro rata provisions) set for the in Section 4.4.3 below; provided that the
Borrowers shall prepay the Loans of the Defaulting Bank and any amount required
by Section 4.5 and any accrued interest due on such amount and any related
fees.  Notwithstanding the foregoing, the Administrative Agent may only be
replaced subject to the requirements of Section 9.14 and an Issuing Bank may
only be replaced if all applicable Letters of Credit which it has issued have
expired, been terminated or replaced or cash collateral or backup letters of
credit shall have been deposited.

 

4.4.3                        Right to Reduce Commitments.

 

The Borrowers shall have the right at their option from time to time to reduce
permanently the Revolving Credit Commitments upon at least one Business Day’s
advance notice to the Administrative Agent.  Each such permanent reduction shall
be in the minimum amount of $5,000,000 and shall reduce the Revolving Credit
Commitment of each Bank in proportion to its Ratable Share.  Upon the effective
date of each permanent reduction in the Revolving Credit Commitments, the
Borrowers shall also prepay, with interest and with any additional compensation
required under Section 4.5.2, the amount (if any) by which the Revolving
Facility Usage at the time of the reduction exceeds the amount of the Revolving
Commitments as reduced.

 

4.4.4                        Change of Lending Office.

 

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 3.4.2 [Illegality; Increased
Costs; Deposits Not Available] with respect to such Bank, it will, if requested
by TGI on behalf of the Borrowers, use reasonable efforts (subject to overall
policy considerations of such Bank) to designate another Lending Office for any
Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Bank and its Lending Office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section.  Nothing
in this Section 4.4.4 shall affect or postpone any of the Obligations of the
Borrowers or any other Loan Party or the rights of the Administrative Agent or
any Bank provided in this Agreement.

 

71

--------------------------------------------------------------------------------


 

4.5                                 Additional Compensation in Certain
Circumstances.

 

4.5.1                        Increased Costs or Reduced Return Resulting From
Reserves, Capital Adequacy Requirements, Expenses, Etc.

 

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

 

(i)            imposes, modifies or deems applicable any reserve, special
deposit or similar requirement against credits or commitments to extend credit
extended by, or assets (funded or contingent) of, deposits with or for the
account of, or other acquisitions of funds by, any Bank or any Lending Office of
any Bank or the Issuing Bank, or

 

(iii)          imposes, modifies or deems applicable any capital adequacy or
similar requirement (A) against assets (funded or contingent) of, or letters of
credit, other credits or commitments to extend credit extended by, any Bank or
Issuing Bank, or (B) otherwise applicable to the obligations of any Bank or any
Lending Office of any Bank or any Issuing Bank under this Agreement, and the
result of any of the foregoing is to increase the cost to, reduce the income
receivable by, or impose any expense (including loss of margin) upon any Bank or
its Lending Office or any Issuing Bank with respect to this Agreement, the Notes
or the making, maintenance or funding of any part of the Loans (or, in the case
of any capital adequacy or similar requirement, to have the effect of reducing
the rate of return on any Bank’s or Issuing Bank’s capital, taking into
consideration such Bank’s or Issuing Bank’s customary policies with respect to
capital adequacy) by an amount which such Bank or Issuing Bank in its sole
discretion deems to be material, such Bank or Issuing Bank shall from time to
time notify TGI, as agent for the Borrowers, and the Administrative Agent of the
amount determined in good-faith (using any reasonable averaging and attribution
methods) by such Bank or Issuing Bank to be necessary to compensate such Bank or
Issuing Bank for such increase in cost, reduction of income or additional
expense (to the extent not reflected in the determination of Base Rate).  Such
notice shall set forth in reasonable detail the basis for such determination. 
Such amount shall be due and payable by the Borrowers to such Bank or Issuing
Bank ten (10) Business Days after such notice is given.

 

For the avoidance of doubt, this Section 4.5.1 shall not apply to taxes, which
shall be governed by Section 4.8 [Taxes].

 

4.5.2                        Indemnity.

 

In addition to the compensation required by subsection 4.5.1 of this
Section 4.5, each Borrower shall indemnify each Bank and each Issuing Bank
against all liabilities, losses or expenses (including loss of margin, any loss
or expense incurred in liquidating or employing deposits from third parties and
any loss or expense incurred in connection with funds acquired by

 

72

--------------------------------------------------------------------------------


 

a Bank or Issuing Bank to fund or maintain Loans subject to the Euro-Rate
Option) which such Bank or Issuing Bank actually sustains or incurs as a
consequence of any

 

(i)            payment, prepayment, conversion or renewal of any Loan to which
the Euro-Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due),

 

(ii)           attempt by any Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any notice relating to Loan
Requests under Section 2.4 or Section 3.2 or prepayments under Section 4.4,

 

(iii)          default by any Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrowers to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder, or

 

(iv)          the assignment of any Revolving Credit Loans under the Euro-Rate
Option other than on the last day of the Interest Period or maturity date
applicable thereto as a result of a request by the Borrowers pursuant to
Section 4.4.2.

 

If any Bank or Issuing Bank actually sustains or incurs any such loss or
expense, it shall from time to time notify TGI, as agent for the Borrowers, of
the amount determined in good-faith by such Bank (which determination may
include such reasonable assumptions, allocations of costs and expenses and
averaging or attribution methods as such Bank or Issuing Bank shall determine)
to be necessary to indemnify such Bank or Issuing Bank for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrowers to such
Bank or Issuing Bank, as the case may be, ten (10) Business Days after such
notice is given.

 

4.6                                 Mandatory Prepayments.

 

4.6.1                        Currency Fluctuations.

 

If on any Computation Date (i) the Dollar Equivalent Revolving Facility Usage is
greater than the Revolving Credit Commitments, (ii) the Dollar Equivalent of
Loans in Optional Currencies shall exceed $200,000,000, or (iii) the Dollar
Equivalent of Letters of Credit Outstanding shall exceed $100,000,000, as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify TGI, as agent for the
Borrowers of the same.  The Borrowers shall pay or prepay Loans (subject to
Borrowers’ indemnity obligations under Sections 4.4 [Voluntary Prepayments] and
4.5 [Additional Compensation in Certain Circumstances]) within one (1) Business
Day after TGI receives such notice such that after giving effect to such
payments or prepayments, (a) the Dollar Equivalent Revolving Facility Usage
shall not exceed the Revolving Credit Commitments, and (b) the Dollar Equivalent
of Loans in Optional Currencies shall not exceed $200,000,000.  With

 

73

--------------------------------------------------------------------------------


 

respect to the circumstance identified in clause (iii) of the first sentence of
this paragraph, the Borrowers shall Cash Collateralize the Letters of Credit
Outstanding to the extent of the amount by which the Dollar Equivalent of
Letters of Credit Outstanding exceeds $100,000,000.

 

4.6.2                        Application Among Interest Rate Options.

 

All prepayments required pursuant to this Section 4.6 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Dollar Loans subject to a
Euro-Rate Option and then to Optional Currency Loans subject to the Euro-Rate
Option.  In accordance with Section 4.5.2 [Indemnity], each Borrower shall
indemnify the Banks for any loss or expense, including loss of margin, incurred
with respect to any such prepayments applied against Loans subject to a
Euro-Rate Option on any day other than the last day of the applicable Interest
Period.

 

4.7                                 Interbank Market Presumption.

 

For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any Loan under the Euro-Rate Option or any Optional Currency,
each Bank and the Administrative Agent shall be presumed to have obtained rates,
funding, currencies, deposits, and the like in the applicable interbank market
regardless whether it did so or not; and, each Bank’s and the Administrative
Agent’s determination of amounts payable under, and actions required or
authorized by, Sections 3.4 [Euro-Rate Unascertainable] and 4.5 [Additional
Compensation in Certain Circumstances] shall be calculated, at each Bank’s and
the Administrative Agent’s option, as though each Bank and the Administrative
Agent funded its each Borrowing Tranche of Loans under the Euro-Rate Option
through the purchase of deposits of the types and maturities corresponding to
the deposits used as a reference in accordance with the terms hereof in
determining the Euro-Rate applicable to such Loans, whether in fact that is the
case.

 

4.8                                 Taxes.

 

4.8.1                        No Deductions.

 

All payments made by or on behalf of the Loan Parties hereunder and under each
Note or under any other Loan Document shall be made free and clear of and
without deduction for any present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all liabilities with respect thereto, excluding
(i) any taxes imposed on (or measured by)  the net income of any Bank (ii) any
taxes imposed pursuant to the laws of the United States or any political
subdivision thereof or therein that would apply to any payment to a Bank, the
Administrative Agent or the Issuing Bank on the day that such Bank, the
Administrative Age or the Issuing Bank becomes a party to this Agreement (or
designates a new lending office); (iii) any withholding tax that would apply to
any payment to any Bank, the Administrative Agent or the Issuing Bank on the day
that such Bank, the Administrative Agent or the Issuing Bank becomes a party to
this Agreement (or designates a new lending office); and (iv) any tax that is
attributable to the failure of a Bank, the Administrative Agent or the Issuing
Bank to comply with

 

74

--------------------------------------------------------------------------------


 

Section 10.17 of this Agreement after having received any notice required to
have been given by the relevant Borrower pursuant to such Section (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities being hereinafter referred to as “Indemnified Taxes”).  If any such
Indemnified Taxes are required by Law to be withheld or deducted from or in
respect of any sum payable hereunder or under any Note or any other Loan
Document, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.8) each Bank, the Administrative
Agent or the Issuing Bank, as the case may be,  receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Borrower
shall make such deductions and (iii) the Borrowers shall timely pay the full
amount deducted to the relevant tax authority or other authority in accordance
with applicable Law.

 

4.8.2                        Stamp Taxes.

 

In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder or from the execution,
delivery, or registration of, or otherwise with respect to, this Agreement or
any Loan Document (hereinafter referred to as “Other Taxes”).

 

4.8.3                        Indemnification for Taxes Paid by a Bank.

 

Each Borrower shall indemnify each Bank, the Administrative Agent and any
Issuing Bank for the full amount of Indemnified Taxes or Other Taxes (including,
without limitation, any Indemnified Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.8) paid by any Bank, the
Administrative Agent or Issuing Bank, as the case may be, and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within 30 days from the date a
Bank, the Administrative Agent or Issuing Bank makes written demand therefor,
which demand shall, upon request, be supplemented by written evidence of the
payment for which the Bank, the Administrative Agent or Issuing Bank seeks
indemnification pursuant to this Section 4.8.3 [Indemnification for Taxes Paid
by a Bank].

 

4.8.4                        Certificate.

 

Within 30 days after the date of any payment of any Taxes or Other Taxes by any
Borrower, such Borrower shall furnish to each Bank, at its address referred to
herein, the original or a certified copy of a receipt evidencing payment
thereof.  If no Taxes are payable in respect of any payment by any Borrower,
such Borrower shall, if so requested by a Bank, provide a certificate of an
officer of such Borrower to that effect.

 

75

--------------------------------------------------------------------------------

 


 

4.8.5                        Survival.

 

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
4.8.1 through 4.8.4 shall survive the payment in full of principal and interest
hereunder and under any instrument delivered hereunder.

 

4.8.6                        Refunds.

 

If a Bank, the Administrative Agent or the Issuing Bank receives a refund of any
amount as to which a Borrower has made any payments pursuant to this Section 4.8
[Taxes], such Bank, the Administrative Agent or the Issuing Bank shall pay over
any such refund to such Borrower; provided that such Borrower, upon the request
of such Bank, the Administrative Agent or the Issuing Bank, agrees to repay the
amount paid over to the Borrower in the event that such Bank, the Administrative
Agent or the Issuing Bank is required to repay such refund to the relevant
Official Body.

 

4.9                                 Judgment Currency.

 

4.9.1                        Currency Conversion Procedures for Judgments.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Bank
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

 

4.9.2                        Indemnity in Certain Events.

 

The obligation of the Borrowers in respect of any sum due from the Borrowers to
any Bank hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Bank of any sum adjudged to
be so due in such Other Currency, such Bank may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to such Bank in the Original Currency, each Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Bank against such loss.

 

5.             REPRESENTATIONS AND WARRANTIES

 

5.1                                 Representations and Warranties.

 

Each Borrower represents and warrants to the Administrative Agent and each of
the Banks as follows:

 

76

--------------------------------------------------------------------------------


 

5.1.1                        Organization and Qualification.

 

TGI and each Subsidiary of TGI: (i) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct, and (iii) is duly licensed or qualified and in good
standing in each jurisdiction where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary, except with respect to each of (i) and (iii) above, for
exceptions which would not reasonably be expected to result in a Material
Adverse Change.

 

5.1.2                        Capitalization and Ownership.

 

Schedule 5.1.2, which shall be delivered on or prior to the Closing Date,
states, as of the Closing Date, the authorized capital stock of TGI, the issued
and outstanding shares (referred to herein as the “Shares”) of such stock, and
the names of any parties beneficially owning, individually or through
affiliates, more than 5% thereof.  All of the Shares have been validly issued
and are fully paid and nonassessable.  As of the Closing Date, there are no
options, warrants or other rights outstanding to purchase any such Shares except
as disclosed in Schedule 5.1.2.

 

5.1.3                        Subsidiaries.

 

Schedule 5.1.3 which shall be delivered on or prior to the Closing Date, states,
as of the Closing Date, the name of each of TGI’s Subsidiaries, its jurisdiction
of incorporation or organization, its authorized capital stock, the issued and
outstanding shares (referred to herein as the “Subsidiary Shares”) and the
owners thereof if it is a corporation, its outstanding partnership interests
(the “Partnership Interests”) if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the “LLC Interests”) if it is a limited
liability company.  TGI and each Subsidiary of TGI has good and marketable title
to all of the Subsidiary Shares, Partnership Interests and LLC Interests it
purports to own, free and clear in each case of any Lien other than the Vought
Financing Liens and Permitted Refinancing Liens related thereto, non-consensual
Liens arising by operation of Law which are identified under the definition of
Permitted Liens herein and Liens in favor of the Administrative Agent for the
benefit of the Banks hereunder.  All Subsidiary Shares, Partnership Interests
and LLC Interests have been validly issued, and all Subsidiary Shares are fully
paid and nonassessable.  All capital contributions and other consideration
required to be made or paid in connection with the issuance of the Partnership
Interests and LLC Interests have been made or paid, as the case may be.  There
are no options, warrants or other rights outstanding to purchase any such
Subsidiary Shares, Partnership Interests or LLC Interests outstanding as of the
Closing Date except as indicated on Schedule 5.1.3.

 

77

--------------------------------------------------------------------------------


 

5.1.4                        Power and Authority.

 

TGI and each other Loan Party has full power to enter into, execute, deliver and
carry out this Agreement and the other Loan Documents to which it is a party, to
incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.

 

5.1.5                        Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by each
Borrower, and each other Loan Document which TGI or any other Loan Party is
required to execute and deliver on or after the date hereof will have been duly
executed and delivered by TGI and each other Loan Party on the required date of
delivery of such Loan Document.  This Agreement and each other Loan Document to
which any Borrower or any other Loan Party is a party constitutes, or will
constitute, legal, valid and binding obligations of each such party, enforceable
against each such party, in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

 

5.1.6                        No Conflict.

 

Neither the execution and delivery of this Agreement or the other Loan Documents
by the Borrowers and any other Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by them will conflict with, constitute a default
under or result in any breach of (i) the terms and conditions of the certificate
of incorporation, bylaws or other organizational documents of any Borrower or
any Subsidiary or (ii) any Law or of any material agreement, instrument, order,
writ, judgment, injunction or decree to which any Borrower or any Subsidiary is
a party or by which it is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Borrower or any Subsidiary other
than the Liens granted to the Administrative Agent, for the benefit of the
Banks, pursuant to the Loan Documents.

 

5.1.7                        Litigation.

 

Except as set forth on Schedule 5.1.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Borrower, threatened
against any Borrower or any Subsidiary of any Borrower at law or equity before
any Official Body which would, individually or in the aggregate, be reasonably
likely to result in any Material Adverse Change.  Neither the Borrowers nor any
Subsidiaries of any Borrower is in violation of any order, writ, injunction or
any decree of any Official Body which would reasonably be expected to result in
any Material Adverse Change.

 

78

--------------------------------------------------------------------------------


 

5.1.8                        Title to Properties.

 

The real property owned or leased (other than residential leases for use by
employees) by any Borrower and each Subsidiary of any Borrower as of the Closing
Date is described on Schedule 5.1.8 which shall be delivered on or prior to the
Closing Date.  Each Borrower and each Subsidiary of each Borrower has good and
marketable title to or valid leasehold interests in all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens, and subject to the terms and conditions of the
applicable leases.  All leases of property are in full force and effect without
the necessity for any consent which has not previously been obtained in respect
of the transactions contemplated hereby.

 

5.1.9                        Financial Statements.

 

(i)            Historical Statements.  TGI has delivered to the Administrative
Agent copies of (a) its audited consolidated and unaudited consolidating
year-end financial statements for and as of the end of the fiscal year ended
March 31, 2009;  (b) its unaudited consolidated financial statements for each
fiscal quarter thereafter through and including the quarter ended December 31,
2009; and (c) Vought’s audited consolidated and unaudited consolidating year-end
financial statements for and as of the end of the fiscal year ended December 31,
2009  (collectively, the “Historical Statements”).  The Historical Statements
were compiled from the books and records maintained by TGI’s or Vought’s
management, as the case may be, are correct and complete and present fairly in
all material respects the financial condition of TGI and its Subsidiaries or
Vought and its Subsidiaries, as the case may be, as of their dates and the
results of operations for the fiscal periods then ended and have been prepared
in accordance with GAAP consistently applied.

 

(ii)           Accuracy of Financial Statements.  Neither TGI nor Vought had, as
of the date of the most recent Historical Statements for TGI and Vought
respectively, any liabilities, contingent or otherwise,  that could reasonably
be expected to result in a Material Adverse Change and which were not disclosed
in the Historical Statements or in the notes thereto.  Since March 31, 2009, no
Material Adverse Change has occurred.

 

5.1.10                  Margin Stock.

 

Neither TGI nor any of its Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U).  No part of the
proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or to refund
Indebtedness originally incurred for such purpose, or for any purpose which
entails a violation of or which is inconsistent with the provisions of
Regulation U of the Board of Governors of the Federal Reserve System.  Neither
TGI nor any of its Subsidiaries holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of TGI or any
of its

 

79

--------------------------------------------------------------------------------


 

Subsidiaries are or will be represented by margin stock.  If requested by the
Administrative Agent, TGI will furnish to the Administrative Agent a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

5.1.11                  Full Disclosure.

 

Neither the confidential information memorandum provided to the Banks in
connection with this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Bank in connection herewith or therewith, contains any untrue statement of a
material fact or, considered in the aggregate, omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading.  On the Closing
Date, there is no fact known to any Borrower which materially adversely affects
the business, property, assets, financial condition or results of operations of
such Borrower or any Subsidiary of such Borrower which has not been set forth in
such confidential information memorandum, this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Banks prior to or at the date hereof in connection
with the transactions contemplated hereby or previously been publicly disclosed
in TGI’s and Vought’s most recently filed Form 10-K and any Form 10-Q or
Form 8-K filed subsequently with the Securities and Exchange Commission prior to
the Closing Date.

 

5.1.12                  Taxes.

 

All federal, state, material local, material foreign and material other tax
returns required to have been filed with respect to TGI and each Subsidiary of
TGI have been filed (subject to the timely filing of any extensions therefor),
and payment or adequate provision has been made for the payment of all taxes,
fees, assessments and other governmental charges which have or may become due
pursuant to said returns or to assessments received, except to the extent that
such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.  Other than extensions of tax return filing deadlines for
which the Borrowers have applied in the ordinary course of business, there are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of TGI or any of its Subsidiaries
for any period in which the underlying potential liability could reasonably be
expected to result in a Material Adverse Change.

 

5.1.13                  Consents and Approvals.

 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Borrower, except as shall have
been obtained or made on or prior to the Closing Date.

 

80

--------------------------------------------------------------------------------


 

5.1.14                  No Event of Default; Compliance with Instruments.

 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings to be made on the Closing Date under the
Loan Documents which constitutes an Event of Default or Potential Default. 
Neither any Borrower nor any of their Subsidiaries is in violation of (i) any
term of its certificate of incorporation, bylaws, or other organizational
documents or (ii) any material agreement or instrument to which it is a party or
by which it or any of its properties may be subject or bound where such
violation would constitute a Material Adverse Change.

 

5.1.15                  Patents, Trademarks, Copyrights, Licenses, Etc.

 

TGI and each Subsidiary of TGI owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits, intellectual property and rights necessary to own and
operate its properties and to carry on its business as presently conducted and
planned to be conducted by TGI and its Subsidiaries, without known conflict with
the rights of others that could reasonably be expected to result in a Material
Adverse Change.

 

5.1.16                  Insurance.

 

All insurance policies and other bonds to which TGI and each of its Subsidiaries
is a party are valid and in full force and effect to the extent necessary to
comply with Section 7.1.3 [Maintenance of Insurance].  No notice has been given
or claim made and no grounds exist to cancel or avoid any of such policies or
bonds or to reduce the coverage provided thereby, except as would not impair the
accuracy of the following sentence or could reasonably be expected to result in
a breach of Section 7.1.3 [Maintenance of Insurance].  Such policies and bonds
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of TGI and each Subsidiary of
TGI in accordance with prudent business practice in the industries of TGI and
its Subsidiaries.

 

5.1.17                  Compliance with Laws.

 

TGI and its Subsidiaries are in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in subsection 5.1.22) in all jurisdictions in which TGI and its Subsidiaries do
business except where the failure to so comply would not constitute a Material
Adverse Change.

 

5.1.18                  Material Contracts.

 

Except as otherwise publicly disclosed in TGI’s and Vought’s most recent
Form 10-K and any Form 10Q or Form 8-K subsequently filed with the Securities
and Exchange Commission, all material contracts publicly filed or required to be
publicly filed by TGI or Vought pursuant to applicable securities law, are
valid, binding and enforceable in all material respects upon TGI, Vought or each
Subsidiary and each of the other parties thereto in accordance

 

81

--------------------------------------------------------------------------------


 

with their respective terms, and there is no default thereunder by TGI, Vought
or any such Subsidiary or, to the Borrowers’ knowledge, with respect to parties
other than TGI, Vought or any such Subsidiary, which would result in a Material
Adverse Change.

 

5.1.19                  Investment Companies.

 

Neither TGI nor any of its Subsidiaries is an “investment company” registered or
required to be registered under the Investment Company Act of 1940 or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940 and shall not become such an “investment company” or under
such “control.”

 

5.1.20                  Plans and Benefit Arrangements.

 

Except as set forth on Schedule 5.1.20:

 

(i)            Each Borrower and each member of each of their ERISA Groups are
in compliance with any applicable provisions of ERISA with respect to all
Benefit Arrangements and Plans, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.  There has been
no Prohibited Transaction with respect to any Benefit Arrangement or any Plan,
which could result in a Material Adverse Change.  Each Borrower and, to the
knowledge of any Borrower, all members of each of their ERISA Groups have made
when due any and all material payments required to be made under any agreement
relating to a Multiemployer Plan or a Multiple Employer Plan or any Law
pertaining thereto.  Except where the failure to do so could not result in a
Material Adverse Change, with respect to each Plan and Multiemployer Plan, each
Borrower and each member of each of its ERISA Group (a) have fulfilled their
obligations under the minimum funding standards of ERISA, (b) have not incurred
any liability to the PBGC other than required premiums under Sections 4006 and
4007 of ERISA, and (c) have not had asserted against them any penalty for
failure to fulfill the minimum funding requirements of ERISA.

 

(ii)           To each Borrower’s knowledge, each Plan is able to pay benefits
thereunder when due (without regard to a termination basis).

 

(iii)          Neither the Borrowers nor any other member of any of its ERISA
Group has instituted proceedings or taken formal action to terminate any Plan.

 

(iv)          No Plan has an actual or deemed Adjusted Funding Target Attainment
Percentage that would subject the Plan to the benefit limitations imposed under
Section 436(b), (d)(1) or (e) of the Internal Revenue Code.

 

(v)           Neither any Borrower nor any other member of any of its ERISA
Group has incurred or reasonably expects to incur any material Withdrawal
Liability under ERISA to any Multiemployer Plan or Multiple Employer Plan. 
Neither any Borrower nor any other member of its ERISA Group has been notified
by any Multiemployer Plan or Multiple Employer Plan that such Multiemployer Plan
or Multiple Employer Plan has been terminated within the

 

82

--------------------------------------------------------------------------------


 

meaning of Title IV of ERISA and, to the knowledge of each Borrower, no
Multiemployer Plan or Multiple Employer Plan is reasonably expected to be
reorganized or terminated, within the meaning of Title IV of ERISA in a manner
that can reasonably be expected to result in a Material Adverse Change.

 

(vi)          (a) To the extent that any Benefit Arrangement is insured, all
Borrowers and all members of each of their ERISA Groups have paid when due all
material premiums required to be paid for all periods through the Closing Date
and (b) to the extent that any Benefit Arrangement is funded other than with
insurance, all Borrowers and all members of each of their ERISA Groups have made
when due all material contributions required to be paid for all periods through
the Closing Date.

 

(vii)         All Plans, Benefit Arrangements have been administered in
accordance with their terms and the applicable provisions of ERISA except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Change.

 

5.1.21                  Employment Matters.

 

Except as set forth on Schedule 5.1.21, TGI and each of its Subsidiaries are in
compliance with the Labor Contracts and all applicable federal, state and local
labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and relocation
notices, immigration controls and worker and unemployment compensation where the
failure to comply would, individually or in the aggregate, likely constitute a
Material Adverse Change.  To the best of each Borrower’s knowledge, there are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any Borrower or any of its
Subsidiaries which in any case would constitute a Material Adverse Change.

 

5.1.22                  Environmental Matters.

 

Except as disclosed on Schedule 5.1.22:

 

(i)            Neither TGI nor any Subsidiary of TGI has received any material
Environmental Complaint from any Official Body alleging that TGI or such
Subsidiary or, with respect to the Property, any prior or subsequent owner of
the Property is a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601, et
seq., and the Borrowers have no reason to believe that such an Environmental
Complaint is likely to be received.  Except as would not reasonably be expected
to result in a Material Adverse Change, neither TGI nor any Subsidiary of TGI
has received any Environmental Complaint described in the immediately preceding
sentence, from a private Person (as opposed to receipt thereof from an Official
Body).  There are no pending or, to any Borrower’s knowledge, threatened
Environmental Complaints relating to TGI or any Subsidiary of TGI or, to any
Borrower’s knowledge with respect to the Property, any prior or subsequent

 

83

--------------------------------------------------------------------------------


 

owner of the Property pertaining to, or arising out of, any Environmental
Conditions, in any case that would reasonably be expected to result in a
Material Adverse Change.

 

(ii)           There are no circumstances at, on or under the Property that
constitute a material breach of or non-compliance with any of the Environmental
Laws. There are no Environmental Conditions at, on or under the Property or, to
the knowledge of any Borrower, at, on or under adjacent property, that prevent
compliance with the Environmental Laws at the Property in a manner that would
reasonably be expected to result in a Material Adverse Change.

 

(iii)          Neither the Property nor any structures, improvements, equipment,
fixtures, activities or facilities thereon or thereunder contain or use
Regulated Substances except in material compliance with Environmental Laws. 
There are no processes, facilities, operations, equipment or any other
activities at, on or under the Property, or, to the knowledge of any Borrower,
at, on or under adjacent property, that currently result in the release or
threatened release of Regulated Substances onto the Property, except to the
extent that such releases or threatened releases are not a breach of or
otherwise not a violation of the Environmental Laws or would not result in a
Material Adverse Change.

 

(iv)          TGI and each Subsidiary of TGI has all material permits, licenses,
authorizations, plans and approvals required under the Environmental Laws for
the conduct of the business of TGI and its Subsidiaries as presently conducted.
TGI and each Subsidiary of TGI has submitted all material notices, reports and
other filings required by the Environmental Laws to be submitted to an Official
Body which pertain to past and current operations on the Property.

 

(v)           All past and present on-site generation, storage, processing,
treatment, recycling, reclamation, disposal or other use or management of
Regulated Substances at, on, or under the Property and all off-site
transportation, storage, processing, treatment, recycling, reclamation, disposal
or other use or management of Regulated Substances has been performed by TGI and
its Subsidiaries in material accordance with the Environmental Laws.

 

5.1.23                  Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Notes, the
Guarantee and Collateral Agreement and each of the other Loan Documents to which
it is a party do rank and will rank at least pari passu in priority of payment
with all other secured senior Indebtedness (including, without limitation,
Indebtedness under the Vought Term Loans, as in effect from time to time) of the
Loan Parties.  The obligations of any Loan Party under the Convertible Note
Indenture and the Convertible Notes are and shall remain at all times unsecured
and subordinated in right of payment to the Obligations hereunder and under the
other Loan Documents.  Without limiting the foregoing, each Loan Party shall
take all steps necessary to provide that (i) its Obligations under this
Agreement, the Notes, the Guarantee and Collateral Agreement and the other Loan
Documents shall be senior to, or pari passu with, any outstanding Indebtedness,
and (ii) any Indebtedness of any Loan Party, now existing or hereafter incurred
that is in any manner subordinated in right of payment or security to any other
Indebtedness is subordinated to the Obligations on the same terms and
conditions.

 

84

--------------------------------------------------------------------------------


 

5.1.24                  Anti-Terrorism Laws.

 

5.1.24.1   General.

 

None of the Loan Parties nor any Subsidiary of a Loan Party, nor, to the
knowledge of any Loan Party,  any other Affiliate of any Loan Party,  is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

5.1.24.2   Executive Order No. 13224.

 

None of the Loan Parties, nor any Subsidiary of a Loan Party, nor, to the
knowledge of any Loan Party, any other Affiliate of any Loan Party,  or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of, 
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person or entity with which any Bank is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;

 

(v)           a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or

 

(vi)          a person or entity who is affiliated or associated with a person
or entity listed above.

 

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

85

--------------------------------------------------------------------------------


 

5.1.25                  Security Interests; Mortgage Liens.

 

(i)                                     From and after the Closing Date, the
Guarantee and Collateral Agreement will be effective to create in favor of the
Administrative Agent, for the benefit of the Banks, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Notes described in the Guarantee and
Collateral Agreement, when the original of such instruments are delivered to the
Administrative Agent, and in the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Collateral are delivered to the Administrative Agent (together, in each
case, with a properly completed and signed stock power or endorsement), and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
5.1.25(a), which may be delivered not later than five (5) Business Days prior to
the Closing Date, in appropriate form are filed in the offices specified on
Schedule 5.1.25(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and Prior Security Interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations.  Notwithstanding the requirement for delivery of
possession of the Pledged Collateral to the Administrative Agent required
pursuant to the Loan Documents, so long as the Intercreditor Agreement is in
force and effect, possession of such Pledged Collateral by the collateral agent
or the administrative agent, as applicable, for the lenders under the Vought
Term Loans or Incremental Term Loans, as applicable, shall be deemed to be
possession by the Administrative Agent thereof for purposes of perfection of the
Administrative Agent’s Lien thereon.

 

(ii)                                  From and after the Closing Date, each of
the Mortgages is effective to create in favor of the Administrative Agent, for
the benefit of the Banks, a legal, valid and enforceable Lien on the Real
Property Collateral described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 5.1.25(b) (with respect
to the Real Property Collateral owned as of the Closing Date), which may be
delivered not later than five (5) Business Days prior to the Closing Date or in
the appropriate filing offices (with respect to Real Property Collateral
acquired after the Closing Date), each such Mortgage shall constitute a fully
perfected Lien on, and Prior Security Interest in, all right, title and interest
of the Loan Parties in the Real Property Collateral and the proceeds thereof, as
security for the Obligations.  Schedule 1.1(M) lists, as of the Closing Date,
each parcel of owned real property and each leasehold interest in real property
located in the United States and held by TGI or any of its Subsidiaries that has
a value, in the reasonable opinion of TGI, in excess of $10,000,000 and shall be
delivered no later than five (5) Business Days prior to the Closing Date.

 

5.1.26                  Status of the Pledged Collateral.

 

All the shares of capital stock, Partnership Interests or LLC Interests included
in the Pledged Collateral to be pledged pursuant to the Guarantee and Collateral
Agreement are or will be upon issuance validly issued and nonassessable and
owned beneficially and of record by the applicable pledgor free and clear of any
Lien or restriction on transfer, except (i) as otherwise permitted by the
Guarantee and Collateral Agreement or this

 

86

--------------------------------------------------------------------------------


 

Agreement, (ii) as the right of the Banks to dispose of the Subsidiary Shares,
Partnership Interests or LLC Interests may be limited by the Securities Act of
1933, as amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws and
(iii) restrictions on asset sales and like contractual provisions that would not
impair the ability of the Collateral Agent to realize on its Lien in accordance
with the Guarantee and Collateral Agreement (subject to the Intercreditor
Agreement).  There are no shareholder, partnership, limited liability company or
other agreements or understandings with respect to the shares of capital stock,
Partnership Interests or LLC Interests included in the Pledged Collateral except
for the partnership agreements and limited liability company agreements
described on Schedule 5.1.26, which may be delivered as of the Closing Date. 
The Loan Parties have delivered true and correct copies of such partnership
agreements and limited liability company agreements to the Administrative Agent
not later than the Closing Date.

 

5.2                                 Updates to Schedules.

 

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrowers shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same; provided, however, that no Schedule shall be deemed to
have been amended, modified or superseded by any such correction or update, nor
shall any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Banks, in their sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule.

 

6.                                       CONDITIONS OF LENDING

 

The obligation of each Bank to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder is subject to the performance by the Borrowers of
their Obligations to be performed hereunder at or prior to the making of any
such Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

 

6.1                                 First Loans

 

On the Closing Date:

 

6.1.1                        Closing Representations.

 

The representations and warranties of each Borrower contained in Article 5 shall
be true and accurate on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), no Event of Default or
Potential Default under this Agreement shall have occurred and be continuing or
shall exist.

 

87

--------------------------------------------------------------------------------


 

6.1.2                        Secretary’s Certificate.

 

There shall be delivered to the Administrative Agent for the benefit of each
Bank a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each Loan Party, certifying as appropriate as to:

 

(i)                                     all requisite corporate, limited
liability company or partnership, as the case may be, action taken by such Loan
Party in connection with this Agreement and the other Loan Documents;

 

(ii)                                  the names of the officer or officers
authorized to sign this Agreement and the other Loan Documents and the true
signatures of such officer or officers and specifying the Authorized Officers
permitted to act on behalf of such Borrower and the other Loan Parties for
purposes of this Agreement and the true signatures of such officers, on which
the Administrative Agent and each Bank may conclusively rely; and

 

(iii)                               with respect to each Loan Party, (a) copies
of the organizational documents, including certificates of incorporation and
bylaws (or comparable documents, if applicable) as in effect on the Closing
Date, of such Loan Party, (b) certificates of incorporation (or comparable
documents) certified by the appropriate state official where such documents are
filed in a state office (to the extent such state office provides certified
copies of such documents) and (c) together with certificates, as of a reasonably
recent date, from the appropriate state officials as to the continued existence
and good standing of such Loan Party in each state where organized (to the
extent state officials in such state provide such certificates).

 

6.1.3                        Delivery of Loan Documents.

 

This Agreement, the Notes, the Guarantee and Collateral Agreement, the
Intercompany Subordination Agreement, the Mortgages, the Intercreditor Agreement
each shall have been duly executed by the parties thereto and such documents
shall have been delivered to the Administrative Agent for the benefit of the
Banks; provided that the condition precedent requiring the execution and
delivery of a Mortgage with respect to Real Property for which an equivalent
mortgage has not been executed and delivered in favor of the lenders under the
Vought Term Loans shall be automatically waived; provided that in such case, the
execution and delivery of such Mortgage shall become an affirmative covenant and
be delivered in accordance with the terms of Section 7.1.16.

 

6.1.4                        Amendments to Convertible Debt Documents.

 

The Borrowers shall have delivered to the Administrative Agent true and correct
copies of the waivers, consents or amendments to the Convertible Debt Documents
and 2009 Bonds, if any, made in connection with this Agreement and such
amendments shall be acceptable to the Administrative Agent.

 

88

--------------------------------------------------------------------------------


 

6.1.5                        Opinion of Counsel.

 

There shall be delivered to the Administrative Agent for the benefit of each
Bank customary written opinions of counsel to each Loan Party and opinions of
local real estate counsel in each of the jurisdictions in which Real Property
Collateral is located to the extent a Mortgage is being delivered in respect of
such Real Property Collateral on the Closing Date, in each case, addressing such
matters as reasonably requested by the Administrative Agent, all in form and
substance satisfactory to the Administrative Agent.

 

6.1.6                        Legal Details.

 

All material legal details and proceedings in connection with the transactions
contemplated by the Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent, and the Administrative Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Administrative Agent, as the
Administrative Agent or said counsel may reasonably request.  The Loan Parties
shall have delivered all Schedules to this Agreement and the other Loan
Documents on the time frames to have been delivered hereunder and shall deliver
on the Closing Date all such remaining schedules which have not been not
delivered at signing of this Agreement or otherwise prior to the Closing Date.

 

6.1.7                        Payment of Fees.

 

The Borrowers shall pay or cause to be paid to the Administrative Agent for
itself and for the account of the Banks all fees identified herein or set forth
in the Administrative Agent’s Letter or any other commitment letters with any of
the Banks required to be paid prior to or upon the Closing Date and all costs
and expenses for which the Administrative Agent and the Banks are entitled to be
reimbursed, and such other fees and expenses as are due and payable on or before
the Closing Date.

 

6.1.8                        Consents.

 

All material consents and approvals (including those of an Official Body)
required to effectuate the transactions contemplated hereby shall have been
obtained on terms reasonably satisfactory to the Administrative Agent.

 

6.1.9                        Officer’s Certificate Regarding MACs.

 

Since March 31, 2009, no Material Adverse Change shall have occurred; prior to
the Closing Date, there shall be delivered to the Administrative Agent for the
benefit of each Bank a certificate dated the Closing Date and signed by the
Chief Executive Officer, President or Chief Financial Officer of TGI to such
effect.

 

89

--------------------------------------------------------------------------------


 

6.1.10                  No Violation of Laws.

 

The making of the Loans shall not contravene any Law applicable to the Borrowers
or any of the Banks.

 

6.1.11                  No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall be pending
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of this Agreement or the consummation
of the transactions contemplated hereby.

 

6.1.12                  Lien Search; Filing Receipts; Pledged Shares.

 

The Administrative Agent shall have received (1) Lien searches with respect to
each Loan Party, including title searches with respect to the Real Property to
be subject to a Mortgage that do not show Liens other than Permitted Liens and
Liens with respect to liabilities that have been demonstrated to the reasonable
satisfaction of the Administrative Agent to have been discharged, or that will
be discharged contemporaneously with the Closing Date, (2) such UCC financing
statements as are necessary or appropriate, in the Administrative Agent’s
reasonable discretion, to perfect the security interests in the UCC Collateral
to the extent any such security interest can be perfected by filing a UCC
financing statement, (3) original instruments evidencing the Pledged Notes
required to be delivered under the Guarantee and Collateral Agreement and
accompanying endorsements thereof and (4) stock certificates or limited
liability company certificates evidencing the Pledged Collateral (to the extent
that such shares are certificated) and accompanying stock powers. 
Notwithstanding the requirement for delivery of possession or control of the
Pledged Collateral to the Administrative Agent required pursuant to the Loan
Documents, so long as the Intercreditor Agreement is in force and effect,
possession or control of such Pledged Collateral by the collateral agent or
administrative agent, as applicable, for the lenders under the Vought Term Loans
shall be deemed to be possession or control, respectively, by the Administrative
Agent thereof for purposes of this condition precedent and perfection of the
Administrative Agent’s Lien thereon.

 

6.1.13                  Refinancing of Existing Debt.

 

The Loan Parties shall have repaid all loans and other amounts outstanding under
the 2009 Credit Agreement, subject to the obligations under Section 4.5.2
[Indemnity] of the 2009 Credit Agreement on the Closing Date and terminated the
commitments thereunder and satisfactory evidence thereof shall be delivered to
the Administrative Agent.

 

6.1.14                  Vought Acquisition.

 

The Acquisition shall be consummated simultaneously with the funding of the
initial Loans hereunder, which shall occur on or before September 23, 2010, on
the terms and conditions set forth in the Acquisition Agreement, which must meet
the Vought Purchase

 

90

--------------------------------------------------------------------------------


 

Parameters, without any amendment, modification, waiver or material consents by
TGI thereto, that are materially adverse to the interests of the Banks and that
are not consented to by the Administrative Agent in its reasonable discretion. 
The Loan Parties shall provide evidence to the satisfaction of the
Administrative Agent that the Vought Purchase Parameters have been met.

 

6.1.15                  Vought Financing.

 

The Vought Financing shall have been consummated in accordance with the terms
and conditions of the Vought Financing Parameters.

 

6.1.16                  Environmental Matters.

 

The Loan Parties shall provide the Administrative Agent with such environmental
reports and audits with respect to the Real Property Collateral as reasonably
requested by the Administrative Agent; provided that the condition precedent
requiring the delivery of environmental reports with respect to Real Property
Collateral for which equivalent reports have not been delivered in favor of the
lenders under the Vought Term Loans shall be automatically waived; provided that
in such case, the delivery of such reports shall become an affirmative covenant
and be delivered in accordance with the terms of Section 7.1.16.

 

6.1.17                  Insurance Policies, Certificates of Insurance;
Endorsements.

 

The Loan Parties shall have delivered evidence acceptable to the Agent that
adequate insurance in compliance with Section 7.1.3 [Maintenance of Insurance]
is in full force and effect and that all premiums then due thereon have been
paid.

 

6.1.18                  Closing Date Compliance.

 

The Loan Parties shall demonstrate that on the Closing Date, after giving effect
to the transactions contemplated on the Closing Date including the Vought
Financing, the Senior Secured First Lien Leverage Ratio shall not exceed 2.0 to
1.0.

 

6.1.19                  Joinder of Subsidiaries.

 

Each of (i) the Subsidiaries of Vought Aircraft Industries, Inc. which are
Domestic Material Subsidiaries and not themselves merged into a Loan Party on
the Closing Date and (ii) the Domestic Material Subsidiaries (direct or
indirect) of TGI, shall have executed and delivered either a Borrower Joinder or
a Guarantor Joinder pursuant to which such Subsidiary joins the Loan Documents
and otherwise complied with Section 10.20 hereof.

 

6.1.20                  Title Insurance.

 

(a)                                  The Administrative Agent shall have
received a fully paid mortgagee title insurance policy (each a “Mortgage
Policy”) to be delivered with respect to each Mortgage on all of the Real
Property Collateral of the Loan Parties in standard ALTA form, issued by a title
insurance company satisfactory to the Administrative Agent, each in an amount
equal to not less

 

91

--------------------------------------------------------------------------------


 

than the fair market value of the Real Property subject to such Mortgage,
insuring such Mortgage to create a valid lien on such Real Property, with no
exceptions other than Permitted Liens of the type described in clause (v) of the
definition thereof and such exceptions as the Administrative Agent shall have
approved in writing in its reasonable discretion; provided that the condition
precedent requiring the delivery of a title insurance with respect to Real
Property for which title insurance has not been delivered in favor of the
lenders under the Vought Term Loans shall be automatically waived; provided that
in such case, the delivery of such title insurance shall become an affirmative
covenant and be delivered in accordance with the terms of Section 7.1.16.

 

(b)                                 To the extent reasonably requested by the
Administrative Agent and required by the respective title company to remove all
standard exceptions from the respective Mortgage Policy relating to a particular
Real Property Collateral and issue any endorsements to such Mortgage Policy as
may be reasonably required by the Administrative Agent, the Administrative Agent
shall have received any existing survey of such Real Property Collateral (and
all improvements thereon).

 

(c)                                  The Administrative Agent shall have
received a completed “Life-of Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each parcel of Real Property
Collateral (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto).

 

6.2                                 Each Additional Loan.

 

At the time of making any new Loans or issuing any new Letters of Credit
hereunder and after giving effect to the proposed borrowings: the
representations and warranties of the Borrowers contained in Article 5 shall be
true on and as of the date of such additional Loan or Letter of Credit with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein);
no Event of Default or Potential Default shall have occurred and be continuing
or shall exist; the making of the Loans or issuance of such Letter of Credit
shall not contravene any Law applicable to the Borrowers or any Subsidiary of
any Borrower or any of the Banks; and TGI, on behalf of the Borrowers, shall
have delivered to the Issuing Bank a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be.

 

7.                                       COVENANTS

 

7.1                                 Affirmative Covenants.

 

Each Borrower covenants and agrees that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations under the Loan Documents
and termination of the Revolving Credit Commitments, the Borrowers shall comply
at all times with the following affirmative covenants:

 

92

--------------------------------------------------------------------------------


 

7.1.1                        Preservation of Existence, Etc.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain its
corporate existence (except that with 30 calendar days prior written notice to
the Administrative Agent and taking all steps requested by the Administrative
Agent to continue the Prior Security Interest in the Collateral, a Borrower or
its Subsidiaries may change its form of organization as provided in
Section 7.2.14) and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary except (a) as expressly
permitted by Section 7.2.6 and (b) for exceptions (other than exceptions with
respect to corporate existence) which are not materially adverse to the business
of the Loan Parties and their Subsidiaries in the aggregate.

 

7.1.2                        Payment of Liabilities, Including Taxes, Etc.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes (subject to the timely filing of an extension therefor), assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good-faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.  TGI and its Subsidiaries will
pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor, except to the
extent that TGI or its relevant Subsidiary is contesting such liabilities in
good faith and has posted an appropriate bond therefor or taken such other
actions as are necessary to suspend such foreclosure proceedings.

 

7.1.3                        Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.  TGI shall deliver (x) on the Closing
Date and annually thereafter original certificates of insurance describing and
certifying as to the existence of the insurance required to be maintained by
this Agreement and the other Loan Documents, together with a copy of the
endorsement described in the next sentence attached to such certificate and
(y) at the request of the Administrative Agent, from time to time a summary
schedule indicating all insurance then in force with respect to TGI and its
Subsidiaries.  From and after the Closing Date, such policies of insurance shall
contain special endorsements, in form and substance acceptable to the
Administrative Agent, which shall (i) specify the Administrative Agent as an
additional insured,

 

93

--------------------------------------------------------------------------------


 

mortgagee and lender loss payee as its interests may appear, with the
understanding that any obligation imposed upon the insured (including the
liability to pay premiums) shall be the sole obligation of TGI or relevant
Subsidiary and not that of the Administrative Agent, (ii) include effective
waivers by the insurer of all claims for insurance premiums against the
Administrative Agent, (iii) provide that no cancellation of such policies for
any reason (including non-payment of premium) shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation (except that the prior notice period to the Administrative
Agent may be 10 days prior to cancellation resulting from non-payment of
premium), (iv) be primary without right of contribution of any other insurance
carried by or on behalf of any additional insureds, and (v) provide that
inasmuch as the policy covers more than one insured, all terms, conditions,
insuring agreements and endorsements (except limits of liability) shall operate
as if there were a separate policy covering each insured, (vi) provide that the
interest of the Banks shall be insured regardless of any breach or violation by
the applicable Loan Parties of any warranties, declarations or conditions
contained in such policies or any action or inaction of the applicable Loan
parties or others insured under such policies and (vii) provide a waiver of any
right to set off or counterclaim or any other deduction and provide that any
rights of subrogation which the insurers may have or acquire shall be adjusted
in accordance with the “mortgagee” and “lender loss payee” clauses of each such
policy, which in each case shall be reasonably satisfactory to the
Administrative Agent. TGI shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of insured assets and the
estimated (or actual, if available) amount of such loss or decline.

 

If any Real Property Collateral is at any time from and after the Closing Date
located in an area identified by the Federal Emergency Management Agency (or any
successor agency as a “Special Flood Hazard Area” with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as no or hereafter in effect or successor act thereto), the Borrowers shall, or
shall cause the applicable Loan party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

7.1.4                        Maintenance of Properties and Leases.

 

Each Borrower shall, and shall cause each other Loan Party and their
Subsidiaries to, maintain in good repair, working order and condition (ordinary
wear and tear excepted) in accordance with the general practice of other
businesses of similar character and size, all of those properties useful or
necessary to its business, and from time to time, the Borrowers will make or
cause to be made all appropriate repairs, renewals or replacements thereof
except, in each case, where the failure to do so, individually or in the
aggregate, would not constitute a Material Adverse Change.

 

94

--------------------------------------------------------------------------------


 

7.1.5                        Maintenance of Patents, Trademarks, Etc.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, trade names, copyrights,
licenses, franchises, permits, intellectual property and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute a Material Adverse Change.

 

7.1.6                        Visitation Rights.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, permit any of
the officers or authorized employees or representatives of the Administrative
Agent or any of the Banks to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances, properties, operations and accounts with its officers, all in
such detail and at such times during normal business hours and as often as any
of the Banks may reasonably request, provided that, except during the existence
of an Event of Default, each Bank shall provide TGI, as agent for the Borrowers,
and the Administrative Agent with reasonable notice prior to any visit or
inspection and such visitation and inspection shall not unreasonably interfere
with the conduct of the business of any Borrower or such Subsidiary.  In the
event any Bank desires to conduct an audit of any Borrower, such Bank shall make
a reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.  The Borrowers shall not be obligated to
reimburse the Administrative Agent and the Banks for more than one audit per
year in the absence of a continuing Event of Default.

 

7.1.7                        Keeping of Records and Books of Account.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain and
keep proper books of record and account which enable such Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over any Borrower or any Subsidiary of any Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

7.1.8                        Plans and Benefit Arrangements.

 

Each Borrower shall, and shall cause each member of its ERISA Group to, comply
with the provisions of ERISA and the Internal Revenue Code applicable to each
Plan and Benefit Arrangement except where such failure, alone or in conjunction
with any other failure, would not result in a Material Adverse Change.

 

7.1.9                        Compliance with Laws.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, comply with
(i) its organizational documents (including certificates of incorporation,
bylaws and comparable

 

95

--------------------------------------------------------------------------------


 

documents) and (ii) all applicable Laws, including all Environmental Laws, in
all respects, provided that it shall not be deemed to be a violation of this
Section 7.1.9 if any failure to comply with any Law would not result in fines,
penalties, remediation costs, other similar liabilities or injunctive relief
which in the aggregate would constitute a Material Adverse Change.

 

7.1.10                  Use of Proceeds.

 

The Borrowers will use the proceeds of the Loans only for lawful purposes in
accordance with Section 2.7 as applicable and such uses shall not contravene any
applicable Law or any other provision hereof.

 

7.1.11                  Subsidiary Dividends.

 

To the extent permitted by applicable Law, the Borrowers shall cause one or more
of their Subsidiaries to pay cash dividends to the Borrowers (directly or
through one or more Subsidiaries) from time to time, in aggregate amounts as
necessary to permit the Borrowers to pay and satisfy the Obligations when due
and payable (by acceleration or otherwise).

 

7.1.12                  Subordination of Intercompany Loans.

 

From and after the Closing Date, each Borrower and each Guarantor shall cause
any inter-company Indebtedness, loans or advances owed by any of them to one
another or to any other of their Subsidiaries to be subordinated pursuant to the
terms of the Intercompany Subordination Agreement.

 

7.1.13                  Anti-Terrorism Laws.

 

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The Borrowers shall deliver to Banks any certification or
other evidence requested from time to time by any Bank in its sole discretion,
confirming the Borrowers’ compliance with this Section 7.1.13.

 

7.1.14                  Further Assurances.

 

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Collateral as a continuing Lien and Prior Security Interest, and shall do
such other acts and things as the Administrative Agent in its reasonable
discretion may deem necessary or advisable from time to

 

96

--------------------------------------------------------------------------------


 

time in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral.

 

7.1.15                  Incorporation of Terms.

 

Each Loan Party shall cooperate with the Administrative Agent and shall execute
from time to time, at any time within 120 days following (x) the Closing Date
with respect to the Vought Financing and (y) the date of the making of such loan
with respect to the Incremental Term Loans, in each case, as requested by the
Administrative Agent any amendment or supplement to any Loan Document for the
purpose of incorporating into this Agreement or any of the other Loan Documents
any affirmative or negative covenants or events of default (including any
financial covenant and any applicable definition) which is either not contained
in the Loan Documents or which is more restrictive than those contained in the
Loan Documents and that is contained in any of the documents relating to the
Vought Financing as of the date that is 45 days after the Closing Date or the
Incremental Term Loans as of the date that is 45 days after the making thereof,
as applicable, all as the Administrative Agent in its sole discretion shall
request.

 

7.1.16     Collateral and Additional Collateral; Execution and Delivery of
Additional Security Documents.

 

(a) With respect to any property intended to be Collateral acquired after the
Closing Date by any Loan Party (other than any property described in paragraph
(b), (c) or (d) below ), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Banks, a security interest in
such property intended to be Collateral and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Banks, a
Prior Security Interest in such property intended to be Collateral, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.

 

(b)   With respect to any fee interest in any Real Property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by any Loan Party, promptly (i) execute and deliver a Mortgage
constituting a Prior Security Interest, in favor of the Administrative Agent,
for the benefit of the Banks, covering such Real Property, (ii) if requested by
the Administrative Agent, provide the Banks with all Ancillary Security
Documents as the Administrative Agent shall request (provided that the
Administrative Agent in its sole discretion may agree in writing not to take or
to defer taking of a Mortgage with respect to any Real Property otherwise
required to be subject to a Mortgage hereunder).

 

(c)  With respect to any new Subsidiary that is a Domestic Subsidiary created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (c), shall include any existing Subsidiary that ceases to be a
Foreign Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or Borrower or
Guarantor Joinders as the Administrative Agent deems necessary or

 

97

--------------------------------------------------------------------------------


 

advisable to grant to the Administrative Agent, for the benefit of the Banks, a 
Prior Security Interest in the Capital Stock of such new Subsidiary that is
owned by any Loan Party, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) to the extent required by Section 10.20 [Joinder of
Borrowers and Guarantors] cause such new Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Banks a
Prior Security Interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in a form
reasonably acceptable to the Administrative Agent, certifying as to
organizational documents and resolutions of such Loan Party and containing an
incumbency certificate of such Loan Party, with appropriate insertions and
attachments, and (iv) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Banks, a Prior Security Interest in
the Capital Stock of such new Subsidiary that is owned by any such Loan Party
(provided that any pledge of stock or other equity interest in a Foreign
Subsidiary shall be limited to 66% of the voting stock or equity interest in
such Foreign Subsidiary and that any pledge of more than 66% of the equity
interest in any U.S.-Owned DRE shall be treated for this purpose as a pledge of
such U.S.-Owned DRE’s voting stock or equity interest in each Foreign Subsidiary
in which it has an ownership interest), (ii) deliver to the Administrative Agent
the certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, and take such other action as may be necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

Notwithstanding the requirement for delivery of possession or control of the
Pledged Collateral to the Administrative Agent required pursuant to the Loan
Documents, so long as the Intercreditor Agreement is in force and effect,
possession or control of such Pledged Collateral by the collateral agent or the
administrative agent, as applicable for the lenders under the Vought Term Loans,
or Incremental Term Loans, as applicable, shall be deemed to be possession or
control, respectively, by the Administrative Agent thereof for purposes of this
condition precedent and perfection of the Administrative Agent’s Lien thereon.

 

98

--------------------------------------------------------------------------------


 

7.1.17                  Maintenance of Credit Rating.

 

TGI shall use commercially reasonable efforts to acquire as promptly as
practicable and to maintain, from and after the Closing Date, both a Long-Term
Issue Credit Rating and a Debt Rating from each of Moody’s and Standard &
Poor’s.

 

7.1.18                  Intercreditor Issues.

 

In the event of a breach or default (i) under the Intercreditor Agreement by any
party thereto (other than the Administrative Agent), or (ii) by any holder of
any Indebtedness which is subordinated to the Obligations, of such subordination
provisions, in each case, which circumstance is capable of being cured or
mitigated by action or inaction by any of the Loan Parties, the Loan Parties
shall take any practicable action or refrain from taking action available to it
to cure or mitigate such breach or default.  By way of example only, and without
limiting the generality of the foregoing, if, the collateral agent for the
lenders of the Vought Term Loan receives a Lien on the assets which is not also
provided to the Administrative Agent, the Loan Parties shall grant a Lien to the
Administrative Agent thereon.

 

7.2                                 Negative Covenants.

 

The Borrowers covenant and agree that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations hereunder and
termination of the Revolving Credit Commitments, the Borrowers shall comply, and
shall cause each of their Subsidiaries to comply, with the following negative
covenants:

 

7.2.1                        Indebtedness.

 

Other than (a) the Indebtedness under the Loan Documents and, prior to the
Closing Date, the 2009 Credit Agreement, and (b) Indebtedness of the SP Sub (but
only the SP Sub) incurred in connection with the Receivables Facility up to a
maximum principal amount of $175,000,000.00 (or such greater amount that may be
approved in writing by the Required Banks), TGI shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist

 

(i) any secured Indebtedness, except:

 

(a) the Vought Financing;

 

(b) the Existing Vought LCs, the Vought Excluded LCs and the Triumph Excluded
LCs; provided that, in each case, the amount thereof is not hereafter increased
and no additional assets become subject to any Liens thereon;

 

(c) the B&R Promissory Note;

 

(d) the Incremental Term Loans;

 

99

--------------------------------------------------------------------------------


 

(e) the IDBs existing on the date hereof so long as the principal amount thereof
is not hereafter increased and no additional assets become subject to Liens
associated therewith;

 

(f) Capital Lease Obligations and other Indebtedness set forth on Schedule 7.2.1
as of the date hereof; provided that the amount thereof is not hereafter
increased and no additional assets become subject to any Liens thereon;

 

(g) Indebtedness secured by Purchase Money Security Interests and Capital Lease
Obligations incurred after the date hereof in an aggregate amount outstanding at
any time (including additional IDBs) not to exceed $100,000,000; provided
however that if the Vought Term Loans exceed $300,000,000 in principal amount on
the Closing Date, the principal amount of such Indebtedness outstanding at any
time (including additional IDBs) will not exceed $50,000,000;

 

(h) any Bank-Provided Hedge or Term Lender Provided Hedge;

 

(i)  Indebtedness under any Other Bank Provided Financial Services Product or
Other Term Lender Provided Financial Service Product;

 

(j) Permitted Refinancing Debt refinancing any Refinanced Debt (and any
Guaranties thereof by Persons who were guarantors of the Refinanced Debt related
thereto) permitted pursuant to this Section 7.2.1(i) to the extent secured only
by Permitted Refinancing Liens;

 

(k) Indebtedness in an aggregate principal amount outstanding at any time, when
combined with the Indebtedness outstanding under clause (ii) (e) below, not
exceeding $25,000,000; provided that such Indebtedness is secured solely by
Liens permitted pursuant to clause (xvii) of the definition of Permitted Liens;

 

(l)            Guaranties by any Loan Party of secured Indebtedness of any other
Loan Party otherwise permitted to be incurred under this Section 7.2.1(i) (other
than Sections (e), (f), (g), (j), (k) and (m) of this Section 7.2.1(i));

 

(m)          any Indebtedness of a non-Loan Party (and any Guarantee by a
non-Loan Party of such Indebtedness) that, together with amounts incurred by
non-Loan Parties pursuant to Section 7.2.1(ii)(c) below, does not exceed
$25,000,000; provided, that such Indebtedness, if not secured, could have been
incurred pursuant to Section 7.2.1(ii)(c) below at the time it is incurred; or

 

(ii) any unsecured Indebtedness, except for:

 

(a) Indebtedness of TGI in respect of (x) the 2009 Bonds in an aggregate
principal amount not to exceed $175,000,000, (y) the Convertible Notes and
(z) the Vought

 

100

--------------------------------------------------------------------------------


 

Acquisition Debt, provided, that such Vought Acquisition Debt meets the Vought
Financing Parameters,

 

(b) notes issued in favor of the seller as consideration for an acquisition
permitted under Section 7.2.6(ii) hereof; provided that: (A) the Indebtedness
evidenced by such notes is included in the consideration for such acquisition
and (B) such notes are subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent; provided, further, that such notes may
be repaid in accordance with their terms at or before the Expiration Date so
long as no Event of Default or Potential Default then exists or will result from
such payment, and

 

(c) other unsecured Indebtedness; provided that (A) the Obligations under this
Agreement, the Notes and each of the other Loan Documents rank at least
pari passu in priority of payment with such unsecured Indebtedness, (B) no Event
of Default or Potential Default then exists nor will result from incurring such
unsecured Indebtedness, (C) such indebtedness shall mature no earlier than
ninety (90) days after the Expiration Date and (D) not more than $25,000,000
principal amount of Indebtedness may be incurred pursuant to this clause and
clause 7.2.1(i)(m), in the aggregate, by Subsidiaries that are not Loan Parties,
and (E) after giving effect thereto, the Loan Parties shall be in compliance
with the Total Leverage Ratio and the Senior Leverage Ratio, assuming that the
maximum permitted Total Leverage Ratio is 0.50 to 1.00 less than the maximum
permitted ratio set forth in Section 7.2.16 and the maximum permitted Senior
Leverage Ratio is 0.25 to 1.00 less than the maximum permitted ratio set forth
in Section 7.2.17;

 

(d) Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;

 

(e) Indebtedness in an aggregate principal amount outstanding at any time, when
combined with Indebtedness outstanding under clause (i) (k) above, does not
exceed $25,000,000;

 

(f) Guaranties by any Loan Party of unsecured Indebtedness of any other Loan
Party otherwise permitted to be incurred pursuant to this Section 7.2.1(ii), and
Guaranties of any Subsidiary of TGI that is not a Loan Party of Indebtedness of
any other Subsidiary that is not a Loan Party otherwise permitted to be incurred
pursuant to this Section 7.2.1; provided that, in each case, such Guaranties
must meet all restrictions to which the Indebtedness that is being Guarantied is
subject, including, without limitation, with respect to whom the obligors are on
such Indebtedness or on any applicable subordination provisions or conditions to
incurrence;

 

(g) Permitted Refinancing Debt;

 

(h) Indebtedness of a non-Loan Party Subsidiary to TGI or any Subsidiary of TGI
to the extent permitted pursuant to Sections 7.2.4(v), (viii), (x) and (xii);
and

 

(i) Indebtedness set forth on Schedule 7.2.1.

 

101

--------------------------------------------------------------------------------


 

7.2.2                        Liens.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

7.2.3                        Guaranties.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time, directly or indirectly, become or be liable in respect of any
Guaranty, except:

 

(i)            Guaranties expressly permitted under Section 7.2.1
[Indebtedness];

 

(ii)           endorsements of negotiable or other instruments for deposit or
collection in the ordinary course of business;

 

(iii)          any Guaranty of an obligation of any Borrower or any of their
Subsidiaries to indemnify or hold harmless any seller or buyer, as applicable,
incurred in connection with an acquisition or divestiture of Capital Stock or
assets permitted under this Agreement; and

 

(iv)          any Guaranty by a Loan Party or its Subsidiaries (including
through the issuance of a Letter of Credit on behalf of such Person) of the
obligations of any of TGI or its direct or indirect Subsidiaries not
constituting Indebtedness and which is incurred in the ordinary course of
business such as trade credit and obligations under real estate leases (it being
understood that any such Guaranty by a Loan Party of obligations of a non-Loan
Party shall not be subject to the limitations in Section 7.2.4 unless and until
payments are made under any such Guaranty); and

 

(v)           any Guaranty pursuant to the Guarantee and Collateral Agreement
executed in connection herewith and the guarantee and collateral agreement
executed with respect to the Vought Term Loan Obligations, to the extent such
Vought Term Loan Obligations are permitted hereby; and

 

(vi)          the Receivables Performance Guaranty and other Standard
Securitization Undertakings in connection with the Receivables Facility; and

 

(vii)         Guaranties permitted under Section 7.2.4 (other than
Section 7.2.4(xi));

 

provided, with respect to each of clauses (i) through (vii) above, no Guaranties
will be made for the benefit of any Loan Party or Subsidiary thereof which is
intended to be dissolved, liquidated or wound up.

 

102

--------------------------------------------------------------------------------


 

7.2.4                        Loans and Investments.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

 

(i)            (a) trade credit extended on usual and customary terms in the
ordinary course of business and (b) extensions of credit extended beyond usual
and customary terms and investments received in satisfaction or partial
satisfaction of accounts receivable owing by financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit a loss;
provided that the aggregate amount thereof outstanding under this clause (b) at
any time does not exceed $10,000,000;

 

(ii)           advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

 

(iii)          Permitted Investments;

 

(iv)          subject to Section 7.2.1, loans, advances, investments and capital
contributions in and to other Loan Parties (except for Loan Parties that are
intended to be dissolved, liquidated or wound up);

 

(v)           Investments in (a) the SP Sub, and (b) Joint Ventures and
Subsidiaries which are not Loan Parties, (other than SP Sub), provided that the
aggregate amount of Investments in Joint Ventures and Subsidiaries that are not
Loan Parties made after the date hereof pursuant to this clause (b) shall not
exceed $50,000,000.00; except additional Investments that would make the
aggregate amount of all such Investments exceed $50,000,000 may be made if the
Borrowers demonstrate that after giving effect to such Investments, the Senior
Secured First Lien Leverage Ratio would not exceed 1.50 to 1.0,
provided further that such Investments are calculated without duplication and
are determined net of cash payments of principal, dividends or redemptions to
the extent such cash is received by a Loan Party (but without netting out any
write-downs or write-offs); and

 

(vi)          the consideration paid in connection with acquisitions permitted
under Section 7.2.6(ii);

 

(vii)         investments existing on the date hereof and set forth on Schedule
7.2.4;

 

(viii)        other investments not identified above so long as the aggregate
amount of such investments made after the date hereof shall not at any time
exceed $15,000,000.

 

(ix)           investments in Triumph Group Charitable Foundation not to exceed
$5,000,000;

 

103

--------------------------------------------------------------------------------


 

(x)            any other investment to the extent that the aggregate amount of
such investment would not exceed the then available Cumulative Credit at the
time such investment is made; and

 

(xi)           investments constituting Guaranties permitted under Section 7.2.3
(other than Section 7.2.3(vii)); and

 

(xii)          investments of non-Loan Party Subsidiaries in other non-Loan
Party Subsidiaries.

 

7.2.5                        Dividends and Related Distributions.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, make
or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of capital stock or
partnership interest or on account of the purchase, redemption, retirement or
acquisition of its shares of capital stock (or warrants, options or rights
therefor) or partnership interests, except

 

(i)            dividends or other distributions payable (a) to the Borrowers or
any other Loan Party by its Subsidiaries, or (b) to a non-Loan Party Subsidiary
by another non-Loan Party Subsidiary;

 

(ii)           repurchases by TGI of its common stock and dividends payable by
TGI to the holders of its common stock, provided that the amount of any such
repurchase made or dividends paid does not exceed the then available Cumulative
Credit and provided further that no Event of Default or Potential Default exists
at the time of any such payment or will result from such payment.

 

(iii)          regularly scheduled quarterly dividends on the common stock of
TGI, consistent with past practice, not to exceed $0.04 per share per quarter,
subject to adjustments for stock splits, reverse stock splits, stock dividends
and similar transactions;

 

(iv)          redemptions of any employee’s Capital Stock in TGI upon
termination of employment provided that no Event of Default then exists or will
result from such redemption;

 

(v)           repurchases or redemptions of Capital Stock deemed to occur upon
the cashless exercise of stock options or warrants or upon the vesting of
restricted stock units if such Capital Stock represents the exercise price of
such options or warrants or represents withholding taxes due upon such exercise
or vesting; and

 

(vi)          dividends or other distributions payable in stock, including stock
splits; and

 

(vii)         distributions from, or payments by, a Subsidiary to the extent
necessary to pay any liability for taxes imposed on any shareholder or equity
holder of such Subsidiary or any

 

104

--------------------------------------------------------------------------------


 

consolidated, combined, or similar group of which such Subsidiary is a member as
a result of income earned by such Subsidiary being taxable to such shareholder
or equity holder or such group notwithstanding the absence of any distribution
or payment by the Subsidiary.

 

7.2.6                        Liquidations, Mergers, Consolidations,
Acquisitions.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person other than the
Acquisition occurring on the Closing Date in accordance with the terms of
Section 6.1.14 [Vought Acquisition], except that

 

(i)            any Subsidiary may consolidate or merge or liquidate into TGI or
another Subsidiary, provided that no Domestic Subsidiary shall merge,
consolidate or liquidate into a Foreign Subsidiary and no Subsidiary that is a
Loan Party shall merge, consolidate or liquidate into any Subsidiary that is not
a Loan Party;

 

(ii)           TGI or any of its Subsidiaries may acquire assets or Capital
Stock of other Persons engaged in the business permitted under Section 7.2.10 or
may merge with or into any such Person in connection with an acquisition thereof
(each such transaction, a “Permitted Acquisition”), provided that:

 

(a)           no Event of Default exists or will result from such acquisition;

 

(b)           with respect to any Permitted Acquisition for which the aggregate
Consideration to be paid therefor equals or exceeds $30,000,000, TGI notifies
the Administrative Agent in writing of the acquisition at least 15 days before
it is scheduled to close, and includes with such notice, to the satisfaction of
the Administrative Agent, the following:

 

(1)           a certification by the Chief Executive Officer, President or Chief
Financial Officer of TGI confirming the matters addressed in clauses (a) and
(b) of this Section 7.2.6(ii) and including a pro forma computation of clauses
(c) and (d) below, and

 

(2)           if the Borrowers wish to include any of the pre-acquisition EBITDA
of the acquired business in the Borrowers’ Consolidated Adjusted EBITDA, copies
of the financial statements, due diligence reports, and computations described
in, and to the extent required under, clause (1) of the definition of
Consolidated Adjusted EBITDA.

 

(c)           on a pro forma basis using historical Consolidated EBITDA of the
assets and business being acquired in such acquisition, the Borrowers are in
compliance with all financial covenants set forth in Sections 7.2.15, 7.2.16,
and 7.2.17 for the immediately preceding fiscal quarter for the twelve months
then

 

105

--------------------------------------------------------------------------------


 

ended and the full immediately preceding fiscal year, as though such acquisition
had occurred on the first day of each of such respective periods, and

 

(d)           on a pro forma basis after giving effect to such acquisition, the
Loan Parties shall be in compliance with the Total Leverage Ratio and the Senior
Leverage Ratio assuming that the maximum permitted ratios in each case shall be
0.25 to 1.00 below the otherwise applicable ratio under Sections 7.2.16 and
7.2.17, respectively, and

 

(e)           if any merger is effected in connection with any such acquisition
and any Loan Party is a party to such merger, then the surviving entity of such
merger will be a Loan Party, and

 

(iii)          the Borrowers shall be permitted to dissolve, liquidate or wind
up (A) Triumph Interiors, Ltd, organized under the laws of the Republic of
Ireland, (B) Saygrove Acquisition & Motion Control Limited, organized under the
laws of the United Kingdom, (C) Airframe Spares & Logistics GmbH, organized
under the laws of Germany, and (D) any other non-Loan Party Subsidiary to the
extent not a Material Subsidiary.

 

7.2.7                        Dispositions of Assets or Subsidiaries.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest or
partnership interests of a Subsidiary of any Borrower), except:

 

(i)            transactions involving the sale of inventory in the ordinary
course of business;

 

(ii)           any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of any
Borrower’s or such Subsidiary’s business;

 

(iii)          any sale, transfer or lease of assets by (a) any Subsidiary of a
Borrower to such Borrower or another Loan Party or (b) any non-Loan Party
Subsidiary to another non-Loan Party Subsidiary;

 

(iv)          any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased; provided
such substitute assets are subject to the Banks’ Prior Security Interest to the
extent such substitute assets are required to become Collateral hereunder or
under any of the Loan Documents;

 

106

--------------------------------------------------------------------------------


 

(v)           any sale, transfer, or lease of assets the after-tax proceeds of
which, when added to the after-tax proceeds of other sales, transfers and leases
of assets in the same fiscal year, do not exceed, in the aggregate for TGI and
its Subsidiaries, 5% of TGI’s consolidated total assets at the start of such
fiscal year;

 

(vi)          the Payment Discount Arrangements;

 

(vii)         any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (vi) above, which is
approved by the Required Banks;

 

(viii)        to the extent done as part of the Receivables Facility, the sale,
contribution, transfer, conveyance or assignment of Receivables and Related
Rights by TGI and its Subsidiaries to the SP Sub and the sale by the SP Sub of
individual variable percentage interests in the Purchased Interests to the
Purchaser; and

 

(ix)           to the extent pursuant to a dissolution, liquidation or
winding-up permitted by 7.2.6(iii) above.

 

7.2.8                        Affiliate Transactions.

 

Except for TGI and its Subsidiaries entering into, and performing their
obligations under, the Receivables Purchase Agreement and the other Transaction
Documents, the Borrowers shall not, and shall not permit any of their
Subsidiaries to, enter into or carry out any transaction with any Affiliate
(including purchasing property or services from or selling property or services
to any Affiliate of TGI or other Person, but excluding transactions exclusively
among Loan Parties) unless such transaction is not otherwise prohibited by the
Agreement, is upon fair and reasonable arm’s-length terms and conditions and is
in accordance with all applicable Law; provided, neither (a) the payment of
customary directors’ fees, nor (b) ordinary course transactions with non-Loan
Party Subsidiaries, including the provision of cash management and other general
and administrative services, shall  be considered a prohibited Affiliate
transaction.

 

7.2.9                        Subsidiaries, Partnerships and Joint Ventures.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries unless it shall comply
with the requirements of Section 10.20 [Joinder of Guarantors], to the extent
applicable.

 

7.2.10                  Continuation of Present Business.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
engage in any business other than those businesses engaged in as of the Closing
Date by a Loan Party or a Subsidiary of a Loan Party (provided that only the SP
Sub shall be permitted to engage in the business in which the SP Sub is engaged
in as of the Closing Date), and any business reasonably related, ancillary or
complementary thereto and any reasonable extension thereof.

 

107

--------------------------------------------------------------------------------


 

7.2.11                  Plans and Benefit Arrangements.

 

Except as would not result in a Material Adverse Change, the Borrowers shall
not, and shall not permit any of their Subsidiaries to:

 

(i)            fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan;

 

(ii)           request a minimum funding waiver from the Internal Revenue
Service with respect to any Plan;

 

(iii)          engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA;

 

(iv)          permit the Adjusted Funding Target Attainment Percentage of any
Plan to be less than sixty percent (60%), unless the Adjusted Funding Target
Attainment Percentage is deemed to be less than sixty percent (60%) under
Section 436(h)(2) of the Internal Revenue Code at no fault of any Borrower,
Subsidiary or any other member of one of their ERISA Groups;

 

(v)           fail to make when due any contribution to any Multiemployer Plan
that any Borrower or any member of its ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining thereto
where such failure is likely to result in a liability of any Borrower or any
member of the ERISA Group;

 

(vi)          withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
Withdrawal Liability or other liability of the Borrowers or any member of the
ERISA Group;

 

(vii)         terminate, or institute proceedings to terminate, any Plan, where
such termination is likely to result in a liability to the Borrowers or any
member of the ERISA Group; or

 

(viii)        fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code.

 

7.2.12                  Fiscal Year.

 

TGI shall not, and shall not permit any Subsidiary of TGI to, change its fiscal
year from the twelve-month period beginning April 1 and ending March 31, other
than upon thirty (30) days’ prior written notice to the Administrative Agent and
provided that such new fiscal year shall end on a the last day of a calendar
quarter.

 

108

--------------------------------------------------------------------------------


 

7.2.13                  Issuance of Stock.

 

No Loan Party, other than TGI, shall, and no Loan Party (including TGI) shall
permit any of its Subsidiaries to, issue any additional shares of its Capital
Stock or any options, warrants or other rights in respect thereof, other than
the issuance of Capital Stock by (i) any Loan Party or other Subsidiary to a
Loan Party; provided the same is subject to the Administrative Agent’s Prior
Security Interest and the receiving Loan Party takes such actions to perfect the
Administrative Agent’s Lien thereon as is reasonably satisfactory to the
Administrative Agent, all to the extent such Capital Stock is required to be
pledged to the Administrative Agent for the benefit of the Bank under the Loan
Documents, (ii) any non-Loan Party Subsidiary to another non-Loan Party
Subsidiary and (iii) in connection with the formation of Joint Ventures not
otherwise prohibited under this Agreement.

 

7.2.14                  Changes in Organizational Documents.

 

The Borrowers shall not, and shall not permit any Loan Party to, amend any
provisions of its certificate of incorporation relating to capital stock, form
of organization, jurisdiction of organization or name without, in each case,
providing at least ten (10) Business Days’ prior written notice to the
Administrative Agent and the Banks, taking all steps required by the
Administrative Agent to continue its Prior Security Interest in the Collateral
and, in the event such change would be adverse to the Banks as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Banks.

 

7.2.15                  Minimum Interest Coverage Ratio.

 

The Borrowers shall not permit the Interest Coverage Ratio, calculated as of the
end of each fiscal quarter for the four fiscal quarters then ended, to be less
than 3.50 to 1.00.

 

7.2.16                  Total Leverage Ratio.

 

The Borrowers shall not at any time permit the Total Leverage Ratio, calculated
as of the end of each fiscal quarter, to exceed 4.50 to 1.00.

 

7.2.17                  Senior Leverage Ratio.

 

The Borrowers shall not at any time permit the Senior Leverage Ratio, calculated
as of the end of each fiscal quarter, to exceed 3.00 to 1.00.

 

7.2.18                  Negative Pledges;  Restrictions on Dividend Payments.

 

The Borrowers shall not and shall not permit any of their Subsidiaries to, agree
with any Person (i) to limit its ability to provide collateral security to the
Banks to secure the Obligations  and (ii) to limit the ability of any Borrower’s
Subsidiaries to pay dividends or make other distributions to such Borrower,
except any such limitations set forth in (a) in the case of clause (ii) above,
this Agreement, the other Loan Documents and the documents governing the Vought
Financing, the Convertible Notes, the 2009 Notes or any Permitted Refinancing
Debt in

 

109

--------------------------------------------------------------------------------


 

respect of any of the foregoing so long as the limitations in such Permitted
Refinancing Debt are no more restrictive than those contained in the applicable
Refinanced Debt, (b) in the case of clause (i) above, agreements relating to
secured Indebtedness permitted by this Agreement if such prohibition or
limitation applies only to the property and assets securing such Indebtedness
and such property or assets do not constitute Collateral, (c) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the disposition of assets of such Subsidiary
otherwise permitted hereby so long as such restrictions apply only to such
assets and do not conflict with any obligation to provide Collateral pursuant to
the Loan Documents, or (d) customary restrictions or conditions on any non-Loan
Party imposed by any agreement or document governing or evidencing indebtedness
of any such non-Loan Party that is otherwise permitted hereunder or
(e) customary anti-assignment provisions with respect to contractual
obligations, permits or licenses.

 

7.2.19                  Minimum Availability.

 

The Borrowers shall not permit Availability to be less than 125% of the amount
of outstanding Indebtedness under the Convertible Notes at any time during the
period commencing 180 days prior to each Repurchase Date (as defined in the
Convertible Note Indenture).

 

7.2.20                  Repayment of Convertible Notes; Repayment of other
Subordinated Indebtedness.

 

Notwithstanding anything to the contrary in the Convertible Debt Documents, but
subject to the subordination provisions contained in the Convertible Note
Indenture, no Loan Party shall make, or permit any of their Subsidiaries to
make, any principal payment of the Convertible Notes prior to October 1, 2011,
or, as permitted in the Convertible Note Indenture based on a “fundamental
change” of TGI (as such term is defined in the Convertible Note Indenture),
without prior written consent of the Required Banks; provided however, TGI may,
so long as no Event of Default or Potential Default exists immediately prior to
or would exist after giving effect to such payment (a) pay the settlement amount
with respect to each $1,000 aggregate principal amount of Convertible Notes
converted into shares of TGI’s common stock (i) in cash, which shall not exceed
the lesser of (x) $1,000 and (y) the conversion value of such Convertible Notes
pursuant to the terms and conditions of the Convertible Note Indenture and
(ii) if the conversion value of such Convertible Notes exceeds $1,000, in the
number of shares of TGI’s common stock as calculated pursuant to the terms and
conditions of the Convertible Note Indenture, (b) with respect to the conversion
of the Convertible Notes into shares of TGI’s common stock, TGI may pay the cash
value of fractional shares of TGI’s common stock pursuant to the terms and
conditions of the Convertible Note Indenture and additional amounts to the
extent TGI is required to pay such amounts under the Convertible Note Indenture,
and (c) pay for purchases or voluntary repurchases of Convertible Notes by TGI
(including by way of a tender offer for all of the outstanding Convertible Notes
by TGI) prior to October 1, 2011; provided that after giving effect to each such
purchase or repurchase by TGI, Availability equals or exceeds $50,000,000

 

110

--------------------------------------------------------------------------------


 

No Loan Party shall or shall permit any Subsidiary to repay the 2009 Bonds, the
2010 Bonds, the Vought Bridge Loans (or any Permitted Refinancing Debt with
respect to any of the foregoing) or any subordinated indebtedness (other than
the Convertible Notes as addressed in the immediately preceding paragraph and
except to the extent permitted by Section 7.2.1(ii)(b)), without the written
consent of the Required Banks except, in each case, (w) with Permitted
Refinancing Debt thereof, (x) upon scheduled maturity or as otherwise required
by the terms thereof, (y) any such payment, if after giving pro forma effect to
such payment, the Senior Secured First Lien Leverage Ratio would be no greater
than 1.00 to 1.00 or (z) any such payments to the extent that, at the time such
payments are made, such payments would not exceed the then available Cumulative
Credit.

 

7.2.21                  Modification of Other Debt Documents

 

The Borrowers and the other Loan Parties shall not, without the prior written
consent of the Required Banks, agree to, or make, or permit to be made any
amendment, modification, or supplement to the Convertible Note Indenture or the
other Convertible Debt Documents, the 2009 Bonds, the 2010 Bonds or the Vought
Bridge Loans, as the case may be, each as in effect on the Closing Date, the
effect of which is to (i) increase the rate of interest or fees payable in
respect of the Convertible Notes or 2009 Bonds, as applicable, (ii) require any
principal payments of the Convertible Notes or the 2009 Bonds prior to the dates
of required principal payments under the Convertible Note Indenture or 2009
Bonds, as applicable or change the definition of “fundamental change” under the
Convertible Note Indenture, (iii) shorten the final maturity date of the
Convertible Notes, the 2009 Bonds or the documents evidencing the Vought
Acquisition Debt or permit the holders of the Convertible Notes, the 2009 Bonds
to put such Convertible Notes or 2009 Bonds to any Borrower prior to the times
provided therefore under the Convertible Note Indenture or the 2009 Bonds, as
applicable, (iv) secure or obtain any agreement to secure the Convertible Notes
or the 2009 Bonds with the grant of any security interests, mortgage liens or
other collateral assignments on the property of any of the Loan Parties,
(v) modify the subordination provisions contained in the Convertible Note
Indenture or the 2009 Bonds or, if applicable, the documents evidencing the
Vought Acquisition Debt, (vi) make the covenants and events of default contained
in the Convertible Note Indenture, the 2009 Bonds or the Documents evidencing
the Vought Acquisition Debt more restrictive, (vii) modify or amend the terms
under which the Convertible Notes are convertible into shares of TGI’s common
stock or cash if the effect of such amendment or modification is to make the
terms of such conversion less favorable either to the Borrowers or to the Banks
than the terms of such conversion as in effect as of the Closing Date or
(viii) with respect to the Convertible Debt Documents, the 2009 Bonds, the 2010
Bonds or the Vought Bridge Loans, materially adversely affect any Borrower’s or
the Banks’ rights and interests.

 

The Borrowers and the other Loan Parties shall not agree to, or make, or permit
to be made any amendment, modification, or supplement to any such documents
evidencing the Vought Financing, the effect of which results in the Vought
Financing not being in compliance with the Vought Financing Parameters or the
Incremental Term Loans not being in compliance with the Incremental Term Loan
Parameters, including without limitation in each case, such

 

111

--------------------------------------------------------------------------------


 

documents shall not be guaranteed by or be in favor a borrower or other obligor
thereunder unless such Person is also a Borrower or a Guarantor of the
Obligations.

 

7.3                                 Reporting Requirements.

 

The Borrowers covenant and agree that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations hereunder and under the
other Loan Documents and termination of the Revolving Credit Commitments, the
Borrowers will furnish or cause to be furnished to the Administrative Agent and
each of the Banks:

 

7.3.1                        Quarterly Financial Statements.

 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year, TGI’s
financial statements, consisting of consolidated balance sheets as of the end of
such fiscal quarter and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments and the absence of footnotes) by the Chief Executive
Officer, President or Chief Financial Officer of the Borrowers as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year. The Borrowers will be deemed to have
complied with the delivery requirements of this Section 7.3.1 if within forty
-five (45) days after the end of its fiscal quarter, TGI delivers to the
Administrative Agent and files with the Securities and Exchange Commission a
copy of its Form 10-Q as filed with the Securities and Exchange Commission
(together with a notice stating that such document is being delivered pursuant
to this Section 7.3.1) and the financial statements contained therein meet the
requirements of this Section.

 

7.3.2                        Annual Financial Statement.

 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year, consolidated financial statements of TGI and its Subsidiaries
consisting of consolidated balance sheets as of the end of such fiscal year, and
related consolidated statements of income, stockholders’ equity and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, with the consolidated statements being certified by independent
certified public accountants of nationally recognized standing reasonably
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of the Borrowers under any of the Loan Documents, together
with a letter of such accountants (to the extent allowable under the policies of
such accountants) substantially to the effect that, based upon their

 

112

--------------------------------------------------------------------------------


 

ordinary and customary examination of the affairs of TGI and its Subsidiaries,
performed in connection with the preparation of such consolidated financial
statements, and in accordance with generally accepted auditing standards, they
are not aware of the existence of any condition or event which constitutes an
Event of Default or Potential Default or, if they are aware of such condition or
event, stating the nature thereof and confirming the Borrowers’ calculations
with respect to the certificate to be delivered pursuant to Section 7.3.3 with
respect to such financial statements. The Borrowers will be deemed to have
complied with the delivery requirements of this Section 7.3.2 if within ninety
(90) days after the end of its fiscal year, TGI delivers to the Administrative
Agent and files with the Securities and Exchange Commission a copy of TGI’s
annual report and Form 10-K as filed with the Securities and Exchange Commission
(together with a notice stating that such document is being delivered pursuant
to this Section 7.3.2) and the financial statements and certification of public
accountants contained therein meets the requirements described in this Section.

 

7.3.3                        Compliance Certificate.

 

Concurrently with the financial statements of TGI and its Subsidiaries furnished
to the Administrative Agent and to the Banks pursuant to Sections 7.3.1 and
7.3.2, a certificate of the Borrowers signed by the Chief Executive Officer,
President or Chief Financial Officer of TGI, as agent for the Borrowers, in the
form of Exhibit 7.3.3, to the effect that, except as described pursuant to
Section 7.3.4, (i) the representations and warranties of the Borrowers contained
in Article 5 are true on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time) and the Borrowers have performed and complied with
all covenants and conditions hereof, (ii) no Event of Default or Potential
Default exists and is continuing on the date of such certificate,
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of the financial statements with all financial covenants contained
in Section 7.2, and (iv) certifying that (a) the Subsidiaries of TGI then
comprising the Loan Parties and being fully liable for the Obligations
hereunder, directly contributed in the aggregate not less than eighty (80%) of
the Consolidated EBITDA of TGI and its Subsidiaries and (b) the Domestic
Subsidiaries then comprising the Loan Parties directly contributed in the
aggregate not less than ninety five (95%) of the Consolidated EBITDA of TGI and
its Domestic Subsidiaries, in each case, for the last four consecutive fiscal
quarters then ended.  If an acquisition permitted under
Section 7.2.6(ii) occurred during the reporting period covered by the compliance
certificate and if the Borrowers have complied with the requirements set forth
in the definition of Consolidated Adjusted EBITDA for purpose of making
adjustments to Consolidated EBITDA reflecting the historical financial
performance of the acquired assets or Person, Borrowers may also calculate the
Section 7.2 financial covenants on a pro forma basis to include the financial
performance and condition of the acquired business during the period; and the
pro forma calculation of the Total Leverage Ratio may be relied upon as a basis
for a change in the pricing level under the Pricing Grid.

 

113

--------------------------------------------------------------------------------


 

7.3.4                        Notice of Default.

 

Promptly after any officer of any Borrower has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Borrower setting
forth the details of such Event of Default or Potential Default and, if
applicable, the action which the Borrowers propose to take with respect thereto.

 

7.3.5                        Notice of Litigation.

 

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Borrower or Subsidiary of any Borrower which relate to the
Collateral or in the good faith estimation of counsel for the Borrowers could
reasonably be expected to constitute a Material Adverse Change.

 

7.3.6                        Certain Events; Events Under the Convertible Notes
or Vought Financing.

 

Written notice together with a detailed description to the Administrative Agent
of any of the following events:

 

(i)            Transfer of Assets.  At least ten (10) Business Days prior
thereto, with respect to any proposed sale or transfer of assets pursuant to
Section 7.2.7(v); provided that such notice shall be provided at least fifteen
(15) Business Days prior to any individual sale or transfer of assets pursuant
to such provision the after-tax proceeds of which exceed 2% of TGI’s
consolidated total assets at the start of the fiscal year in which such sale or
transfer occurs.

 

(ii)           Charter Amendments.  Within the time limits set forth in
Section 7.2.14, the amendment to the charter affecting the capital structure of
TGI or any of its Subsidiaries;

 

(iii)          Event of Default; Waiver or Amendment.  And to each of the Banks
(A) promptly after any officer of any Borrower has learned of the occurrence of
(i) an event of default under or (B) at least ten (10) Business Days prior to a
waiver, amendment or consent under, in each case of clause (A) and (B), the
Convertible Debt Documents, the 2009 Bonds, the Vought Term Loans or the 2010
Bonds, or the Acquisition Agreement; together with a copy of such proposed
waiver, amendment or consent and a description of such event of default, as the
case may be.

 

(iv)          Schedules.  Notice of and a detailed description, promptly after
any change or addition to the information contained or required to be contained
on Schedules: 1.1(M) [Real Property Collateral], 5.1.2 [Capitalization], 5.1.3
[Subsidiaries], assuming in each case that each such Schedule is being delivered
as of the date of notice of such change or addition thereto (rather than as of
the Closing Date or prior thereto).

 

114

--------------------------------------------------------------------------------


 

7.3.7                        Budgets, Forecasts, Other Reports and Information.

 

At the request of the Administrative Agent, any of the following items, promptly
upon their becoming available to any Borrower:

 

(i)            the annual budget of TGI and its Subsidiaries, to be certified by
a responsible officer of such Borrower and supplied at the request of the
Administrative Agent prior to commencement of the fiscal year to which any of
the foregoing may be applicable,

 

(ii)           any reports including management letters submitted to TGI by
independent accountants in connection with any annual, interim or special audit,

 

(iii)          any reports, notices or proxy statements generally distributed by
TGI to its stockholders on a date no later than the date supplied to the
stockholders,

 

(iv)          regular or periodic reports (other than the Forms 10-K, 10-Q which
are addressed in Sections 7.3.1 and 7.3.2 above), including 8-K, registration
statements and prospectuses, filed by TGI with the Securities and Exchange
Commission within 5 days after such filing,

 

(v)           a copy of any order, issued by any Official Body in any proceeding
to which TGI or any of its Subsidiaries is a party, and in which the amount in
controversy exceeds $2,500,000 or where injunctive or similar relief is sought,

 

(vi)          such other reports and information as the Banks may from time to
time reasonably request.  The Borrowers shall also notify the Banks promptly of
the enactment or adoption of any Law which may result in a Material Adverse
Change, and

 

(vii)         within 60 days of closing on any acquisition permitted under
Section 7.2.6 in which the total consideration paid by TGI or its Subsidiary
exceeded $5,000,000, such financial information as the Administrative Agent may
reasonably request concerning the acquisition and its effect on the financial
condition and performance of any Loan Party.

 

7.3.8                        Notices Regarding Plans and Benefit Arrangements.

 

7.3.8.1     Certain Events.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(i)            any Reportable Event with respect to any Borrower or any member
of any of its ERISA Group for which reporting to the PBGC has not been waived
involving an event which could subject any Borrower or any member of its ERISA
Group to any material liability,

 

115

--------------------------------------------------------------------------------


 

(ii)           any Prohibited Transaction which could subject any Borrower or
any member of any of its ERISA Group to any material tax or liability in
connection with any Plan, Benefit Arrangement or any trust created thereunder,

 

(iii)          any assertion of material Withdrawal Liability with respect to
any Multiemployer Plan,

 

(iv)          any partial or complete withdrawal from a Multiemployer Plan by
any Borrower or any member of any of its ERISA Group, where such withdrawal is
likely to result in material Withdrawal Liability,

 

(v)           withdrawal by any Borrower or any member of any of its ERISA Group
from a Multiple Employer Plan, which is likely to result in a material
liability, or

 

(vi)          any change in the actuarial assumptions or funding methods used
for any Plan (other than interest rate changes required by Financial Standards
Board Opinion No. 87 or ERISA or the Code), where the effect of such change is
to materially increase or materially reduce the unfunded benefit liability or
obligation to make periodic contributions to such Plan.

 

7.3.8.2     Notices of Involuntary Termination and Annual Reports.

 

Promptly after receipt thereof, copies of (a) all notices received by any
Borrower or any member of any of its ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by such Borrower or member of its
ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Bank each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial status
of each Plan administered or maintained by any Borrower or any member of any of
their ERISA Groups, and schedules showing the amounts contributed to each such
Plan by or on behalf of such Borrower or any member of the ERISA Group in which
any of their personnel participate or from which such personnel may derive a
benefit, and each Schedule SB (Actuarial Information) to the annual report filed
by any Borrower or any member of any of its ERISA Group with the Internal
Revenue Service with respect to each such Plan.

 

7.3.8.3     Notice of Voluntary Termination.

 

Promptly upon the filing thereof, copies of any Form 5310 or Form 500, or any
successor or equivalent form to such forms, filed with the Internal Revenue
Service or PBGC in connection with the termination of any Plan which causes any
Borrower or any member of its ERISA Group to have a material liability.

 

7.3.8.4     Notice of Change in Debt Rating.

 

Within three (3) Business Days after Standard & Poor’s or Moody’s announces a
change in TGI’s Debt Rating or Long Term Issuer Credit Rating, notice of such
change.  TGI, on

 

116

--------------------------------------------------------------------------------


 

behalf of the Loan Parties, will deliver, together with such notice, a copy of
any written notification which TGI received from the applicable rating agency
regarding such change of Debt Rating or Long Term Issuer Credit Rating, as the
case may be.

 

8.             DEFAULT

 

8.1                                 Events of Default.

 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

8.1.1                        Payments Under Loan Documents.

 

The Borrowers shall fail to pay when due any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity) or
shall fail to pay, for more than two Business Days after the due date thereof,
any interest on any Loan or any fees or any other amount owing hereunder or
under the other Loan Documents;

 

8.1.2                        Breach of Warranty.

 

Any representation or warranty made at any time by any Borrower or any other
Loan Party herein or in any other Loan Document, or in any certificate, other
instrument or statement furnished pursuant to the provisions hereof or thereof,
shall prove to have been false or misleading in any material respect as of the
time it was made or furnished;

 

8.1.3                        Refusal to Permit Inspections; Breach of Negative
Covenants.

 

Any Borrower shall default in the observance or performance of any covenant
contained in Section 7.1.1 (with respect to any Borrower), Section 7.1.6,
Section 7.1.15, Section 7.2 hereof or Sections 5.5 or 5.7(b) of the Guarantee
and Collateral Agreement;

 

8.1.4                        Breach of Other Covenants.

 

Any Borrower or any other Loan Party shall default in the observance or
performance of any other covenant, condition or provision hereof or of any other
Loan Document and such default shall continue unremedied for a period of ten
(10) Business Days after any officer of any Borrower becomes aware of the
occurrence thereof;

 

8.1.5                        Defaults in Other Agreements or Indebtedness.

 

(a) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Borrower or Subsidiary of any Borrower may be
obligated as a borrower or guarantor in excess of $25,000,000.00 in the
aggregate, and such breach, default or event of

 

117

--------------------------------------------------------------------------------


 

default consists of the failure to pay (beyond any period of grace permitted
with respect thereto, whether waived or not) any Indebtedness when due (whether
at stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (and such right shall not
have been waived) or the termination of any commitment to lend thereunder, or
(b) without limiting the foregoing, there occurs and is continuing any event of
default giving rise to a right of acceleration or termination under (i) the
Convertible Debt Documents (ii) the Vought Term Loans, (iii) the 2009 Bonds,
(iv) the Vought Bridge Loans or the (v) the 2010 Bonds, or (c) without limiting
the foregoing, the Receivables Facility is terminated prior to maturity as a
result of a breach, default, event of default, or Termination Event (as defined
in the Receivables Purchase Agreement);

 

8.1.6                        Final Judgments or Orders.

 

Any final judgments or orders for the payment of money in excess of
$25,000,000.00 (to the extent not covered by insurance) in the aggregate shall
be entered against any Borrower or any Subsidiary of any Borrower by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of forty-five (45) days from the
date of entry;

 

8.1.7                        Loan Document Unenforceable.

 

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested by a Loan Party or cease to give or provide
the respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby with the priority purported
to be created thereby.  In addition to and without limiting the generality of
the foregoing, (i) any Collateral Document ceases to be valid or effective,
other than in accordance with the terms hereof or of such Collateral Document,
(ii) any Loan Party asserts that any Collateral Document is not a legal, valid
and binding obligation of such Person enforceable in accordance with its terms,
(iii) the security interest or Lien purporting to be created by any of the
Collateral Documents ceases to be or is asserted by any Loan Party not to be a
valid, perfected Lien subject to no Liens (other than Permitted Liens), other
than in accordance with the terms hereof or of such Collateral Document, or is
declared by a court or other Official Body of competent jurisdiction to be void,
voidable or unenforceable against such Person; or (iv) any Collateral Document
is amended, subordinated, terminated or discharged, or any Person is released
from any of its covenants or obligations except to the extent expressly provided
herein or therein;

 

8.1.8                        Uninsured Losses; Proceedings Against Assets.

 

(i) There shall occur any material uninsured damage to or loss, theft or
destruction of the assets of any Loan Party in excess of $50,000,000.00 in fair
market value, and the same is reasonably expected to result in a Material
Adverse Change, or (ii) the assets of any Loan Party

 

118

--------------------------------------------------------------------------------


 

are attached, seized, levied upon or subjected to a writ or distress warrant and
the fair market value of such assets exceeds $50,000,000.00 and the same is not
cured within sixty (60) days thereafter; or such assets come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within sixty (60) days thereafter;

 

8.1.9                        Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of $25,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of the assets
of any Borrower or any of their Subsidiaries by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the Pension Benefit Guaranty
Corporation, or if any taxes or debts owing at any time or times hereafter to
any one of these becomes payable and the same is not paid within thirty (30)
days after the same becomes payable (unless such Borrower or such Subsidiary is
contesting the obligation as provided in Section 7.1.2);

 

8.1.10                  Insolvency.

 

Any Loan Party or any Material Subsidiary of any Borrower ceases to be solvent
or admits in writing its inability to pay its debts as they mature;

 

8.1.11                  Events Relating to Plans and Benefit Arrangements.

 

Any of the following occurs: (i) any Reportable Event, which the Administrative
Agent determines in good-faith constitutes grounds for the termination of any
Plan by the PBGC or the appointment of a trustee to administer or liquidate any
Plan, shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other formal action taken to terminate any Plan, or a termination
notice shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; (v) any Borrower or any
member of the ERISA Group shall withdraw completely or partially from a
Multiemployer Plan; (vi) any Borrower or any member of its ERISA Group shall
withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw) from a
Multiple Employer Plan; and, with respect to any of the events specified in
(i) through (vi) above,  such occurrence is reasonably likely to result in a
Material Adverse Change;

 

8.1.12                  Cessation of Business.

 

Except as otherwise permitted herein, any Borrower or any Subsidiary of any
Borrower ceases to conduct its business as contemplated or any Borrower is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof, except as contemplated by the Acquisition Agreement prior to the
consummation of the Acquisition;

 

119

--------------------------------------------------------------------------------


 

8.1.13                  Change of Control.

 

There occurs an event or series of events by which (i) any “person” or “group”
(as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under such Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of TGI, or (ii) (A) TGI consolidates with or merges into another
corporation or conveys, transfers or leases all or substantially all of its
properties and assets (determined on a consolidated basis for TGI and its
Subsidiaries taken as a whole) to any Person, or (B) any corporation
consolidates with or merges into any Borrower or a Subsidiary of any Borrower in
a transaction in which the outstanding voting stock of TGI is changed into or
exchanged for cash, securities or other property, other than a transaction
solely between TGI and a Subsidiary of TGI;

 

8.1.14                  Involuntary Proceedings.

 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
any Material Subsidiary of any Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any
Borrower or any of its Subsidiaries for any substantial part of its property, or
for the winding-up or liquidation of its affairs, and such proceeding shall
remain undismissed or unstayed and in effect for a period of sixty (60)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such proceeding; or

 

8.1.15                  Voluntary Proceedings.

 

Any Loan Party or any Material Subsidiary of any Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.

 

120

--------------------------------------------------------------------------------


 

8.2                                 Consequences of Event of Default.

 

8.2.1                        Events of Default Other Than Bankruptcy, Insolvency
or Reorganization Proceedings.

 

If an Event of Default specified under subsections 8.1.1 through 8.1.13 of
Section 8.1 shall occur and be continuing, the Banks and the Issuing Bank shall
be under no further obligation to make Loans or issue Letters of Credit, as the
case may be, and the Administrative Agent may, and upon the request of the
Required Banks, shall (i) by written notice to TGI, as agent for the Borrowers,
declare the unpaid principal amount of the Notes then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Banks hereunder and thereunder to be forthwith due and payable,
and the same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Bank without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and (ii) require the Borrowers to, and the Borrowers shall thereupon,
deposit in a non-interest bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers, individually and collectively,
hereby pledge to the Administrative Agent and the Banks, and grant to the
Administrative Agent and the Banks a security interest in, all such cash as
security for such Obligations.  Upon the curing of all existing Events of
Default to the satisfaction of the Required Banks, the Administrative Agent
shall return such cash collateral to the Borrowers; and

 

8.2.2                        Bankruptcy, Insolvency or Reorganization
Proceedings.

 

If an Event of Default specified under subsections 8.1.14 or 8.1.15 of
Section 8.1 shall occur, the Banks shall be under no further obligations to make
Loans hereunder and the Issuing Bank shall be under no obligation to issue
Letters of Credit and the unpaid principal amount of the Notes then outstanding
and all interest accrued thereon, any unpaid fees and all other Indebtedness of
the Borrowers to the Banks hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

 

8.2.3                        Set-off.

 

If an Event of Default shall occur and be continuing, any Bank or Issuing Bank
to whom any Obligation is owed by any Borrower hereunder or under any other Loan
Document or any participant of such Bank which has agreed in writing to be bound
by the provisions of Section 4.2 and 9.13 and any branch, Subsidiary or
Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to the Borrowers, to set-off against and apply to the then unpaid balance
of all the Loans and all other Obligations of any such Borrower hereunder or
under any other Loan Document any debt owing to, and any other funds held in any
manner for the account of, any such Borrower by such Bank, Issuing Bank or
participant or by such branch, Subsidiary or

 

121

--------------------------------------------------------------------------------


 

Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by any Borrower for its own account (but not
including funds held in custodian or trust accounts) with such Bank, Issuing
Bank or participant or such branch, Subsidiary or Affiliate.  Such right shall
exist whether or not any Bank, Issuing Bank or the Administrative Agent shall
have made any demand under this Agreement or any other Loan Document, whether or
not such debt owing to or funds held for the account of such Borrower is or are
matured or unmatured and regardless of the existence or adequacy of any Guaranty
or any other security, right or remedy available to any Bank, Issuing Bank or
the Administrative Agent; and

 

8.2.4                        Suits, Actions, Proceedings.

 

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans to the
Borrowers pursuant to any of the foregoing provisions of this Section 8.2, the
Administrative Agent or any Bank, if owed any amount with respect to the Notes,
may proceed to protect and enforce its rights by suit in equity, action at law
and/or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the Notes, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Administrative Agent or such Bank; and

 

8.2.5                        Application of Proceeds; Collateral Sharing.

 

8.2.5.1     Application of Proceeds.

 

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 and until all Obligations of the Borrowers have
been paid in full, any and all proceeds received by the Administrative Agent
from any sale or other disposition of the Collateral, or any part thereof, or on
account of the exercise of other remedies by the Administrative Agent, shall,
subject to the Intercreditor Agreement, be applied as follows:

 

(i)            first, to reimburse the Administrative Agent and the Banks for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Banks in connection with realizing on the Collateral or collection of any
Obligations of any Borrower or any Guarantor under any of the Loan Documents,
including advances made by the Banks or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including reasonable expenses incurred
to sell or otherwise realize on, or prepare for sale or other realization on,
any of the Collateral;

 

(ii)           second, to the repayment of all Obligations and Indebtedness then
due and unpaid of any Borrower or any Guarantor to the Banks incurred under this
Agreement or any of the Loan Documents or a Bank-Provided Hedge or an Other Bank
Provided Financial Service

 

122

--------------------------------------------------------------------------------


 

Product, whether of principal, interest, fees, expenses or otherwise, in such
manner as the Administrative Agent may determine in its discretion; and

 

(iii)          the balance, if any, to TGI, as agent for the Borrowers or as
required by Law.

 

8.2.5.2     Collateral Sharing.

 

All Liens granted under the Collateral Documents and any other Loan Document
shall secure ratably and on a pari passu basis (i) the Obligations in favor of
the Administrative Agent and the Banks hereunder and (ii) the Obligations
incurred by any of the Loan Parties in favor of any Bank which provides a
Bank-Provided Hedge (the “IRH Provider”).  The Administrative Agent under the
Collateral Documents shall be deemed to serve as the collateral agent (the
“Collateral Agent”) for the IRH Provider and the Banks hereunder, provided that
the Collateral Agent shall comply with the instructions and directions of the
Administrative Agent (or the Banks under this Agreement to the extent that this
Agreement or any other Loan Document empowers the Banks to direct the
Administrative Agent), as to all matters relating to the Collateral, including
the maintenance and disposition thereof.  No IRH Provider (except in its
capacity as a Bank hereunder) shall be entitled or have the power to direct or
instruct the Collateral Agent on any such matters or to control or direct in any
manner the maintenance or disposition of the Collateral.

 

8.2.5.3     Notice of Sale.

 

Any notice required to be given by the Administrative Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Administrative Agent, if given ten (10) days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the
applicable Loan Parties.

 

9.             THE AGENT

 

9.1                                 Appointment.

 

Each Bank and Issuing Bank hereby irrevocably designates, appoints and
authorizes PNC Bank to act as Administrative Agent for such Bank under this
Agreement to execute and deliver or accept on behalf of each of the Banks the
other Loan Documents and each Bank hereby agrees to be bound by the terms
thereof.  Each Bank and Issuing Bank hereby irrevocably authorizes, and each
holder of any Note by the acceptance of a Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and any other
instruments and agreements referred to herein, and to exercise such powers and
to perform such duties hereunder as are specifically delegated to or required of
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  PNC Bank agrees to act as the Administrative
Agent on behalf of the Banks to the extent provided in this Agreement. 
Furthermore, Sovereign Bank shall be named Documentation Agent, Citizens Bank of
Pennsylvania and U.S. Bank National

 

123

--------------------------------------------------------------------------------


 

Association shall be named Syndication Agents and JPMorgan Chase Bank, N.A.,
Royal Bank of Canada, Branch Banking & Trust Company and Manufacturers and
Traders Trust Company shall be named Managing Agents, though none shall have any
duties in connection with this Agreement or have by reason of this Agreement a
fiduciary or trust relationship in respect of any Bank.

 

9.2                                 Delegation of Duties.

 

The Administrative Agent may perform any of its duties hereunder by or through
agents or employees (provided such delegation does not constitute a
relinquishment of its duties as Administrative Agent) and, subject to Sections
9.5 and 9.6, shall be entitled to engage and pay for the advice or services of
any attorneys, accountants or other experts concerning all matters pertaining to
its duties hereunder and to rely upon any advice so obtained.

 

9.3                                 Nature of Duties; Independent Credit
Investigation.

 

The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist.  The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement a fiduciary or trust relationship in respect of any
Bank; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement except as expressly set forth herein.  Each Bank
expressly acknowledges (i) that the Administrative Agent has not made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of any Borrower, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank; (ii) that it has made and will continue to make, without reliance
upon the Administrative Agent, its own independent investigation of the
financial condition and affairs and its own appraisal of the creditworthiness of
the Borrowers in connection with this Agreement and the making and continuance
of the Loans hereunder; and (iii) except as expressly provided herein, that the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Bank with any credit or other information
with respect thereto, whether coming into its possession before the making of
any Loan or at any time or times thereafter.

 

9.4                                 Actions in Discretion of Administrative
Agent; Instructions from the Banks.

 

The Administrative Agent agrees, upon the written request of the Required Banks,
to take or refrain from taking any action of the type specified as being within
the Administrative Agent’s rights, powers or discretion herein (other than the
Administrative Agent’s right to approve an extension of the Expiration Date
under Section 10.1.1), provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or any other Loan Document or
applicable Law.  In the absence of a request by the Required Banks, the
Administrative Agent shall have authority, in its sole discretion, to take or
not to take any such action, unless this Agreement specifically

 

124

--------------------------------------------------------------------------------


 

requires the consent of the Required Banks or all of the Banks.  Any action
taken or failure to act pursuant to such instructions or discretion shall be
binding on the Banks, subject to Section 9.6.  Subject to the provisions of
Section 9.6, no Bank shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Banks, or in the absence of such instructions, in the absolute
discretion of the Administrative Agent.

 

9.5                                 Reimbursement and Indemnification of
Administrative Agent by the Borrowers.

 

The Borrowers, jointly and severally, unconditionally agree to pay or reimburse
the Administrative Agent and save the Administrative Agent harmless against
(a) liability for the payment of all reasonable and actual out-of-pocket costs,
expenses and disbursements, including fees and expenses of counsel, appraisers
and environmental consultants, incurred by the Administrative Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (iv) in any workout, restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, and (b) all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Administrative Agent hereunder or thereunder, provided that the Borrowers
shall not be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
if the same results from the Administrative Agent’s gross negligence or willful
misconduct, or if TGI, as agent for the Borrowers, was not given notice of the
subject claim and the opportunity to participate in the defense thereof, at its
expense (except that the Borrowers shall remain liable to the extent such
failure to give notice does not result in a loss to the Borrowers), or if the
same results from a compromise or settlement agreement entered into without the
consent of TGI, as agent for the Borrowers, which shall not be unreasonably
withheld.  In addition, the Borrowers, jointly and severally, agree to reimburse
and pay all reasonable out-of-pocket expenses of the Administrative Agent’s
regular employees and agents engaged periodically to perform audits of any
Borrower’s books, records and business properties, provided that, so long as no
Event of Default exists, the Borrowers shall not be obligated to pay for more
than one such audit per year. The indemnifications set forth herein shall be in
addition to the indemnifications elsewhere set forth in this Agreement. The
provisions of this Section shall survive and continue after repayment of the
Obligations and termination of this Agreement.

 

125

--------------------------------------------------------------------------------

 


 

9.6                                 Exculpatory Provisions.

 

Neither the Administrative Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Bank or Issuing Bank
for any action taken or omitted to be taken by it or them hereunder, or in
connection herewith including pursuant to any Loan Document, unless caused by
its or their own gross negligence or willful misconduct, (b) be responsible in
any manner to any of the Banks or Issuing Banks for the effectiveness,
enforceability, genuineness, validity or the due execution of this Agreement or
any other Loan Documents or for any recital, representation, warranty, document,
certificate, report or statement herein or made or furnished under or in
connection with this Agreement or any other Loan Documents, or (c) be under any
obligation to any of the Banks or Issuing Banks to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of any Borrower, or the financial condition of any
Borrower, or the existence or possible existence of any Event of Default or
Potential Default.  Neither the Administrative Agent nor any Bank, nor any
Issuing Bank, nor any of their respective directors, officers, employees,
agents, or Affiliates shall be liable to any Borrower for consequential damages
resulting from any breach of contract in connection with the negotiation,
documentation, administration or collection of the Loans or any of the Loan
Documents.

 

9.7                                 Reimbursement and Indemnification of
Administrative Agent by Banks.

 

Each Bank agrees to reimburse and indemnify the Administrative Agent (to the
extent not reimbursed by the Borrowers and without limiting the Obligation of
the Borrowers to do so) in proportion to its Ratable Share from and against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Documents or any action taken or omitted by the Administrative Agent
hereunder or thereunder, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (a) if the same results from
the Administrative Agent’s gross negligence or willful misconduct, or (b) if
such Bank was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that such Bank shall
remain liable to the extent such failure to give notice does not result in a
loss to the Bank), or (c) if the same results from a compromise and settlement
agreement entered into without the consent of such Bank, which shall not be
unreasonably withheld.  In addition, each Bank agrees promptly upon demand to
reimburse the Administrative Agent (to the extent not reimbursed by the
Borrowers and without limiting the Obligation of the Borrowers to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrowers
to the Administrative Agent in connection with the Administrative Agent’s
periodic audit of any Borrower’s books, records and business properties.

 

9.8                                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon any writing, telegram,
telex or teletype message, resolution, notice, consent, certificate, letter,
cablegram, statement, order or

 

126

--------------------------------------------------------------------------------


 

other document or conversation by telephone or otherwise believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon the advice and opinions of counsel and other professional
advisers selected by the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action hereunder unless it
shall first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 

9.9                                 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received written notice from a Bank or TGI referring to
this Agreement, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default.”

 

9.10                           Notices.

 

The Administrative Agent shall promptly send to each Bank a copy of all notices
received from TGI, as agent for the Borrowers, pursuant to the provisions of
this Agreement or the other Loan Documents promptly upon receipt thereof.  The
Administrative Agent shall promptly notify TGI, as agent for the Borrowers, and
the other Banks of each change in the Base Rate and the effective date thereof.

 

9.11                           Banks in Their Individual Capacities.

 

With respect to its Revolving Credit Commitments, the Revolving Credit Loans
made by it, the Administrative Agent shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Banks” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  PNC
Bank and its Affiliates and each of the Banks and their respective Affiliates
may, without liability to account, except as prohibited herein, make loans to,
accept deposits from, discount drafts for, act as trustee under indentures of,
and generally engage in any kind of banking or trust business with, any Borrower
and their Affiliates, in the case of the Administrative Agent, as though it were
not acting as Administrative Agent hereunder and in the case of each Bank, as
though such Bank were not a Bank hereunder.

 

9.12                           Holders of Notes.

 

The Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices a register for the recordation of the names
and addresses of the Banks, and Commitment of, and principal amount of the Loans
and Letters of Credit Outstanding owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Banks may treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice

 

127

--------------------------------------------------------------------------------


 

to the contrary.  The Register shall be available for inspection by the
Borrowers, any Issuing Bank and any Bank at any reasonable time from time to
time upon reasonable prior notice.

 

9.13                           Equalization of Banks.

 

The Banks that lend to a Domestic Borrower and the holders of any participations
in any Notes issued by a Domestic Borrower agree among themselves on one hand,
and the Banks that lend to a Foreign Borrower and the holders of any
participations in any Notes issued by a Foreign Borrower agree among themselves,
on the other hand, that with respect to all amounts received by any Bank or any
such holder for application on any Obligation hereunder or under any Note or
under any such participation, whether received by voluntary payment, by
realization upon security, by the exercise of the right of set-off or banker’s
lien, by counterclaim or by any other non-pro rata source, equitable adjustment
will be made in the manner stated in the following sentence so that, in effect,
all such excess amounts will be shared ratably among the Banks and such holders
in proportion to their interests in payments under the Notes, except as
otherwise provided in Sections 3.4.2, 4.4.2, or 4.5.1.  The Banks or any such
holder receiving any such amount shall purchase for cash from each of the other
Banks an interest in such Bank’s Loans in such amount as shall result in a
ratable participation by the Banks and each such holder in the aggregate unpaid
amount under the Notes, provided that if all or any portion of such excess
amount is thereafter recovered from the Bank or the holder making such purchase,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, together with interest or other amounts, if any, required by
law (including court order) to be paid by the Bank or the holder making such
purchase.  For the avoidance of doubt, no Bank that lends to a Foreign Borrower
or any holder of Notes issued by a Foreign Borrower shall in its capacity as
such make payments to a Bank that lends to a Domestic Borrower or that holds
Notes issued by a Domestic Borrower.

 

9.14                           Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent by giving not less
than thirty (30) days’ prior written notice to TGI, as agent for the Borrowers. 
If the Administrative Agent shall resign under this Agreement, then either
(a) the Required Banks shall appoint from among the Banks a successor agent for
the Banks, subject to the consent of TGI, as agent for the Borrowers, such
consent not to be unreasonably withheld, or (b) if a successor agent shall not
be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Banks of its resignation, then the
Administrative Agent shall appoint, with the consent of TGI, as agent for the
Borrowers, such consent not to be unreasonably withheld, a successor agent who
shall serve as Administrative Agent until such time as the Required Banks
appoint and TGI, as agent for the Borrowers consents to the appointment of a
successor agent.  Upon its appointment pursuant to either clause (a) or
(b) above, such successor agent shall succeed to the rights, powers and duties
of the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent, effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent (and as Funding Bank)
shall be terminated without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement.  After the
resignation of any

 

128

--------------------------------------------------------------------------------


 

Administrative Agent hereunder, the provisions of this Article 9 shall inure to
the benefit of such former Administrative Agent and such former Administrative
Agent shall not by reason of such resignation be deemed to be released from
liability for any actions taken or not taken by it while it was an
Administrative Agent under this Agreement.

 

9.15                           Administrative Agent’s Fee.

 

The Borrowers shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between TGI, as agent for the Borrowers, and Administrative
Agent, as amended from time to time.

 

9.16                           Availability of Funds.

 

Unless the Administrative Agent shall have been notified by a Bank prior to the
date and time upon which a Loan is to be made that such Bank does not intend to
make available to the Administrative Agent such Bank’s portion of such Loan, the
Administrative Agent may assume that such Bank has made or will make such
proceeds available to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption (but shall not be
required to), make available to the Borrowers a corresponding amount in the
applicable currency.  If such corresponding amount is not in fact made available
to the Administrative Agent by such Bank in the applicable currency, the
Administrative Agent shall be entitled to recover such amount on demand from
such Bank (or, if such Bank fails to pay such amount forthwith upon such demand
from TGI, as agent for the Borrowers) together with interest thereon, in respect
of each day during the period commencing on the date such amount was made
available to the Borrowers and ending on the date the Administrative Agent
recovers such amount, at a rate per annum equal to the applicable interest rate
in respect of the Loan.

 

9.17                           Calculations.

 

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Bank or Issuing Bank whether in respect of the Loans, fees or any other amounts
due to the Banks or Issuing Banks under this Agreement.  In the event an error
in computing any amount payable to any Bank is made, the Administrative Agent,
the Borrowers and each affected Bank shall, forthwith upon discovery of such
error, make such adjustments as shall be required to correct such error, and any
compensation therefor will be calculated at the Federal Funds Effective Rate or
the Overnight Rate if such computation relates to a Loan made in an Optional
Currency.

 

9.18                           No Reliance on Agent’s Customer Identification
Program.

 

Each Bank and Issuing Bank acknowledges and agrees that neither such Bank,
Issuing Bank, nor any of its Affiliates, participants or assignees, may rely on
the Agent to carry out such Bank’s, Issuing Bank’s, Affiliate’s, participant’s
or assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations

 

129

--------------------------------------------------------------------------------


 

thereunder, including the regulations contained in 31 CFR 103.121 (as hereafter
amended or replaced, the “CIP Regulations”), or any other Anti-Terrorism Law,
including any programs involving any of the following items relating to or in
connection with any of the Loan Parties, their Affiliates or their agents, the
Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any recordkeeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or such other Laws.

 

9.19                           Beneficiaries.

 

Except as expressly provided herein, the provisions of this Article 9 are solely
for the benefit of the Administrative Agent and the Banks, and the Borrowers
shall not have any rights to rely on or enforce any of the provisions hereof. 
In performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Banks and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for any Borrower.

 

9.20                           Authorization to Release Collateral and
Guarantors.

 

In the event that any Loan Party conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of any of the Capital Stock or assets
of any Subsidiary Loan Party to a person that is not (and is not required to
become) a Loan Party in a transaction permitted under Section 7.2.7 [Disposition
of Assets] or 7.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], any
Liens created by any Loan Document on such Capital Stock or assets so disposed
of shall be automatically released and the Administrative Agent shall promptly
(and the Banks hereby authorize the Administrative Agent to) take such action
and execute any such documents as may be reasonably requested by TGI (and at
TGI’s expense) to release any Liens created by any Loan Document on such Capital
Stock or assets so disposed of, and, in the case of a disposition of the Capital
Stock of any Subsidiary Loan Party in a transaction permitted by Sections 7.2.7
[Disposition of Assets or Subsidiaries] and 7.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] and as a result of which such Subsidiary Loan
Party would cease to be a Subsidiary, such Subsidiary Loan Party’s obligations
under the Loan Documents shall be automatically terminated and the
Administrative Agent shall promptly (and each Lender hereby authorizes the
Administrative Agent to) take such action and execute such documents as may be
reasonably requested by TGI (at TGI’s expense) to terminate such Subsidiary Loan
Party’s obligations under the Loan Documents.  In addition, the Administrative
Agent agrees to take such actions as are reasonably requested by TGI and at
TGI’s expense to terminate the Liens and security interests created by the Loan
Documents when all the Obligations (other than contingent indemnification
Obligations and Obligations under Hedge Liabilities and Other bank Provided
Financial Service Products) are paid in full and all Letters of Credit and
Commitments are terminated.

 

130

--------------------------------------------------------------------------------


 

10.           MISCELLANEOUS

 

10.1                           Modifications, Amendments or Waivers.

 

With the written consent of the Required Banks, the Administrative Agent, acting
on behalf of all the Banks, and the Borrowers may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Banks or the Borrowers hereunder or
thereunder, or may grant written waivers or consents to a departure from the due
performance of the Obligations of the Borrowers hereunder or thereunder.  Any
such agreement, waiver or consent made with such written consent shall be
effective to bind all the Banks and the Borrowers; provided that, no agreement,
waiver or consent may be made which will:

 

10.1.1                  Increase of Commitment; Extension of Expiration Date.

 

Increase the aggregate amount of Revolving Credit Commitments of the Banks
(except pursuant to Section 2.1.2 [Right to Increase Commitments]) without the
consent of all Banks; increase the amount of the Revolving Credit Commitment of
any Bank (including pursuant to Section 2.1.2 [Right to Increase Commitments])
without the consent of such Bank; or extend the Expiration Date without the
consent of the Administrative Agent and each Bank directly affected thereby;

 

10.1.2                  Extension of Payment; Reduction of Principal Interest or
Fees; Modification of Terms of Payment.

 

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan, the Commitment Fee or any other fee payable
to any Bank, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Commitment Fee or any other fee payable to any Bank, or
otherwise affect the terms of payment of the principal of or interest of any
Loan, the Commitment Fee or any other fee payable to any Bank without the
consent of each Bank directly affected thereby;

 

10.1.3                  Miscellaneous.

 

Amend Sections 4.2 [Pro Rata Treatment of Banks], 9.6 [Exculpatory Provisions],
9.13 [Equalization of Banks] or this Section 10.1, alter any provision regarding
the pro rata treatment of the Banks, change the definition of Required Banks, or
change any requirement providing for the Banks or the Required Banks to
authorize the taking of any action hereunder without the consent of all of the
Banks; and

 

10.1.4                  Release of Guarantor or Collateral.

 

Release all or substantially all of the Collateral (other than as provided
herein or as appropriate in connection with one or more transactions permitted
hereunder) or release all or substantially all of the value of the guarantees
provided by the Guarantors (other than as provided

 

131

--------------------------------------------------------------------------------


 

herein or as appropriate with transactions permitted hereunder) without the
consent of all the Banks.  Notwithstanding the foregoing, the Banks hereby
authorize the Administrative Agent to release its Liens on any Collateral sold
pursuant to a sale or other disposition that is permitted by Section 7.2.7
[Dispositions of Assets or Subsidiaries] and to the extent such sale include all
of the stock of a Guarantor, the Administrative Agent is authorized to release
the Guarantor from its Guarantee and Collateral Agreement and other applicable
Loan Documents.

 

Notwithstanding any of the foregoing, no agreement, waiver or consent which
would modify the interests, rights or obligations of the (i) Administrative
Agent in its capacity as Administrative Agent or the provider of the Swing Loans
or as the Fronting Bank shall be effective without the written consent of the
Administrative Agent or (ii) Issuing Bank in its capacity as the issuer of
Letters of Credit shall be effective without the written consent of such Issuing
Bank.

 

Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
other than with respect to any amendments, waivers or consents which require the
approval of all of the Banks pursuant to Sections 10.1.1 through 10.1.4 above;
provided however, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent which increases the aggregate
Commitment of the Banks (other than such Defaulting Bank’s Commitment) or
extends the Expiration Date (except in the case of the commitment or Loans of
such Defaulting Bank).

 

10.2                           No Implied Waivers; Cumulative Remedies; Writing
Required.

 

No course of dealing and no delay or failure of the Administrative Agent or any
Bank in exercising any right, power, remedy or privilege under this Agreement or
any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege.  The rights and remedies of the Administrative Agent
and the Banks under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have. 
Any waiver, permit, consent or approval of any kind or character on the part of
any Bank of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

10.3                           Reimbursement and Indemnification of Banks by the
Borrowers; Taxes.

 

The Borrowers agree, jointly and severally, unconditionally upon demand to pay
or reimburse to each Bank (other than the Administrative Agent, as to which the
Borrowers’ Obligations are set forth in Section 9.5) and to save such Bank
harmless against (i) liability for the payment of all reasonable and actual
out-of-pocket costs, expenses and disbursements (including fees and expenses of
outside counsel for each Bank except with respect to (a) and (b) below),
incurred by such Bank (a) in connection with the administration and
interpretation of this Agreement, and other instruments and documents to be
delivered hereunder, (b) relating to any amendments, waivers or consents
pursuant to the provisions hereof, (c) in connection with the

 

132

--------------------------------------------------------------------------------


 

enforcement of this Agreement or any other Loan Document, or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (d) in any workout, restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, or (ii) all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Bank, in its capacity as such, in any way relating to or arising out of this
Agreement or any other Loan Documents or any action taken or omitted by such
Bank hereunder or thereunder, provided that the Borrowers shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements (A) if the same
results from such Bank’s gross negligence or willful misconduct, or (B) if TGI,
as agent for the Borrowers, was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrowers shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrowers), or (C) if the same results from a
compromise or settlement agreement entered into without the consent of TGI, as
agent for the Borrowers, which shall not be unreasonably withheld.  The Banks
will attempt to minimize the fees and expenses of legal counsel for the Banks
which are subject to reimbursement by the Borrowers hereunder by considering the
usage of one law firm to represent the Banks and the Administrative Agent if
appropriate under the circumstances.  The Borrowers agree unconditionally to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by the Administrative Agent or any Bank
to be payable in connection with this Agreement or any other Loan Document, and
the Borrowers agree unconditionally to save the Administrative Agent and the
Banks harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions.  To the fullest extent
permitted by applicable law, no Loan party shall assert, and each Loan party
hereby waives, any claim against any Bank, on the theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Documents or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  The indemnifications set forth herein shall be in
addition to the indemnifications elsewhere set forth in this Agreement. The
provisions of this Section shall survive and continue after repayment of the
Obligations and termination of this Agreement.

 

10.4                           Holidays.

 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
and such extension of time shall be included in computing interest and fee,
except that the Loans shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day.  Whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a business Day, such payment or action

 

133

--------------------------------------------------------------------------------


 

shall be made or taken on the next following Business Day (except as provided in
Section 3.2 with respect to Interest Periods under the Euro-Rate Option), and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

 

10.5                           Funding by Branch, Subsidiary or Affiliate.

 

10.5.1                  Notional Funding.

 

Each Bank shall have the right from time to time, without notice to any
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrowers to such other
office), and as a result of such change, the Borrowers would not be under any
greater financial obligation pursuant to Section 4.5 than they would have been
in the absence of such change.  Notional funding offices may be selected by each
Bank without regard to the Bank’s actual methods of making, maintaining or
funding the Loans or any sources of funding actually used by or available to
such Bank.

 

10.5.2                  Actual Funding.

 

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 10.5.2.  If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrowers
hereunder or require the Borrowers to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 6.1.5) which
would otherwise not be incurred.

 

10.6         Notices.

 

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 10.6) in
accordance with this Section 10.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses

 

134

--------------------------------------------------------------------------------


 

and numbers set forth under their respective names on Schedule 1.1(B) hereof or
in accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 10.6.  Any Notice shall be effective:

 

(A)          In the case of hand-delivery, when delivered;

 

(B)           If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;

 

(C)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

 

(D)          In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

 

(E)           In the case of electronic transmission, when actually received;

 

(F)           In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such web site) by
another means set forth in this Section 10.6; and

 

(G)           If given by any other means (including by overnight courier), when
actually received.

 

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.  Schedule 1.1(B) lists the Lending Office (each a “Lending
Office”) of each Bank.  Each Bank may change its Lending Office by written
notice to the other parties hereto.

 

10.7                           Severability.

 

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or

 

135

--------------------------------------------------------------------------------


 

unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

10.8                           Governing Law.

 

Each Letter of Credit and Section 2.8 shall be subject to the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, as the same may be revised or amended from time to
time, and to the extent not inconsistent therewith, the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles
and the balance of this Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and for all purposes shall be governed
by and construed and enforced in accordance with the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

 

10.9                           Prior Understanding.

 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

10.10                     Duration; Survival.

 

All representations and warranties of the Borrowers contained herein or made in
connection herewith shall survive the making of Loans and issuance of Letters of
Credit and shall not be waived by the execution and delivery of this Agreement,
any investigation by the Administrative Agent or the Banks, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans.  All covenants
and agreements of the Borrowers contained in Sections 7.1, 7.2 and 7.3 herein
shall continue in full force and effect from and after the date hereof so long
as any Borrower may borrow or request Letters of Credit hereunder and until
termination of the Revolving Credit Commitments and payment in full of the Loans
and expiration or termination of all Letters of Credit.  All covenants and
agreements of the Borrowers contained herein relating to the payment of
additional compensation or expenses and indemnification, including those set
forth in the Notes, Article 4 and Sections 9.5, 9.7 and 10.3, shall survive
payment in full of the Loans, expiration or termination of the Letters of Credit
and termination of the Revolving Credit Commitments.

 

10.11                     Successors and Assigns.

 

10.11.1            Successors;  Assignments.

 

This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Administrative Agent, the Borrowers and their respective successors
and assigns, except that no Borrower may assign or transfer any of its rights
and Obligations hereunder or any interest herein.  Each Bank may, at its own
cost, make assignments of or sell participations in all or any

 

136

--------------------------------------------------------------------------------


 

part of its Revolving Credit Commitment and the Loans made by it to one or more
banks or other financial institutions, subject to the consent of TGI (TGI’s
consent not being required if an Event of Default has occurred and is
continuing), as agent for the Borrowers, and the Administrative Agent with
respect to any assignee, such consent not to be unreasonably withheld, and
provided that assignments may not be made in amounts less than $5,000,000 and
provided further that no assignment to a transferee which is unable to fund
Optional Currency Loans (either a then-existing Non-Fronting Bank or a
transferee which would request to become a Non-Fronting Bank if it were to
become a Bank hereunder) shall be made without the written consent of the
Fronting Bank to accept such transferee as a Non-Fronting Bank at a Dollar
Equivalent amount at least equal to the maximum amount of Optional Currency
Loans which such transferee could become obligated to advance, which consent may
be withheld in the sole and absolute discretion of the Fronting Bank.  In the
case of an assignment, upon receipt by the Administrative Agent of the
Assignment and Assumption Agreement, the assignee shall have, to the extent of
such assignment (unless otherwise provided therein), the same rights, benefits
and obligations as it would have if it had been a signatory Bank hereunder, the
Commitments in Section 2.1 shall be adjusted accordingly, and upon surrender of
any Note subject to such assignment, the Borrowers shall execute and deliver a
new Note to the assignee in an amount equal to the amount of the Revolving
Credit Commitment assumed by it and a new Revolving Credit Note to the assigning
Bank in an amount equal to the Revolving Credit Commitment retained by it
hereunder.  The assigning Bank shall pay to the Administrative Agent a service
fee in the amount of $3,500 for each assignment.  In the case of a
participation, the selling Bank shall notify TGI, as agent for the Borrowers,
and the Administrative Agent of the participant’s identity, and the participant
shall only have the rights specified in Section 8.2.3 (the participant’s rights
against such Bank in respect of such participation to be those set forth in the
agreement executed by such Bank in favor of the participant relating thereto and
not to include any voting rights except with respect to changes of the type
referenced in clauses 10.1.1., 10.1.2. or 10.1.3 under Section 10.1), all of
such Bank’s obligations under this Agreement or any other Loan Document shall
remain unchanged, and all amounts payable by the Borrowers hereunder or
thereunder shall be determined as if such Bank had not sold such participation. 
Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to TGI, as agent for
the Borrowers, and the Administrative Agent the form of certificate described in
Section 10.17.1[Tax Withholding] relating to federal income tax withholding. 
Each Bank may furnish any publicly available information concerning the
Borrowers or their Subsidiaries and any other information concerning the
Borrowers or their Subsidiaries in the possession of such Bank from time to time
to assignees and participants (including prospective assignees or participants),
provided that such assignees and participants agree to be bound by the
provisions of Section 10.12.  Each Bank may at any time pledge or assign all or
any portion of its rights under the Loan Documents (including any portion of its
Notes) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or assignment
or enforcement thereof shall release any Bank from its obligations under any of
the Loan Documents.

 

137

--------------------------------------------------------------------------------

 


 

10.11.2            Additional Banks.

 

A lender which is to become a party to this Agreement as a Bank pursuant to
Section 2.1.2 [Right to Increase Commitments] hereof, or otherwise (each an
“Additional Bank”) shall execute and deliver to the Administrative Agent a Bank
Joinder to this Agreement in substantially the form attached hereto as
Exhibit 1.1(B).  Upon execution and delivery of a Bank Joinder, such Additional
Bank shall be a party hereto and a “Bank” under each of the Loan Documents for
all purposes.  On the effective date of such Bank Joinder the Borrowers shall
repay all Revolving Credit Loans on such effective date, subject to Section 4.5
[Additional Compensation in Certain Circumstances] and reborrow a like amount on
such date and such Additional Bank, together with all of the Banks, shall
participate in such new Loans in accordance with their Ratable Shares as
modified on the effective date of such Bank Joinder. Schedule 1.1(B) shall be
amended and restated on the date of such Bank Joinder to read as set forth on
the attachment to such Bank Joinder.  Simultaneously with the execution and
delivery of such Bank Joinder, the Borrowers shall execute, if requested, a
Revolving Credit Note and deliver it to such Additional Bank together with
copies of such other documents described in Section 6.1 [First Loans] hereof as
such Additional Bank may reasonably require.

 

10.12                     Confidentiality.

 

The Administrative Agent, the Issuing Banks and the Banks each agree to keep
confidential all information obtained from the Borrowers or their Subsidiaries
which is nonpublic and confidential or proprietary in nature (including any
information the Borrowers specifically designate as confidential), except as
provided below, and to use such information only in connection with their
respective capacities under this Agreement and for the purposes contemplated
hereby.  The Administrative Agent, the Issuing Banks and the Banks shall be
permitted to disclose such information (i) to one or more of their Affiliates,
and their and their Affiliates’ respective directors, officers, employees,
agents, outside legal counsel, accountants and other professional advisors,
subject to agreement of such Persons to maintain the confidentiality, (ii) to
assignees and participants as contemplated by Section 10.11, (iii) to the extent
requested by any bank regulatory authority or, with notice to TGI, as agent for
the Borrowers, to the extent legally permissible as determined by the
Administrative Agent, Issuing Bank or such Bank in its sole discretion, as
otherwise required by applicable Law or by any subpoena or similar legal
process, or in connection with any investigation or proceeding arising out of
the transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not subject to confidentiality restrictions, or (v) if
TGI, as agent for the Borrowers, shall have consented to such disclosure.

 

10.13                     Counterparts.

 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 

138

--------------------------------------------------------------------------------


 

10.14                     Administrative Agent’s or Bank’s Consent.

 

Whenever the Administrative Agent’s or any Bank’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Bank shall be authorized to give or withhold such consent in its sole and
absolute discretion and to condition its consent upon the giving of additional
collateral, the payment of money or any other matter.

 

10.15                     Exceptions.

 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

10.16                     Consent to Forum; Waiver of Jury Trial.

 

EACH BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF CHESTER COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO THE BORROWERS AT THE ADDRESSES PROVIDED
FOR IN SECTION 10.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT THEREOF.  EACH BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO
ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  EACH BORROWER, THE
AGENT AND THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING
OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
COLLATERAL OR ANY OTHER LOAN DOCUMENT TO THE FULL EXTENT PERMITTED BY LAW.

 

10.17                     Certifications From Banks and Participants.

 

10.17.1            Tax Withholding.

 

Any Bank that is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which any Borrower is located, or under any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by TGI as will permit such payments to be made without withholding or
at

 

139

--------------------------------------------------------------------------------


 

a reduced rate.  Without limiting the generality of the foregoing, each Bank or
assignee or participant of a Bank that is not incorporated under the Laws of the
United States of America or a state thereof (and, upon the written request of
the Administrative Agent, each other Bank or assignee or participant of a Bank)
agrees that it will deliver to each of TGI, as agent for the Borrowers, and the
Administrative Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code.  Each Bank, assignee or participant required to deliver to TGI and
the Administrative Agent a Withholding Certificate pursuant to the preceding
sentence shall deliver such valid Withholding Certificate as follows:  (A) each
Bank which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by the Borrowers hereunder for the
account of such Bank; (B) each assignee or participant shall deliver such valid
Withholding Certificate at least five (5) Business Days before the effective
date of such assignment or participation.  Each Bank, assignee or participant
which so delivers a valid Withholding Certificate further undertakes to deliver
to each of TGI, as agent for the Borrowers, and the Administrative Agent two
(2) additional copies of such Withholding Certificate (or a successor form) on
or before the date that such Withholding Certificate expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent
Withholding Certificate so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by TGI, as agent
for the Borrowers, or the Administrative Agent.  Notwithstanding the foregoing,
in the event that, due to a change in the law, procedures or documentation
requirements of the jurisdiction in which such Borrower is located or due to a
change in the jurisdiction in which such Borrower is located or deemed to be
located, the rules or procedures governing the documentation necessary to permit
any Borrower to make a payment under this Agreement without withholding or at a
reduced withholding tax rate change, no Bank, assignee or participant any
payment to which would be affected by such change shall be obligated to provide
such documentation unless and until such Borrower, assignee or participant is
notified by the Borrower or the Administrative Agent of the change and of the
steps necessary to satisfy the changed documentation requirements.  Provided
that the relevant Bank, participant or assignee, as the case may be, has
received any notification required to be given pursuant to the preceding
sentence within a reasonable time before any such payment is made, no Borrower
shall be required to pay any additional amount to any Bank under Section 4.8
hereof if, prior to such payment such Bank shall have failed (1) to deliver the
documentation required by this Section 10.17 or (2) to notify the Administrative
Agent and the Borrower of its inability to deliver any such forms, certificates
or other evidence, as the case may be.  Notwithstanding the submission of a
Withholding Certificate claiming a reduced rate of or exemption from U.S.
withholding tax, the Administrative Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the Regulations. 
Further, the Administrative Agent is indemnified under § 1.1461-1(e) of the
Regulations against any claims and demands of any Bank or assignee or
participant of a Bank for the amount of any tax it deducts and withholds in
accordance with

 

140

--------------------------------------------------------------------------------


 

regulations under § 1441 of the Internal Revenue Code; provided, that if such
Bank shall have satisfied the requirements to deliver forms, certificates or
other evidence under this Section 10.17 on the Closing Date, nothing in this
sentence shall relieve any Loan Party of its obligation to pay any additional
amounts pursuant to Section 4.8 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof that becomes
effective after such date, such Bank is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Bank is not subject to withholding as described herein.

 

10.18                     Public Filings.

 

The Administrative Agent agrees to use reasonable efforts to provide to TGI, as
agent for the Borrowers, this Agreement, any other Loan Document and any
amendments or supplements hereto or thereto in a computer readable format if so
requested by TGI in connection with public filings.

 

10.19                     Agent Titles.

 

Each of the parties hereto acknowledge and agree that each of the titles of 
“Lead Arranger;” “Documentation Agent;” “Syndication Agents” and “Managing
Agents” is honorary and does not imply or impose any duty or obligation of any
nature on any party having any such title.

 

10.20                     Joinder of Borrowers and Guarantors.

 

(i)            Each Domestic Material Subsidiary acquired, formed or in
existence after the Closing Date shall be required to, and, each Foreign
Subsidiary upon electing to do so may, become a Borrower or a Guarantor
hereunder, and the Borrowers and the Guarantors shall complete all of the
following steps in clauses (a) and (b) below within thirty (30) days (unless
such time period is extended in writing by the Administrative Agent) after the
date of organization or acquisition of (or in the case of a Foreign Subsidiary,
election by) such Subsidiary: (a) cause such Person to sign and join in this
Agreement or the Guarantee and Collateral Agreement by execution and delivery to
the Administrative Agent of one or more counterparts of a Joinder hereto in the
form attached hereto as Exhibit 10.20(A) or Exhibit 10.20(B) (each, as the case
may be, a “Borrower Joinder” or “Guarantor Joinder”), appropriately dated,
(b) deliver to the Administrative Agent all certificates and other documents
referred to in Section 6 of this Agreement and such Borrower Joinder or
Guarantor Joinder and (c) deliver to the Administrative Agent documents
necessary to grant and perfect Prior Security Interests to the Administrative
Agent for the benefit of the Banks in all Pledged Collateral held by the owners
of such Subsidiary if it is a Foreign Subsidiary owned directly by a Domestic
Subsidiary. The Borrowers covenant and agree to cause all Domestic Material
Subsidiaries to comply with the terms of this Section 10.20(i).

 

(ii)           The Borrowers agree that at all times on and after the Closing
Date (a) the Borrowers and the Guarantors fully liable for the Obligations
hereunder shall have directly

 

141

--------------------------------------------------------------------------------


 

accounted for not less than 80% of Consolidated EBITDA of TGI and its
Subsidiaries and (b) the Domestic Loan Parties shall have directly accounted for
not less than 95% of Consolidated EBITDA of TGI and its Domestic Subsidiaries
for the four fiscal quarter period then last ended.

 

(iii)          Notwithstanding anything to the contrary herein or in the other
Loan Documents, the obligations of each Foreign Borrower on account of principal
and interest under the Loans and Reimbursement Obligations and Letters of Credit
Borrowings shall be limited to the principal amount advanced directly to such
Foreign Borrower or its Subsidiaries and reimbursement of draws under Letters of
Credit issued for the account of such Foreign Borrower or its Subsidiaries and,
in each case, interest and/or fees thereon. Each Foreign Borrower shall be
liable only for its pro rata share of all fees and expenses and other sums due
hereunder (other than principal and interest on the Loans) based upon the ratio
of Loans outstanding to, and Letters of Credit Outstanding for Letters of Credit
issued for the account of, such Foreign Borrower or its Subsidiaries to the
total amount of Loans outstanding and Letters of Credit Outstanding hereunder.

 

(iv)          Any Foreign Borrower may from time to time deliver a termination
notice to the Administrative Agent requesting that it no longer be a party
hereto. Such termination shall be effective two Business Days after receipt by
the Administrative Agent so long as all Obligations of such Foreign Borrower
hereunder have been paid in full (including principal, interest and other
amounts) and no Letter of Credit issued for the account or benefit of such
Foreign Borrower or its Subsidiaries is outstanding; provided that, to the
extent this Agreement provides for the survival of certain provisions upon
termination hereof, such surviving provisions shall survive a termination under
this subsection with respect to any such Foreign Borrower. Following receipt of
such notice, no further Loans may be borrowed by, or Letters of Credit issued
for the account of, such Foreign Borrower or its Subsidiaries hereunder, unless
such Foreign Borrower shall thereafter rejoin this Agreement as a Borrower
pursuant to the joinder provisions of this Section 10.20.

 

(v)           For purposes of determining Loans outstanding for the benefit of a
Foreign Borrower and its Subsidiaries, principal payments received hereunder
shall be applied first to Obligations of Domestic Borrowers, unless (a) such
payments are made directly by a Foreign Borrower (in which case such payments
shall first be applied to Obligations of the Foreign Borrower making such
payment) or (b) TGI designates at the time such payment is made that such
payment is applicable to the Obligations of an identified Foreign Borrower and
certifies that the funds for such payment were received from such Foreign
Borrower.

 

(vi)          Subject to the limitation of liability of Foreign Borrowers as
expressly set forth in this Section 10.20, all Obligations of the Borrowers and
Guarantors are joint and several, except that no Foreign Guarantor shall have
any liability with respect to any Obligation of a Domestic Loan Party.

 

142

--------------------------------------------------------------------------------


 

10.21                     USA Patriot Act.

 

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United states or foreign county, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

 

10.22                     Intercreditor Agreement.

 

The Administrative Agent is authorized and directed to enter into the
Intercreditor Agreement on behalf of the Banks and each of the Banks hereby
approves and agrees to be bound by the terms of the Intercreditor Agreement.

 

143

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

BORROWERS:

 

 

 

TRIUMPH GROUP, INC.

 

 

 

 

 

By:

/s/ M. David Kornblatt

 

Name: M. David Kornblatt

 

Title: Executive Vice President & CFO

 

144

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Brian T. Vesey

 

Name:  Brian T. Vesey

 

Title:  Vice President

 

145

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

 

CITIZENS BANK OF PENNSYLVANIA,
individually and as Syndication Agent

 

 

 

 

 

By:

/s/ Carol Castle

 

Name:  Carol Castle

 

Title:  Senior Vice President

 

146

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

MANUFACTURERS AND TRADERS TRUST
COMPANY, individually and as Managing
Agent

 

 

 

 

 

By:

/s/ Paul R. Delmonte

 

Name: Paul R. Delmonte

 

Title: Assistant Vice President

 

147

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

JPMORGAN CHASE BANK, N.A.,
individually and as Managing Agent

 

 

 

 

 

By:

/s/ Devin T. Roccisano

 

Name: Devin T. Roccisano

 

Title: Associate

 

148

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

SOVEREIGN BANK, individually and as
Managing Agent

 

 

 

 

 

By:

/s/ Francis D. Phillips

 

Name: Francis D. Phillips

 

Title: Senior Vice President

 

149

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

BRANCH BANKING AND TRUST
COMPANY, individually and as Managing
Agent

 

 

 

 

 

By:

/s/ Roberts A. Bass

 

Name: Roberts A. Bass

 

Title: Senior Vice President

 

150

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Louis D. Serio

 

Name: Louis D. Serio

 

Title: Vice President

 

151

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

TRISTATE CAPITAL BANK

 

 

 

 

 

By:

/s/ Timothy A. Merriman

 

Name: Timothy A. Merriman

 

Title: Senior Vice President

 

152

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

TORONTO DOMINION (NEW YORK) LLC

 

 

 

 

 

By:

/s/ Debbi L. Brito

 

Name: Debbi L. Brito

 

Title: Authorized Signatory

 

153

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

By:

/s/ Lawrence C. Deihle

 

Name: Lawrence C. Deihle

 

Title: Senior Vice President

 

154

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

ROYAL BANK OF CANADA, individually and
as Managing Agent

 

 

 

 

 

By:

/s/ Scott Umbs

 

Name: Scott Umbs

 

Title: Authorized Signatory

 

155

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

UBS LOAN FINANCE LLC

 

 

 

By:

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title: Associate Director

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name: Mary E. Evans

 

Title: Associate Director

 

156

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

FIRST NIAGARA BANK

 

 

 

 

 

By:

/s/ Tara Handforth

 

Name: Tara Handforth

 

Title: Vice President

 

157

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(P)

 

Pricing Grid

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

 

Basis for 
Pricing

 

If the Total
Leverage
Ratio is less
than or equal

to 2.00 to 1.

 

If the Total
Leverage
Ratio is
greater than
2.00 to 1 but
less than or
equal to 2.50
to 1.

 

If the Total
Leverage
Ratio is
greater than
2.50 to 1 but
less than or
equal to 3.00
to 1.

 

If the Total
Leverage
Ratio is
greater than
3.00 to 1 but
less than or
equal to 3.50
to 1.

 

If the Total
Leverage
Ratio is
greater than
3.50 to 1.

 

Commitment Fee

 

30.0

 

35

 

40

 

45

 

50

 

Euro-Rate plus

 

225

 

250

 

275

 

300

 

350

 

Base Rate plus

 

125

 

150

 

175

 

200

 

250

 

Letter of Credit Fee

 

225

 

250

 

275

 

300

 

350

 

 

(1)                                  All prices are expressed in basis points
per annum; basis points in “Euro-Rate” and “Base Rate” rows represent margins
added to those rates in computing the interest rate(s) payable on the Revolving
Credit Loans. Pricing levels are determined quarterly on the basis of the Total
Leverage Ratio set forth in the compliance certificates submitted under Section
7.3.3. which shall be on a pro forma basis to take into account acquisitions
made during such quarter, as more specifically described in Section 7.2.6(ii)
and the requirements set forth in the definition of Consolidated Adjusted
EBITDA.  Changes in pricing levels will become effective on the date such
compliance certificate is due to be delivered pursuant to Section 7.3.3, except
that any changes in pricing levels relating to outstanding Borrowing Tranches of
Loans in an Optional Currency shall be effective upon the expiration of the
current Interest Period with respect to such Borrowing Tranches.

 

(2)                                  Pricing as of the Closing Date shall be set
at Level IV and remain at such Level IV until the date upon which the first
compliance certificate immediately following the Closing Date is due to be
delivered pursuant to Section 7.3.3.

 

(3)                                  If, as a result of any restatement of or
other adjustment to the financial statements of TGI or for any other reason, the
Borrowers or the Banks determine that (i) the Total Leverage Ratio as calculated
by the Borrowers as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Banks,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Bank or

 

--------------------------------------------------------------------------------


 

the Administrative Agent, as Letter of Credit issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Bank or the
Administrative Agent, as Letter of Credit issuer, as the case may be, under
Sections 2.8 [Letter of Credit Subfacility] or 3.3 [Interest After Default] or 8
[Default]. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayments of all other Obligations
hereunder.

 

(4)                                  Notwithstanding anything hereinabove in
this Schedule to the contrary, if Consolidated Adjusted EBITDA is zero or
negative, Level V pricing shall apply.

 

(5)                                  The Commitment Fee applicable for any
fiscal quarter pursuant to the pricing grid set forth above shall be increased
over the amount set forth above by fifteen (15) basis points to the extent the
average Revolving Facility Usage in such fiscal quarter is less than or equal to
forty percent (40%) of the Revolving Credit Commitments.

 

--------------------------------------------------------------------------------

 